Exhibit 10.28
Execution Version
 
GWR OPERATING PARTNERSHIP, L.L.L.P.
AND
GREAT WOLF FINANCE CORP.
AND
EACH OF THE GUARANTORS PARTY HERETO
10.875% FIRST MORTGAGE NOTES DUE 2017
 

INDENTURE
Dated as of April 7, 2010
 
U.S. BANK NATIONAL ASSOCIATION
AS TRUSTEE
AND
COLLATERAL AGENT
 

 



--------------------------------------------------------------------------------



 



CROSS-REFERENCE TABLE*

              Trust Indenture     Act Section   Indenture Section
310
  (a)(1)     7.10  
 
  (a)(2)     7.10  
 
  (a)(3)     N.A.  
 
  (a)(4)     N.A.  
 
  (a)(5)     7.10  
 
  (b)     7.10  
 
  (c)     N.A.  
311
  (a)     7.11  
 
  (b)     7.11  
 
  (c)     N.A.  
312
  (a)     2.05  
 
  (b)     13.03  
 
  (c)     13.03  
313
  (a)     7.06  
 
  (b)(1)     10.03  
 
  (b)(2)   7.06; 7.07
 
  (c)   7.06; 10.03; 13.02
 
  (d)     7.06  
314
  (a)   4.03; 13.02; 13.05
 
  (b)     10.02  
 
  (c)(1)     13.04  
 
  (c)(2)     13.04  
 
  (c)(3)     N.A.  
 
  (d)   10.03; 10.04; 10.05
 
  (e)     13.05  
 
  (f)     N.A.  
315
  (a)     7.01  
 
  (b)   7.05; 13.02
 
  (c)     7.01  
 
  (d)     7.01  
 
  (e)     6.11  
316
  (a) (last sentence)     2.09  
 
  (a)(1)(A)     6.05  
 
  (a)(1)(B)     6.04  
 
  (a)(2)     N.A.  
 
  (b)     6.07  
 
  (c)     2.12  
317
  (a)(1)     6.08  
 
  (a)(2)     6.09  
 
  (b)     2.04  
318
  (a)     13.01  
 
  (b)     N.A.  
 
  (c)     13.01  

 
N.A. means not applicable.

*   This Cross Reference Table is not part of the Indenture.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
ARTICLE 1 DEFINITIONS AND INCORPORATION BY REFERENCE
 
       
Section 1.01 Definitions
    1  
Section 1.02 Other Definitions
    33  
Section 1.03 Incorporation by Reference of Trust Indenture Act
    34  
Section 1.04 Rules of Construction
    34  
 
       
ARTICLE 2 THE NOTES
 
       
Section 2.01 Form and Dating
    35  
Section 2.02 Execution and Authentication
    36  
Section 2.03 Registrar and Paying Agent
    36  
Section 2.04 Paying Agent to Hold Money in Trust
    37  
Section 2.05 Holder Lists
    37  
Section 2.06 Transfer and Exchange
    37  
Section 2.07 Replacement Notes
    49  
Section 2.08 Outstanding Notes
    50  
Section 2.09 Treasury Notes
    50  
Section 2.10 Temporary Notes
    50  
Section 2.11 Cancellation
    50  
Section 2.12 Defaulted Interest
    51  
Section 2.13 CUSIP Numbers
    51  
 
       
ARTICLE 3 REDEMPTION AND PREPAYMENT
 
       
Section 3.01 Notices to Trustee
    51  
Section 3.02 Selection of Notes to Be Redeemed or Purchased
    52  
Section 3.03 Notice of Redemption
    52  
Section 3.04 Effect of Notice of Redemption
    53  
Section 3.05 Deposit of Redemption or Purchase Price
    53  
Section 3.06 Notes Redeemed or Purchased in Part
    53  
Section 3.07 Optional Redemption
    53  
Section 3.08 Mandatory Redemption
    54  
Section 3.09 Offer to Purchase by Application of Excess Proceeds
    54  
 
       
ARTICLE 4 COVENANTS
 
       
Section 4.01 Payment of Notes
    57  
Section 4.02 Maintenance of Office or Agency
    57  
Section 4.03 Reports
    57  
Section 4.04 Compliance Certificate
    58  
Section 4.05 Taxes
    59  
Section 4.06 Stay, Extension and Usury Laws
    59  
Section 4.07 Restricted Payments
    59  
Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries
    64  
Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock
    65  

 



--------------------------------------------------------------------------------



 



              Page  
Section 4.10 Collateral Asset Sales
    69  
Section 4.11 Non-Collateral Asset Sales
    71  
Section 4.12 Events of Loss
    73  
Section 4.13 Transactions with Affiliates
    74  
Section 4.14 Liens
    76  
Section 4.15 Business Activities
    76  
Section 4.16 Corporate Existence
    76  
Section 4.17 Offer to Repurchase Upon Change of Control
    76  
Section 4.18 No Layering of Debt
    78  
Section 4.19 Payments for Consent
    78  
Section 4.20 Additional Note Guarantees
    78  
Section 4.21 Designation of Restricted and Unrestricted Subsidiaries
    79  
Section 4.22 Restrictions on Activities of Great Wolf Finance
    79  
 
       
ARTICLE 5 SUCCESSORS
 
       
Section 5.01 Merger, Consolidation or Sale of Assets
    80  
Section 5.02 Successor Corporation Substituted
    81  
 
       
ARTICLE 6 DEFAULTS AND REMEDIES
 
       
Section 6.01 Events of Default
    82  
Section 6.02 Acceleration
    84  
Section 6.03 Other Remedies
    85  
Section 6.04 Waiver of Past Defaults
    85  
Section 6.05 Control by Majority
    85  
Section 6.06 Limitation on Suits
    86  
Section 6.07 Rights of Holders of Notes to Receive Payment
    86  
Section 6.08 Collection Suit by Trustee
    86  
Section 6.09 Trustee May File Proofs of Claim
    86  
Section 6.10 Priorities
    87  
Section 6.11 Undertaking for Costs
    87  
Section 6.12 Exercise of Remedies by Collateral Agent
    87  
 
       
ARTICLE 7 TRUSTEE
 
       
Section 7.01 Duties of Trustee
    88  
Section 7.02 Rights of Trustee
    89  
Section 7.03 Individual Rights of Trustee
    90  
Section 7.04 Trustee’s Disclaimer
    90  
Section 7.05 Notice of Defaults
    90  
Section 7.06 Reports by Trustee to Holders of the Notes
    90  
Section 7.07 Compensation and Indemnity
    91  
Section 7.08 Replacement of Trustee
    92  
Section 7.09 Successor Trustee by Merger, etc
    93  
Section 7.10 Eligibility; Disqualification
    93  
Section 7.11 Preferential Collection of Claims Against Issuers
    93  
 
       
ARTICLE 8 LEGAL DEFEASANCE AND COVENANT DEFEASANCE
 
       
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance
    93  

ii



--------------------------------------------------------------------------------



 



              Page  
Section 8.02 Legal Defeasance and Discharge
    93  
Section 8.03 Covenant Defeasance
    94  
Section 8.04 Conditions to Legal or Covenant Defeasance
    94  
Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions
    95  
Section 8.06 Repayment to Company
    96  
Section 8.07 Reinstatement
    96  
 
       
ARTICLE 9 AMENDMENT, SUPPLEMENT AND WAIVER
 
       
Section 9.01 Without Consent of Holders of Notes
    97  
Section 9.02 With Consent of Holders of Notes
    98  
Section 9.03 Compliance with Trust Indenture Act
    100  
Section 9.04 Revocation and Effect of Consents
    100  
Section 9.05 Notation on or Exchange of Notes
    100  
Section 9.06 Trustee to Sign Amendments, etc
    100  
 
       
ARTICLE 10 COLLATERAL AND SECURITY
 
       
Section 10.01 Collateral Documents
    100  
Section 10.02 Recording and Opinions
    101  
Section 10.03 Release of Collateral
    101  
Section 10.04 Certificates of the Issuers
    103  
Section 10.05 Certificates of the Trustee
    103  
Section 10.06 Authorization of Actions to Be Taken by the Trustee Under the
Collateral Documents
    104  
Section 10.07 Authorization of Receipt of Funds by the Trustee Under the
Collateral Documents
    104  
Section 10.08 Termination of Security Interest
    104  
Section 10.09 Collateral Agent
    104  
Section 10.10 Replacement of Collateral Agent
    105  
Section 10.11 Transfers of Collateral
    105  
 
       
ARTICLE 11 NOTE GUARANTEES
 
       
Section 11.01 Guarantee
    106  
Section 11.02 Limitation on Guarantor Liability
    107  
Section 11.03 Execution and Delivery of Note Guarantee
    107  
Section 11.04 Guarantors May Consolidate, etc., on Certain Terms
    107  
Section 11.05 Releases
    108  
Section 11.06 Contribution by Guarantors
    109  
 
       
ARTICLE 12 SATISFACTION AND DISCHARGE
 
       
Section 12.01 Satisfaction and Discharge
    110  
Section 12.02 Application of Trust Money
    111  
 
       
ARTICLE 13 MISCELLANEOUS
 
       
Section 13.01 Trust Indenture Act Controls
    111  
Section 13.02 Notices
    111  

iii



--------------------------------------------------------------------------------



 



              Page  
Section 13.03 Communication by Holders of Notes with Other Holders of Notes
    112  
Section 13.04 Certificate and Opinion as to Conditions Precedent
    112  
Section 13.05 Statements Required in Certificate or Opinion
    113  
Section 13.06 Rules by Trustee and Agents
    113  
Section 13.07 No Personal Liability of Directors, Officers, Employees and
Stockholders
    113  
Section 13.08 Governing Law
    113  
Section 13.09 No Adverse Interpretation of Other Agreements
    113  
Section 13.10 Successors
    114  
Section 13.11 Severability
    114  
Section 13.12 Counterpart Originals
    114  
Section 13.13 Table of Contents, Headings, etc
    114  
Section 13.14 Conflict with Other Documents
    114  
Section 13.15 Waiver of Jury Trial
    114  
 
       
EXHIBITS
 
       
Exhibit A1 FORM OF NOTE
       
Exhibit A2 FORM OF REGULATION S TEMPORARY GLOBAL NOTE
       
Exhibit B FORM OF CERTIFICATE OF TRANSFER
       
Exhibit C FORM OF CERTIFICATE OF EXCHANGE
       
Exhibit D FORM OF CERTIFICATE OF ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
       
Exhibit E FORM OF NOTATION OF GUARANTEE
       
Exhibit F FORM OF SUPPLEMENTAL INDENTURE
       

iv



--------------------------------------------------------------------------------



 



     INDENTURE dated as of April 7, 2010 among GWR Operating Partnership,
L.L.L.P., a Delaware limited liability limited partnership, Great Wolf Finance
Corp., a Delaware corporation, the Guarantors (as defined) and U.S. Bank
National Association, as trustee.
     The Issuers (as defined), the Guarantors and the Trustee agree as follows
for the benefit of each other and for the equal and ratable benefit of the
Holders (as defined) of the 10.875% First Mortgage Notes due 2017 (the “Notes”):
ARTICLE 1
DEFINITIONS AND INCORPORATION
BY REFERENCE
Section 1.01 Definitions.
     “144A Global Note” means a Global Note substantially in the form of
Exhibit A1 hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of, and registered in the name of, the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold in reliance on Rule 144A.
     “Acquired Debt” means, with respect to any specified Person:
     (1) Indebtedness of any other Person (other than the Issuers or any
Subsidiary of the Company) existing at the time such other Person is merged with
or into or became a Subsidiary of such specified Person, whether or not such
Indebtedness is incurred in connection with, or in contemplation of, such other
Person merging with or into, or becoming a Restricted Subsidiary of, such
specified Person; and
     (2) Indebtedness secured by a Lien encumbering any asset acquired by such
specified Person from a Person other than an Issuer or a Subsidiary of the
Company.
     “Additional Collateral Assets” means assets acquired in accordance with the
provisions of Section 4.10 and pledged as Collateral to secure the Notes or the
Note Guarantees.
     “Additional Notes” means additional Notes (other than the Initial Notes)
issued under this Indenture in accordance with Sections 2.02 and 4.09 hereof, as
part of the same series as the Initial Notes.
     “Affiliate” of any specified Person means any other Person directly or
indirectly controlling or controlled by or under direct or indirect common
control with such specified Person. For purposes of this definition, “control,”
as used with respect to any Person, means the possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of such Person, whether through the ownership of voting securities, by
agreement or otherwise; provided that beneficial ownership of 10% or more of the
Voting Stock of a Person will be deemed to be control. For purposes of this
definition, the terms “controlling,” “controlled by” and “under common control
with” have correlative meanings.
     “Agent” means any Registrar, co-registrar, Paying Agent, additional paying
agent or Collateral Agent.
     “Applicable Premium” means, with respect to any Note on any Make-Whole
Redemption Date, the greater of:
     (1) 1.0% of the principal amount of the Note; or

1



--------------------------------------------------------------------------------



 



     (2) the excess of: (a) the present value at such Make-Whole Redemption Date
of (i) the redemption price of the Note at April 1, 2014 (such redemption price
being set forth in the table appearing in Section 3.07 hereof), plus (ii) all
required interest payments due on the Note through April 1, 2014, (excluding
accrued but unpaid interest to, but not including, the Make-Whole Redemption
Date), computed using a discount rate equal to the Treasury Rate as of such
redemption date plus 50 basis points; over (b) the principal amount of the Note.
     “Applicable Procedures” means, with respect to any transfer or exchange of
or for beneficial interests in any Global Note, the rules and procedures of the
Depositary, Euroclear and Clearstream that apply to such transfer or exchange.
     “Asset Sale” means:
     (1) the sale, lease, conveyance or other disposition or transfer of any
assets or rights of the Issuers or any Restricted Subsidiary (each referred to
in this definition as a “disposition"); and
     (2) the issuance or sale of Equity Interests of any Restricted Subsidiary
(other than directors’ qualifying shares), whether in a single transaction or a
series of related transactions.
     Notwithstanding the preceding, none of the following items will be deemed
to be an Asset Sale:
     (a) a disposition or transfer of cash, Cash Equivalents or Investment Grade
Securities or obsolete, scrap or worn out equipment, vehicles or other similar
assets in the ordinary course of business or any disposition or transfer of
inventory, supplies, permanent fixtures and equipment, byproducts or goods held
for sale in the ordinary course of business or any disposition or transfer of
assets no longer used or useful or necessary in the conduct of the business of
the Issuers and their Restricted Subsidiaries;
     (b) the disposition of all or substantially all of the assets of the
Issuers or a Restricted Subsidiary other than a Principal Property Subsidiary in
a manner permitted by Section 5.01 hereof or any disposition that constitutes a
Change of Control pursuant to this Indenture;
     (c) the making of any Permitted Investment or the making of any Restricted
Payment that is not prohibited by Section 4.07 hereof;
     (d) any disposition of assets or issuance or sale of Equity Interests of
any Restricted Subsidiary in any transaction or series of transactions with an
aggregate Fair Market Value of less than $5.0 million;
     (e) any disposition of property or assets (other than Collateral) or
issuance or transfer of securities (other than Collateral) by a Restricted
Subsidiary to any of the Issuers or by any of the Issuers or a Restricted
Subsidiary to a Restricted Subsidiary;
     (f) any disposition of Collateral, including the issuance or transfer of
securities, by a Principal Property Subsidiary to another Principal Property
Subsidiary;
     (g) to the extent allowable under Section 1031 of the Internal Revenue Code
of 1986, any exchange of assets other than Collateral for like property
(excluding any

2



--------------------------------------------------------------------------------



 



boot thereon) for use in a business similar to the business of the Issuers and
their Restricted Subsidiaries;
     (h) the lease or sub-lease of any real or personal property in the ordinary
course of business;
     (i) any issuance or dispositions of Equity Interests in, or Indebtedness or
other securities of, an Unrestricted Subsidiary, to the extent not included in
the Collateral;
     (j) foreclosures on (or deeds or other transfers in lieu of foreclosures)
assets other than Collateral;
     (k) the unwinding of any Hedging Obligations;
     (l) the sale or grant of licenses or sub-licenses of software or
intellectual property entered into in the ordinary course of business;
     (m) creation or realization of Liens that are permitted to be incurred by
this Indenture;
     (n) any transfer of property or assets that represents a surrender or
waiver of a contract right or a settlement, surrender or release of a contract
or tort claim; and
     (o) dispositions of Investments in joint ventures to the extent required
by, or made pursuant to customary buy/sell arrangements between, the joint
venture parties set forth in joint venture agreements and similar binding
agreements.
     “Attributable Debt” in respect of a sale and leaseback transaction means,
at the time of determination, the present value of the obligation of the lessee
for net rental payments during the remaining term of the lease included in such
sale and leaseback transaction including any period for which such lease has
been extended or may, at the option of the lessor, be extended. Such present
value shall be calculated using a discount rate equal to the rate of interest
implicit in such transaction, determined in accordance with GAAP; provided,
however, that if such sale and leaseback transaction results in a Capital Lease
Obligation, the amount of Indebtedness represented thereby will be determined in
accordance with the definition of “Capital Lease Obligation.”
     “Bankruptcy Law” means Title 11, U.S. Code or any similar federal or state
law for the relief of debtors.
     “Beneficial Owner” has the meaning assigned to such term in Rule 13d-3 and
Rule 13d-5 under the Exchange Act, except that in calculating the beneficial
ownership of any particular “person” (as that term is used in Section 13(d)(3)
of the Exchange Act), such “person” will be deemed to have beneficial ownership
of all securities that such “person” has the right to acquire by conversion or
exercise of other securities, whether such right is currently exercisable or is
exercisable only after the passage of time. The terms “Beneficially Owns” and
“Beneficially Owned” have a corresponding meaning.
     “Board of Directors” means:
     (1) with respect to a corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board;

3



--------------------------------------------------------------------------------



 



     (2) with respect to a partnership, the Board of Directors of the general
partner of the partnership;
     (3) with respect to a limited liability company, the managing member or
members or any controlling committee of managing members thereof; and
     (4) with respect to any other Person, the board or committee of such Person
serving a similar function.
     “Broker-Dealer” has the meaning set forth in the Registration Rights
Agreement.
     “Business Day” means any day other than a Saturday, a Sunday or a day on
which banking institutions are not required to be open in the State of New York.
If a payment date is a day that is not a Business Day at such place, payment may
be made at such place on the next succeeding day that is a Business Day, and no
interest shall accrue for the intervening period.
     “Capital Lease Obligation” means, at the time any determination is to be
made, the amount of the liability in respect of a capital lease that would at
that time be required to be capitalized on a balance sheet prepared in
accordance with GAAP, and the Stated Maturity thereof shall be the date of the
last payment of rent or any other amount due under such lease prior to the first
date upon which such lease may be prepaid by the lessee without payment of a
penalty.
     “Capital Stock” means:
     (1) in the case of a corporation, corporate stock;
     (2) in the case of an association or business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock;
     (3) in the case of a partnership or limited liability company, partnership
interests (whether general or limited) or membership interests; and
     (4) any other interest or participation that confers on a Person the right
to receive a share of the profits and losses of, or distributions of assets of,
the issuing Person, but excluding from all of the foregoing any debt securities
convertible into Capital Stock, whether or not such debt securities include any
right of participation with Capital Stock.
     “Cash Equivalents” means:
     (1) United States dollars, Canadian dollars, Japanese yen, pounds sterling,
Australian dollars, euro or, in the case of any Foreign Subsidiary that is a
Restricted Subsidiary, such local currencies held by it from time to time in the
ordinary course of business;
     (2) securities issued or directly and fully guaranteed or insured by the
United States government or any agency or instrumentality of the United States
government having maturities of not more than 24 months from the date of
acquisition;
     (3) certificates of deposit, time deposits and eurodollar time deposits
with maturities of one year or less from the date of acquisition, bankers’
acceptances with maturities not exceeding one year and overnight bank deposits,
in each case, with any commercial bank having capital and surplus in excess of
$500.0 million;

4



--------------------------------------------------------------------------------



 



     (4) repurchase obligations for underlying securities of the types described
in clauses (2) and (3) above entered into with any financial institution meeting
the qualifications specified in clause (3) above;
     (5) commercial paper having one of the two highest ratings obtainable from
Moody’s or S&P and, in each case, maturing within 12 months after the date of
acquisition;
     (6) investment funds investing at least 95% of their assets in securities
which constitute Cash Equivalents of the kinds described in clauses (1) through
(5) of this definition;
     (7) readily marketable direct obligations issued by any state of the United
States of America or any political subdivision thereof having one of the two
highest rating categories obtainable from either Moody’s or S&P with maturities
of 24 months or less from the date of acquisition; and
     (8) Indebtedness or preferred stock issued by Persons with a rating of “A”
or higher from S&P or “A2” or higher from Moody’s with maturities of 12 months
or less from the date of acquisition.
     “Cash Management Obligations” means any obligations of the Issuers, Parent
Guarantors or any of the Company’s Restricted Subsidiaries in respect of any
arrangement for treasury, depositary or cash management services provided to the
Issuers, Parent Guarantors or any of the Company’s Restricted Subsidiaries, as
applicable, in connection with any transfer or disbursement of funds through an
automated clearinghouse or on a same day or immediate or accelerated
availability basis.
     “Change of Control” means the occurrence of any of the following:
     (1) the direct or indirect sale, lease, transfer, conveyance or other
disposition (other than by way of merger or consolidation), in one or a series
of related transactions, of all or substantially all of the properties or assets
of Great Wolf Resorts or the Company and its Subsidiaries taken as a whole to
any Person (including any “person” (as that term is used in Section 13(d)(3) of
the Exchange Act));
     (2) the adoption of a plan relating to the liquidation or dissolution of
Great Wolf Resorts or the Company;
     (3) the consummation of any transaction (including, without limitation, any
merger or consolidation), the result of which is that any Person (including any
“person” (as defined above) becomes the Beneficial Owner, directly or
indirectly, of more than 50% of the Voting Stock of Great Wolf Resorts, measured
by voting power rather than number of shares;
     (4) the first date upon which Great Wolf Resorts ceases to own directly or
indirectly 100% of the Equity Interests in the Company;
     (5) Great Wolf Resorts or the Company consolidates with, or merges with or
into, any Person, or any Person consolidates with, or merges with or into, Great
Wolf Resorts or the Company, in any such event pursuant to a transaction in
which any of the outstanding Voting Stock of Great Wolf Resorts or the Company
or such other Person is converted into or exchanged for cash, securities or
other property, other than any such transaction where the Voting Stock of Great
Wolf Resorts or the Company outstanding immediately prior to such transaction
constitutes

5



--------------------------------------------------------------------------------



 



or is converted into or exchanged for a majority of the outstanding shares of
the Voting Stock of such surviving or transferee Person (immediately after
giving effect to such transaction); or
     (6) the first day on which a majority of the members of the Board of
Directors of Great Wolf Resorts are not Continuing Directors.
     Notwithstanding the foregoing: (A) any holding company whose only
significant asset is Equity Interests of Great Wolf Resorts, the Company or any
of their direct or indirect parent companies shall not itself be considered a
“Person” or “group” for purposes of clause (2) above; (B) the transfer of assets
between or among the Parent Guarantors, the Issuers or the Company’s
Subsidiaries shall not itself constitute a Change of Control; (C) the term
“Change of Control” shall not include a merger or consolidation of Great Wolf
Resorts or the Company with or the sale, assignment, conveyance, transfer, lease
or other disposition of all or substantially all of Great Wolf Resorts’ or the
Company’s assets to, an Affiliate incorporated or organized solely for the
purpose of reincorporating or reorganizing Great Wolf Resorts or the Company in
another jurisdiction and/or for the sole purpose of forming or collapsing a
holding company structure; and (D) a “Person” or “group” shall not be deemed to
have beneficial ownership of securities subject to a stock purchase agreement,
merger agreement or similar agreement (or voting or option agreement related
thereto) until the consummation of the transactions contemplated by such
agreement.
     “Clearstream” means Clearstream Banking, S.A.
     “Collateral” means (i) “Collateral” as defined in the Security Agreement,
(ii) the “Mortgaged Property” under each of the Mortgages and (iii) any real or
personal property on which a lien or security interest is granted under any
other Collateral Documents entered into by any of the Company, any Guarantor and
any Restricted Subsidiary after the date of the Indenture; provided that
“Collateral” shall not include any “Excluded Assets.”
     “Collateral Agent” means U.S. National Bank Association in its capacity as
collateral agent, until a successor replaces it in accordance with the
applicable provisions of this Indenture and thereafter means the successor
serving hereunder.
     “Collateral Asset Sale” means an Asset Sale or other transfer or
disposition of any Non-Core Collateral Asset by the Company or any of the
Company’s Restricted Subsidiaries.
     “Collateral Documents” means the security agreements, mortgages, pledge
agreements, agency agreements and other instruments and documents executed and
delivered pursuant to this Indenture or any of the foregoing, as the same may be
amended, supplemented or otherwise modified from time to time and pursuant to
which Collateral is pledged, assigned or granted to or on behalf of the
Collateral Agent for the ratable benefit of the Holders of the Notes and the
Trustee or notice of such pledge, assignment or grant is given.
     “Company” means GWR Operating Partnership, L.L.L.P., a Delaware limited
liability limited partnership, and any and all successors thereto.
     “Consolidated EBITDA” means, with respect to any specified Person for any
period, the Consolidated Net Income of such Person for such period plus,
     (1) provision for taxes based on income or profits of such Person and its
Restricted Subsidiaries for such period, to the extent that such provision for
taxes was deducted in computing such Consolidated Net Income; plus

6



--------------------------------------------------------------------------------



 



     (2) the Fixed Charges of such Person and its Restricted Subsidiaries for
such period, to the extent that such Fixed Charges were deducted in computing
such Consolidated Net Income; plus
     (3) depreciation, amortization (including amortization of intangibles but
excluding amortization of prepaid cash expenses that were paid in a prior
period) and other non-cash charges and expenses (excluding any such non-cash
charge or expense to the extent that it represents an accrual of or reserve for
cash charges or expenses in any future period or amortization of a prepaid cash
charge or expense that was paid in a prior period) of such Person and its
Restricted Subsidiaries for such period to the extent that such depreciation,
amortization and other non-cash charges or expenses were deducted in computing
such Consolidated Net Income; plus
     (4) any expenses or charges related to any completed or uncompleted debt or
equity offering, permitted acquisition or other Investment, permitted
disposition, recapitalization or the incurrence of Indebtedness permitted to be
incurred under this Indenture including a refinancing thereof (in each case,
whether or not successful) and any amendment or modification to the terms of any
such transactions, including such fees, expenses or charges related to the
offering of the Notes offered hereby deducted in computing Consolidated Net
Income for such period; plus
     (5) the amount of any restructuring charge, redemption premium, prepayment
penalty, premium and other related fee or reserve deducted in such period in
computing Consolidated Net Income, including any one-time costs incurred in
connection with (A) acquisitions after the date of this Indenture or (B) the
closing or consolidation of operating facilities; plus
     (6) any write offs, write downs or other noncash charges reducing
Consolidated Net Income for such period, excluding any such charge that
represents an accrual or reserve for a cash expenditure for a future period;
plus
     (7) the amount of any non-controlling interest expense deducted in
calculating Consolidated Net Income for such period; plus
     (8) the amount of management, monitoring, consulting and advisory fees and
related expenses paid (or any accruals related to such fees or related expenses)
(including by means of a dividend) during such period to any direct or indirect
parents of the Company to the extent permitted under Section 4.13 hereof; plus
     (9) any costs or expenses incurred by the Parent Guarantors, the Company or
a Restricted Subsidiary of the Company pursuant to any management equity plan,
stock option plan, phantom equity plan or any other management or employee
benefit plan or agreement or any stock subscription or stockholders agreement,
to the extent that such costs or expenses are funded with cash proceeds
contributed to the capital of the Company or net cash proceeds of issuance of
Equity Interests of the Company (other than Disqualified Stock that is preferred
stock); plus
     (10) Expenses related to resorts under development, construction or
expansion; plus
     (11) Environmental liability costs; minus

7



--------------------------------------------------------------------------------



 



     (12) non-cash items increasing such Consolidated Net Income for such
period, other than the accrual of revenue in the ordinary course of business;
and minus
     (13) the amount of any non-controlling interest income added in calculating
Consolidated Net Income for such period.
in each case, without duplication and on a consolidated basis and determined in
accordance with GAAP.
     “Consolidated Net Income” means, with respect to any specified Person for
any period, the aggregate of the net income (loss) of such Person and its
Restricted Subsidiaries for such period, on a consolidated basis (excluding the
net income (loss) of any Unrestricted Subsidiary of such Person), determined in
accordance with GAAP and without any reduction in respect of preferred stock
dividends; provided that:
     (1) any net after-tax extraordinary, non-recurring or unusual gains or
losses (less all fees and expenses relating thereto) and any restructuring
expenses, including any severance or separation expenses, fees, expenses or
charges relating to facilities closing costs, acquisition integration costs,
facilities opening costs and costs related to the termination or abandonment of
a proposed development shall be excluded;
     (2) the net income (but not loss) of any Person that is not a Restricted
Subsidiary or that is accounted for by the equity method of accounting will be
included only to the extent of the amount of dividends or similar distributions
paid in cash to the specified Person or a Restricted Subsidiary of the Person;
     (3) solely for the purpose of determining the amount available for
Restricted Payments under clause (c)(1) of the first paragraph of Section 4.07
hereof, the net income (but not loss) of any Restricted Subsidiary will be
excluded to the extent that the declaration or payment of dividends or similar
distributions by that Restricted Subsidiary of that net income is not at the
date of determination permitted without any prior governmental approval (that
has not been obtained) or, directly or indirectly, by operation of the terms of
its charter or any agreement, instrument, judgment, decree, order, statute, rule
or governmental regulation applicable to that Restricted Subsidiary or its
stockholders, unless such restriction with respect to the payment of dividends
or similar distributions has been legally waived or is not being enforced;
provided that Consolidated Net Income of the Person will be increased by the
amount of dividends or other distributions or other payments actually paid in
cash (or to the extent converted into cash) to the Person or a Restricted
Subsidiary thereof in respect of such period, to the extent not already included
therein;
     (4) the cumulative effect of a change in accounting principles will be
excluded;
     (5) any net after-tax income (loss) from disposed or discontinued
operations and any net after-tax gains or losses on disposal of disposed or
discontinued operations shall be excluded;
     (6) any net after-tax gains or losses (less all fees and expenses relating
thereto) attributable to asset dispositions or the sale or other disposition of
any Capital Stock of any Person, in each case, other than in the ordinary course
of business, as determined in good faith by the Company, shall be excluded;
     (7) any net after-tax income (loss) from Hedging Obligations or Cash
Management Obligations and the application of Accounting Standards Codification
Topic 815 “Derivatives

8



--------------------------------------------------------------------------------



 



and Hedging” or other derivative instruments or from the extinguishment of
Indebtedness shall be excluded;
     (8) any net after-tax impairment charge or asset write-off, in each case
pursuant to GAAP;
     (9) any net after-tax non-cash compensation expense recorded from grants of
stock appreciation or similar rights, stock options, restricted stock or other
rights to officers, directors, employees, managers or consultants shall be
excluded;
     (10) any net after-tax gain or loss resulting in such period from
(i) currency translation gains or losses or (ii) currency remeasurements of
Indebtedness shall be excluded;
     (11) the recognition of non-cash interest expense resulting from the
application of Accounting Standards Codification Topic 470-20 “Debt—Debt with
Conversion Options—Recognition”; and
     (12) any charges resulting from the application of Accounting Standards
Codification Topic 805 “Business Combinations,” Accounting Standards
Codification Topic 350 “Intangibles-Goodwill and Other,” Accounting Standards
Codification Topic 360-10-35-15 “Impairment or Disposal of Long-Lived Assets,”
Accounting Standards Codification Topic 480-10-25-4 “Distinguishing Liabilities
from Equity—Overall—Recognition” or Accounting Standards Codification Topic 820
“Fair Value Measurements and Disclosures” shall be excluded;
in each case, without duplication.
     “continuing” means, with respect to any Default or Event of Default, that
such Default or Event of Default has not been cured or waived.
     “Continuing Directors” means, as of any date of determination, any member
of the Board of Directors of the Company who:
     (1) was a member of such Board of Directors on the date of this Indenture;
or
     (2) was nominated for election or elected to such Board of Directors with
the approval of a majority of the Continuing Directors who were members of such
Board of Directors at the time of such nomination or election.
     “consolidated” shall have the meaning given to such term under GAAP.
Notwithstanding the foregoing, for the avoidance of doubt, under no
circumstances shall the joint venture owning Grand Mound (Chehalis) be
consolidated with Great Wolf Resorts or the Company, unless such joint venture
is a Restricted Subsidiary of the Company.
     “Creative Kingdoms” means Creative Kingdoms, LLC, a Delaware limited
liability company.
     “Corporate Trust Office of the Trustee” will be at the address of the
Trustee specified in Section 13.02 hereof or such other address as to which the
Trustee may give notice to the Issuers.
     “Credit Facilities” means one or more debt facilities or commercial paper
facilities, in each case, with banks or other institutional or other lenders
providing for revolving credit loans, term loans, debt securities (including
Additional Notes), receivables financing (including through the sale of
receivables to

9



--------------------------------------------------------------------------------



 



such lenders or to special purpose entities formed to borrow from such lenders
against such receivables) or letters of credit, in each case, as such Credit
Facility, in whole or in part, in one or more instances, may be amended,
renewed, extended, substituted, refinanced, restructured, replaced, supplemented
or otherwise modified from time to time (including any successive renewals,
extensions, substitutions, refinancings, restructurings, replacements,
supplementations or other modifications of the foregoing and including any
amendment increasing the amount of Indebtedness incurred or available to be
borrowed thereunder, extending the maturity of any Indebtedness incurred
thereunder or contemplated thereby or deleting, adding or substituting one or
more parties thereto (whether or not such added or substituted parties are banks
or other institutional lenders)), including into one or more debt facilities,
commercial paper facilities or other debt instruments, indentures or agreements
(including by means of sales of debt securities (including Additional Notes) to
institutional investors), providing for revolving credit loans, term loans,
letters of credit or other debt obligations, whether any such extension,
replacement or refinancing (1) occurs simultaneously or not with the termination
or repayment of a prior Credit Facility or (2) occurs on one or more separate
occasions.
     “Custodian” means the Trustee, as custodian with respect to the Notes in
global form, or any successor entity thereto.
     “Default” means any event that is, or with the passage of time or the
giving of notice or both would be, an Event of Default.
     “Definitive Note” means a certificated Note registered in the name of the
Holder thereof and issued in accordance with Section 2.06 hereof, substantially
in the form of Exhibit A1 hereto except that such Note shall not bear the Global
Note Legend and shall not have the “Schedule of Exchanges of Interests in the
Global Note” attached thereto.
     “Depositary” means, with respect to the Notes issuable or issued in whole
or in part in global form, the Person specified in Section 2.03 hereof as the
Depositary with respect to the Notes, and any and all successors thereto
appointed as depositary hereunder and having become such pursuant to the
applicable provision of this Indenture.
     “Designated Noncash Consideration” means the Fair Market Value of noncash
consideration received by the Company or a Restricted Subsidiary in connection
with an Asset Sale that is so designated as Designated Noncash Consideration
pursuant to an officers’ certificate, setting forth the basis of such valuation,
less the amount of cash or Cash Equivalents received in connection with a
subsequent sale of such Designated Noncash Consideration.
     “Disqualified Stock” means any Capital Stock that, by its terms (or by the
terms of any security into which it is convertible, or for which it is
exchangeable, in each case, at the option of the holder of the Capital Stock),
or upon the happening of any event, matures or is mandatorily redeemable,
pursuant to a sinking fund obligation or otherwise, or redeemable at the option
of the holder of the Capital Stock, in whole or in part, on or prior to the date
that is 91 days after the date on which the Notes mature. Notwithstanding the
preceding sentence, any Capital Stock that would constitute Disqualified Stock
solely because the holders of the Capital Stock have the right to require the
Issuers to repurchase such Capital Stock upon the occurrence of a Change of
Control or an Asset Sale will not constitute Disqualified Stock if the terms of
such Capital Stock provide that the Issuers may not repurchase or redeem any
such Capital Stock pursuant to such provisions unless such repurchase or
redemption complies with Section 4.07 hereof. The amount of Disqualified Stock
deemed to be outstanding at any time for purposes of this Indenture will be the
maximum amount that the Issuers and its Restricted Subsidiaries may become
obligated to pay upon the maturity of, or pursuant to any mandatory redemption
provisions of, such Disqualified Stock, exclusive of accrued dividends.

10



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Restricted Subsidiary of the Company that
was formed under the laws of the United States or any state of the United States
or the District of Columbia or that guarantees or otherwise provides direct
credit support for any Indebtedness of the Company.
     “Equity Interests” means Capital Stock and all warrants, options or other
rights to acquire Capital Stock (but excluding any debt security that is
convertible into, or exchangeable for, Capital Stock).
     “Equity Offering” means a public or private sale of Equity Interests of
Great Wolf Resorts (or the direct or indirect parent of the Company) by Great
Wolf Resorts or such parent company (other than Disqualified Stock and other
than to a Subsidiary of Great Wolf Resorts).
     “Euroclear” means Euroclear Bank, S.A./N.V., as operator of the Euroclear
system.
     “Event of Loss” means, with respect to any Principal Property, whether in
respect of a single event or a series of related events, any of the following:
     (1) any loss or damage of such Principal Property as a result of fire or
casualty or destruction of such Principal Property;
     (2) any actual condemnation, seizure or taking by exercise of the power of
eminent domain or otherwise of such Principal Property, or confiscation of such
Principal Property or the requisition of the use of such Principal Property; or
     (3) any settlement in lieu of clause (2) above.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended.
     “Exchange Notes” means the Notes issued in the Exchange Offer pursuant to
Section 2.06(f) hereof.
     “Exchange Offer” has the meaning set forth in the Registration Rights
Agreement.
     “Exchange Offer Registration Statement” has the meaning set forth in the
Registration Rights Agreement.
     “Excluded Assets” means the collective reference to (i) any interest in
real property (other than Principal Properties and certain real property owned
by Issuers or the Guarantors and set forth on a schedule to this Indenture) if
the greater of the cost, Fair Market Value and the book value of such interest
is less than $300,000; (ii) any asset to the extent that the grant of a security
interest in such asset is prohibited by any applicable law or requires a consent
not obtained of any governmental authority pursuant to applicable law; (iii) any
right, title or interest in any permit, lease, license, contract or agreement
held by any grantor or to which any grantor is a party or any of its right,
title or interest thereunder that would otherwise constitute Collateral to the
extent, but only to the extent, that (a) such a grant would, under the terms of
such permit, lease, license, contract or agreement, require the consent of any
Person other than the Company or any of its Subsidiaries or controlled
Affiliates as a condition to the assignment thereof or to the creation by such
grantor of a Lien thereon or (b) such a grant is prohibited by or in violation
of (1) any law, rule or regulation applicable to such grantor or (2) a term,
provision or condition of any such permit, lease, license, contract or
agreement, in the case of the foregoing clauses (1) and (2), when such law,
rule, regulation, term, provision or condition would be rendered ineffective
with respect to the creation of the security interest pursuant to
Sections 9-406, 9-407, 9-408 or 9-409 of the Uniform Commercial Code (or any
successor provisions) of any relevant jurisdiction or principles of

11



--------------------------------------------------------------------------------



 



equity); provided, that immediately upon the ineffectiveness, lapse or
termination of any such provision, such right, title or interest in such permit,
lease, license, contract or agreement shall cease to be an “Excluded Asset”;
(iv) the Capital Stock of the Issuers, Parent Guarantors or any Subsidiary of
the Company; (v) any asset of any Principal Property Subsidiary that is subject
to a Permitted Lien referred to in clauses (2), (3) or (5) of the definition
thereof and any replacement of such Liens pursuant to clause (11) of the
definition thereof to the extent the documents relating to such Permitted Lien
would not permit such asset to be subject to the Liens created under the
Collateral Documents; provided, that immediately upon the ineffectiveness, lapse
or termination of any such restriction, such asset shall cease to be an
“Excluded Asset”; (vi) any motor vehicles, vessels and aircraft or other
property subject to a certificate of title statute of any jurisdiction;
(vii) assets located outside of the United States to the extent a Lien on such
assets cannot be created and perfected under United States federal or state law;
(viii) applications for any trademarks that have been filed with the U.S. Patent
and Trademark Office on the basis of an “intent to use” with respect to such
trademarks; and (ix) any intercompany debt obligations.
     “Existing Indebtedness” means all Indebtedness of the Parent Guarantors,
the Issuers and the Company’s Subsidiaries in existence on the date of this
Indenture, until such amounts are repaid.
     “Fair Market Value” means the value that would be paid by a willing buyer
to an unaffiliated willing seller in a transaction not involving distress or
necessity of either party, determined in good faith by the Board of Directors of
the Company (unless otherwise provided in this Indenture).
     “Fixed Charge Coverage Ratio” means with respect to any specified Person
for any period, the ratio of the Consolidated EBITDA of such Person for such
period to the Fixed Charges of such Person for such period. In the event that
the specified Person or any of its Restricted Subsidiaries incurs, assumes,
guarantees, repays, repurchases, redeems, defeases or otherwise discharges any
Indebtedness (other than ordinary working capital borrowings) or issues,
repurchases or redeems preferred stock subsequent to the commencement of the
period for which the Fixed Charge Coverage Ratio is being calculated and on or
prior to the date on which the event for which the calculation of the Fixed
Charge Coverage Ratio is made (the “Calculation Date"), then the Fixed Charge
Coverage Ratio will be calculated giving pro forma effect (in accordance with
Regulation S-X under the Securities Act) to such incurrence, assumption,
Guarantee, repayment, repurchase, redemption, defeasance or other discharge of
Indebtedness, or such issuance, repurchase or redemption of preferred stock, and
the use of the proceeds therefrom, as if the same had occurred at the beginning
of the applicable period.
     In addition, for purposes of calculating the Fixed Charge Coverage Ratio:
     (1) acquisitions, dispositions, mergers, consolidations and disposed
operations (as determined in accordance with GAAP) that have been made by the
Company or any Restricted Subsidiary during the relevant period or subsequent to
such period and on or prior to or simultaneously with the Calculation Date shall
be calculated on a pro forma basis assuming that all such acquisitions,
dispositions, mergers, consolidations and disposed operations (and the change in
any associated Fixed Charges and the change in Consolidated EBITDA resulting
therefrom) had occurred on the first day of such period. If since the beginning
of such period any Person (that subsequently became a Restricted Subsidiary or
was merged with or into the Company or any Restricted Subsidiary since the
beginning of such period) shall have made any acquisition, disposition, merger,
consolidation or disposed operation that would have required adjustment pursuant
to this definition, then the Fixed Charge Coverage Ratio shall be calculated
giving pro forma effect thereto for such period as if such Investment,
acquisition, disposition, merger, consolidation or disposed operation had
occurred at the beginning of such period (it being understood that whenever pro
forma effect is to be given to a transaction, the pro forma calculations shall
be made in good faith by the Chief Financial Officer of the Company);

12



--------------------------------------------------------------------------------



 



     (2) any Person that is a Restricted Subsidiary on the Calculation Date will
be deemed to have been a Restricted Subsidiary at all times during such period;
     (3) any Person that is not a Restricted Subsidiary on the Calculation Date
will be deemed not to have been a Restricted Subsidiary at any time during such
period;
     (4) if any Indebtedness bears a floating rate of interest, the interest
expense on such Indebtedness will be calculated as if the rate in effect on the
Calculation Date had been the applicable rate for the entire period (taking into
account any Hedging Obligation applicable to such Indebtedness if such Hedging
Obligation has a remaining term as at the Calculation Date in excess of
12 months);
     (5) interest on a Capital Lease Obligation shall be deemed to accrue at an
interest rate reasonably determined by the Chief Financial Officer of the
Company to be the rate of interest implicit in such Capital Lease Obligation in
accordance with GAAP;
     (6) interest on any Indebtedness under a revolving credit facility computed
on a pro forma basis shall be computed based upon the average daily balance of
such Indebtedness during the applicable period; and
     (7) interest on Indebtedness that may optionally be determined at an
interest rate based upon a factor of a prime or similar rate, a eurocurrency
interbank offered rate, or other rate, shall be deemed to have been based upon
the rate actually chosen, or, if none, then based upon such optional rate chosen
as the Company may designate.
     “Fixed Charges” means, with respect to any specified Person for any period,
the sum, without duplication, of:
     (1) the consolidated interest expense of such Person and its Restricted
Subsidiaries for such period, whether paid or accrued, including, without
limitation, amortization of debt issuance costs and original issue discount,
non-cash interest payments, the interest component of any deferred payment
obligations, the interest component of all payments associated with Capital
Lease Obligations, imputed interest with respect to Attributable Debt,
commissions, discounts and other fees and charges incurred in respect of letter
of credit or bankers’ acceptance financings, and net of the effect of all
payments made or received pursuant to Hedging Obligations in respect of interest
rates; plus
     (2) the consolidated interest expense of such Person and its Restricted
Subsidiaries that was capitalized during such period; plus
     (3) any interest on Indebtedness of another Person that is guaranteed by
such Person or one of its Restricted Subsidiaries or secured by a Lien on assets
of such Person or one of its Restricted Subsidiaries, whether or not such
Guarantee or Lien is called upon; plus
     (4) the product of (a) all dividends, whether paid or accrued and whether
or not in cash, on any series of preferred stock of such Person or any of its
Restricted Subsidiaries, other than dividends on Equity Interests payable solely
in Equity Interests of the Company (other than Disqualified Stock) or to the
Company or a Restricted Subsidiary of the Company, times (b) a fraction, the
numerator of which is one and the denominator of which is one minus the then
current combined federal, state and local statutory tax rate of such Person,
expressed as a decimal, in each case, determined on a consolidated basis in
accordance with GAAP.

13



--------------------------------------------------------------------------------



 



     “Foreign Subsidiary” means, with respect to any Person, any Restricted
Subsidiary of such Person that is not organized or existing under the laws of
the United States of America, any state thereof, the District of Columbia, or
any territory thereof.
     “Foxwoods Joint Venture” means a proposed joint venture between Great Wolf
Resorts (or its Affiliates) to develop and operate a new Great Wolf Lodge resort
with the Mashantucket Pequot Tribal Nation (Western) (or its Affiliates) to be
located on tribal-owned land near the tribe’s southeast Connecticut reservation
and the Foxwoods Resort Casino.
     “GAAP” means generally accepted accounting principles set forth in the
opinions and pronouncements of the Accounting Principles Board of the American
Institute of Certified Public Accountants and statements and pronouncements of
the Financial Accounting Standards Board or in such other statements by such
other entity as have been approved by a significant segment of the accounting
profession, which are in effect on the date of this Indenture, except that if
the Company notifies the Trustee in writing and the Company or Great Wolf
Resorts is reporting its financial results based on IFRS in the reports it files
with the SEC, GAAP shall mean IFRS (except where the context requires
otherwise); provided that the Company shall not be entitled to make the
foregoing election on more than one occasion. In the event the Company makes
such election, (i) Great Wolf Resorts shall present comparative financial
statements also in accordance with IFRS for the fiscal year ending immediately
prior to the first fiscal year for which financial statements have been prepared
in accordance with IFRS; (ii) all accounting terms and references in this
Indenture to accounting standards shall be deemed to be references to the most
comparable terms or standards under IFRS; (iii) the reports filed under
Section 4.03 hereof may contain financial statements prepared in accordance with
IFRS, as in effect from time to time, to the extent permitted by the rules and
regulations of the SEC; and (iv) any calculation or determination in this
Indenture that requires the application of GAAP for periods that include fiscal
quarters ended prior to the Company’s election to apply IFRS shall remain as
previously calculated or determined in accordance with GAAP.
     “Global Note Legend” means the legend set forth in Section 2.06(g)(2)
hereof, which is required to be placed on all Global Notes issued under this
Indenture.
     “Global Notes” means, individually and collectively, each of the Restricted
Global Notes and the Unrestricted Global Notes deposited with or on behalf of
and registered in the name of the Depository or its nominee, substantially in
the form of Exhibit A1 hereto and that bears the Global Note Legend and that has
the “Schedule of Exchanges of Interests in the Global Note” attached thereto,
issued in accordance with Section 2.01, 2.06(b)(3), 2.06(b)(4), 2.06(d)(2) or
2.06(f) hereof.
     “Government Securities” means direct obligations of, or obligations
guaranteed by, the United States of America, and the payment for which the
United States pledges its full faith and credit.
     “Grand Mound (Chehalis)” means the Great Wolf Lodge resort in Grand Mound,
Washington that is owned by CTGW LLC, a joint venture with The Confederated
Tribes of the Chehalis Reservation.
     “Grand Mound (Chehalis) Joint Venture” means CTGW LLC, a Delaware limited
liability company, or any successor entity that owns Grand Mound (Chehalis).
     “Grand Mound (Chehalis) Mortgage Loan” means that certain construction
loan, dated as of July 27, 2007, in the original maximum principal amount of
$102,000,000 by Marshall Financial Group LLC to CTGW LLC, and secured by Grand
Mound (Chehalis).

14



--------------------------------------------------------------------------------



 



     “Grapevine Property” means the Company’s Great Wolf Lodge resort in
Grapevine, Texas, including without limitation the real property, improvements,
fixtures and other material assets, owned by Great Wolf Lodge of Grapevine, LLC
or its Subsidiaries, related to such resort or used or useful in connection
therewith.
     “Great Wolf Finance” means Great Wolf Finance Corp., a Delaware
corporation, and any and all successors thereto.
     “Great Wolf Resorts” means Great Wolf Resorts, Inc., a Delaware
corporation, and any and all successors thereto.
     “Guarantee” means a guarantee other than by endorsement of negotiable
instruments for collection in the ordinary course of business, direct or
indirect, in any manner including, without limitation, by way of a pledge of
assets or through letters of credit or reimbursement agreements in respect
thereof, of all or any part of any Indebtedness (whether arising by virtue of
partnership arrangements, or by agreements to keep-well, to purchase assets,
goods, securities or services, to take or pay or to maintain financial statement
conditions or otherwise).
     “Guarantor Payments” means with respect to an LTM Period, the amount of
cash paid during such LTM Period by the Company or the Subsidiary Guarantors on
behalf of Non- Guarantor Restricted Subsidiaries in respect of operating
expenses, interest payments and capital expenditures of the Non-Guarantor
Restricted Subsidiaries plus an amount equal to the amount of corporate overhead
recorded during the LTM Period that is allocable to the Non-Guarantor
Subsidiaries, based on the percentage of consolidated revenue during the LTM
Period that was contributed by the Non-Guarantor Restricted Subsidiaries.
     “Guarantors” means the Parent Guarantors and the Subsidiary Guarantors.
     “Hedging Obligations” means, with respect to any specified Person, the
obligations of such Person under:
     (1) interest rate swap agreements (whether from fixed to floating or from
floating to fixed), interest rate cap agreements and interest rate collar
agreements;
     (2) other agreements or arrangements designed to manage interest rates or
interest rate risk; and
     (3) other agreements or arrangements designed to protect such Person
against fluctuations in currency exchange rates or commodity prices.
     “Holder” means a Person in whose name a Note is registered on the
Registrar’s books.
     “IAI Global Note” means a Global Note substantially in the form of
Exhibit A1 hereto bearing the Global Note Legend and the Private Placement
Legend and deposited with or on behalf of and registered in the name of the
Depositary or its nominee that will be issued in a denomination equal to the
outstanding principal amount of the Notes sold to Institutional Accredited
Investors.
     “IFRS” means the International Financial Reporting Standards, as
promulgated by the International Accounting Standards Board (or any successor
board or agency), as in the effect at the time of the Company’s election to use
IFRS.

15



--------------------------------------------------------------------------------



 



     “Immaterial Subsidiary” means, as of any date, any Restricted Subsidiary
that (i) does not possess any of the Collateral, (ii) whose total assets, as of
that date, are less than $100,000 and (iii) whose total revenues for the most
recent 12-month period do not exceed $100,000; provided that a Restricted
Subsidiary will not be considered to be an Immaterial Subsidiary if it, directly
or indirectly, guarantees or otherwise provides direct credit support for any
Indebtedness of the Parent Guarantors or the Company.
     “Incidental Liens” means Permitted Liens under clauses (1), (2), (3), (5),
(6), (10), (11), (14), (24), (25) and (27) of the definition thereof.
     “Indebtedness” means, with respect to any specified Person, any
indebtedness of such Person (excluding accrued expenses and trade payables),
whether or not contingent:
     (1) in respect of borrowed money;
     (2) evidenced by bonds, Notes, debentures or similar instruments or letters
of credit (or reimbursement agreements in respect thereof);
     (3) in respect of banker’s acceptances;
     (4) representing Capital Lease Obligations or Attributable Debt in respect
of sale and leaseback transactions;
     (5) representing the balance deferred and unpaid of the purchase price of
any property or services due more than six months after such property is
acquired or such services are completed; or
     (6) representing any Hedging Obligations,
if and to the extent any of the preceding items (other than letters of credit,
Attributable Debt and Hedging Obligations) would appear as a liability upon a
balance sheet of the specified Person prepared in accordance with GAAP. In
addition, the term “Indebtedness” includes all Indebtedness of others secured by
a Lien on any asset of the specified Person (whether or not such Indebtedness is
assumed by the specified Person) and, to the extent not otherwise included, the
Guarantee by the specified Person of any Indebtedness of any other Person.
Indebtedness shall be calculated without giving effect to the effects of
Accounting Standards Codification Topic 825-10-25 “Fair Value Option” and
related interpretations to the extent such effects would otherwise increase or
decrease an amount of Indebtedness for any purpose under this Indenture as a
result of accounting for any embedded derivatives created by the terms of such
Indebtedness.
     “Indenture” means this Indenture, as amended or supplemented from time to
time.
     “Indirect Participant” means a Person who holds a beneficial interest in a
Global Note through a Participant.
     “Initial Notes” means the first $230,000,000 aggregate principal amount of
Notes issued under this Indenture on the date hereof.
     “Initial Purchasers” means Deutsche Bank Securities Inc., Banc of America
Securities LLC, Wells Fargo Securities, LLC and Credit Agricole Securities
(USA) Inc.

16



--------------------------------------------------------------------------------



 



     “Institutional Accredited Investor” means an institution that is an
“accredited investor” under Rule 501(a)(1), (2), (3) or (7) under the Securities
Act, that is not also a QIB.
     “Investment Grade Securities” means:
     (1) securities issued or directly and fully guaranteed or insured by the
government of the United States of America or any agency or instrumentality
thereof (other than Cash Equivalents);
     (2) debt securities or debt instruments with a rating of BBB- or higher by
S&P or Baa3 or higher by Moody’s or the equivalent of such rating by such rating
organization, or, if no rating of S&P or Moody’s then exists, the equivalent of
such rating by any other nationally recognized securities rating agency, but
excluding any debt securities or instruments constituting loans or advances
among the Company and its Subsidiaries;
     (3) investments in any fund that invests exclusively in investments of the
type described in clauses (1) and (2), which fund may also hold immaterial
amounts of cash pending investment or distribution; and
     (4) corresponding instruments in countries other than the United States of
America customarily utilized for high quality investments.
     “Investments” means, with respect to any Person, all direct or indirect
investments by such Person in other Persons (including Affiliates) in the forms
of joint ventures, loans (including Guarantees or other obligations), advances
or capital contributions (excluding commission, travel and similar advances to
officers and employees made in the ordinary course of business), purchases or
other acquisitions for consideration of Indebtedness, Equity Interests or other
securities, together with all items that are or would be classified as
investments on a balance sheet prepared in accordance with GAAP. If the Company
or any Restricted Subsidiary of the Company sells or otherwise disposes of any
Equity Interests of any direct or indirect Restricted Subsidiary of the Company
such that, after giving effect to any such sale or disposition, such Person is
no longer a Restricted Subsidiary of the Company, the Company will be deemed to
have made an Investment on the date of any such sale or disposition equal to the
Fair Market Value of the Company’s Investments in such Subsidiary that were not
sold or disposed of in an amount determined as provided in Section 4.07(d)
hereof less the portion (proportionate to the Company’s equity interest in such
Subsidiary) of the Fair Market Value of the net assets of such Subsidiary at the
time of such redesignation. The acquisition by the Company or any Restricted
Subsidiary of the Company of a Person that holds an Investment in a third Person
will be deemed to be an Investment by the Company or such Restricted Subsidiary
in such third Person in an amount equal to the Fair Market Value of the
Investments held by the acquired Person in such third Person in an amount
determined as provided in Section 4.07(d) hereof. Except as otherwise provided
in this Indenture, the amount of an Investment will be determined at the time
the Investment is made and without giving effect to subsequent changes in value.
     “Issuers” means the Company and Great Wolf Finance.
     “Letter of Transmittal” means the letter of transmittal to be prepared by
the Issuers and sent to all Holders of the Notes for use by such Holders in
connection with the Exchange Offer.
     “Lien” means, with respect to any asset, any mortgage, lien, pledge,
charge, deed of trust, security interest or encumbrance of any kind in respect
of such asset, whether or not filed, recorded or otherwise perfected under
applicable law, including any conditional sale or other title retention

17



--------------------------------------------------------------------------------



 



agreement, any lease in the nature thereof, any option or other agreement to
sell or give a security interest in and any filing of or agreement to give any
financing statement under the Uniform Commercial Code (or equivalent statutes)
of any jurisdiction.
     “LTM Period” means:
     (1) with respect to an Investment occurring on or after the first
anniversary of the date of this Indenture, the twelve completed calendar months
preceding the date of such Investment for which internal financial statements
are available; and
     (2) with respect to an Investment occurring before the first anniversary of
the date of this Indenture, the calendar months completed during the period
beginning January 1, 2010 and ending on the date of such Investment for which
internal financial statements are available.
     "Mason Property” means the Company’s Great Wolf Lodge resort in Mason,
Ohio, including without limitation the real property, improvements, fixtures and
other material assets, owned by Mason Family Resorts, LLC or its Subsidiaries,
related to such resort or used or useful in connection therewith.
     “Moody’s” means Moody’s Investors Service, Inc.
     “Mortgage Loan Borrower” means a Person who is an obligor on debt secured
by a mortgage on the real property held by such Person and/or security interests
in the other assets held by such Person, which debt is without recourse (other
than customary non-recourse and environmental guarantees or indemnities) to the
assets of the Issuers or the Subsidiary Guarantors.
     “Mortgages” means each of the mortgages and deeds of trust dated as of the
date hereof pursuant to which a Lien is granted in favor of the Collateral Agent
in real property owned by any Principal Property Subsidiary, as each may be
amended, restated, supplemented or otherwise modified from time to time.
     “Net Loss Proceeds” means the aggregate cash and Cash Equivalents received
by the Issuers or any of their Subsidiary Guarantors in respect of any Event of
Loss (including, without limitation, insurance proceeds from condemnation awards
or damages awarded by any judgment), net of:
     (1) the reasonable out-of-pocket direct costs relating to such Event of
Loss (including, without limitation, legal, accounting, appraisal and insurance
adjuster fees);
     (2) taxes paid or payable after taking into account any reduction in tax
liability due to available tax credits or deductions and any tax sharing
arrangements;
     (3) appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Event of Loss and retained by the Company
or any Restricted Subsidiary, as the case may be, after such Event of Loss,
including, without limitation, liabilities related to environmental matters and
liabilities under any indemnification obligations associated with such Event of
Loss.
     “Net Proceeds” means the aggregate cash proceeds and Cash Equivalents
received by the Company or any of its Restricted Subsidiaries in respect of any
Asset Sale (including, without limitation, any cash or Cash Equivalents received
upon the sale or other disposition of any non-cash consideration received in any
Asset Sale), net of:

18



--------------------------------------------------------------------------------



 



     (1) the direct costs relating to such Asset Sale, including, without
limitation, legal, accounting and investment banking fees, and sales
commissions, and any relocation expenses incurred as a result of the Asset Sale;
     (2) taxes paid or payable as a result of the Asset Sale, in each case,
after taking into account any available tax credits or deductions and any tax
sharing arrangements;
     (3) amounts required to be applied to the repayment of Indebtedness secured
by, or directly related to, the asset or assets that were the subject of such
Asset Sale;
     (4) payments of unassumed liabilities (not constituting Indebtedness)
relating to the assets sold at the time of, or within 30 days after the date of,
such Asset Sale;
     (5) amounts required to be paid to any Person (other than the Company or
any Restricted Subsidiary) owning a beneficial interest in the assets subject to
the Asset Sale or having a Lien thereon; and
     (6) appropriate amounts to be provided by the Company or any Restricted
Subsidiary, as the case may be, as a reserve, in accordance with GAAP, against
any liabilities associated with such Asset Sale and retained by the Company or
any Restricted Subsidiary, as the case may be, after such Asset Sale, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under any
indemnification obligations associated with such Asset Sale, all as reflected in
an officers’ certificate delivered to the Trustee.
     “Non-Collateral Asset Sale” means an Asset Sale other than an Asset Sale of
Collateral.
     “Non-Core Collateral Asset” means (i) the Undeveloped Land and (ii) those
other assets of the Principal Property Subsidiaries that are not real property
or buildings thereon.
     “Non-Guarantor Restricted Subsidiaries” means Restricted Subsidiaries that
are not Subsidiary Guarantors.
     “Non-Recourse Debt” means Indebtedness:
     (1) as to which neither the Issuers nor any of the Company’s Restricted
Subsidiaries (a) provides credit support of any kind (including any undertaking,
agreement or instrument that would constitute Indebtedness) or (b) is directly
or indirectly liable as a guarantor or otherwise; or
     (2) as to which the lenders have been notified in writing that they will
not have any recourse to the stock or assets of the Issuers or any of the
Company’s Restricted Subsidiaries (other than the Equity Interests of an
Unrestricted Subsidiary).
     “Non-U.S. Person” means a Person who is not a U.S. Person.
     “Note Guarantee” means the Guarantee by each Guarantor of the Company’s
obligations under this Indenture and the Notes, executed pursuant to the
provisions of this Indenture.
     “Notes” has the meaning assigned to it in the preamble to this Indenture.
The Initial Notes, the Exchange Notes and the Additional Notes shall be treated
as a single class for all purposes under this

19



--------------------------------------------------------------------------------



 



Indenture, and unless the context otherwise requires, all references to the
Notes shall include the Initial Notes, the Exchange Notes and any Additional
Notes.
     “Obligations” means any principal, interest, penalties, fees,
indemnifications, reimbursements, damages and other liabilities payable under
the documentation governing any Indebtedness.
     “Officer” means, with respect to any Person, the Chairman of the Board, the
Chief Executive Officer, the President, the Chief Operating Officer, the Chief
Financial Officer, the General Counsel, the Treasurer, any Assistant Treasurer,
the Controller, the Secretary or any Executive Vice-President or other
Vice-President of such Person.
     “Officers’ Certificate” means a certificate signed on behalf of the Issuers
by two Officers of the Issuers, one of whom must be the principal executive
officer, the principal financial officer, the treasurer or the principal
accounting officer of the Company, that meets the requirements of Section 13.05
hereof.
     “Opinion of Counsel” means an opinion from legal counsel who is reasonably
acceptable to the Trustee, that meets the requirements of Section 13.05 hereof.
The counsel may be an employee of or counsel to the Issuers, any Subsidiary of
the Issuers or the Trustee.
     “Parent Guarantors” means Great Wolf Resorts and GWR OP General Partner,
LLC, a Delaware limited liability company, until the Note Guarantee of such
Person has been released in accordance with the provisions of this Indenture.
     “Participant” means, with respect to the Depositary, Euroclear or
Clearstream, a Person who has an account with the Depositary, Euroclear or
Clearstream, respectively (and, with respect to the Depositary, shall include
Euroclear and Clearstream).
     “Permitted Business” means any business that is the same as, or reasonably
related, ancillary or complementary to, any of the businesses in which the
Company and its Restricted Subsidiaries are engaged on the date of this
Indenture.
     “Permitted Collateral Liens” means:
     (1) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company
(plus improvements and accessions to such property, or proceeds or distributions
thereof); provided that such Liens were in existence prior to such acquisition
and not incurred in contemplation of, such acquisition;
     (2) Liens on accounts holding Net Loss Proceeds or Net Proceeds from a
Collateral Asset Sale to secure the performance of bids, tenders, contracts or
similar obligations in respect of construction, replacement, rebuilding or
repair of assets that will become Collateral;
     (3) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 4.09(b)(4) hereof covering only the assets acquired with or
financed by such Indebtedness (plus improvements and accessions to such
property, or proceeds or distributions thereof);
     (4) Liens existing on the date of this Indenture;
     (5) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or subject to penalties for nonpayment or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve

20



--------------------------------------------------------------------------------



 



     or other appropriate provision as is required in conformity with GAAP, as
in effect from time to time, has been made therefor;
     (6) Liens imposed by law, such as carriers’, warehousemen’s and landlord’s
Liens, in each case, incurred in the ordinary course of business;
     (7) survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes or other non-monetary encumbrances, or zoning
or other restrictions as to the use of real property that were not incurred in
connection with Indebtedness and that do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;
     (8) Liens created for the benefit of (or to secure) the Initial Notes (or
the Note Guarantees in respect thereof) and any Exchange Notes issued under the
Registration Rights Agreement in respect thereof (and any Note Guarantees in
respect of such Exchange Notes) and not to secure any Additional Notes or Note
Guarantees issued to guarantee any Additional Notes;
     (9) Liens to secure Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture that is issued in exchange for, or the net
proceeds of which are used to renew, refund, refinance, replace, defease or
discharge other Indebtedness of the Issuers, Parent Guarantors or any of the
Company’s Restricted Subsidiaries that was permitted to be incurred by
Sections 4.09(b)(4) and 4.09(b)(12) hereof; provided, however, that:
     (a) the new Lien is limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and
     (b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount plus accrued and
unpaid interest, or, if greater, the committed amount, of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged with such
Permitted Refinancing Indebtedness and (y) an amount necessary to pay any fees
and expenses, including premiums, related to such renewal, refunding,
refinancing, replacement, defeasance or discharge;
     (10) Liens arising from filing of Uniform Commercial Code or similar state
law financing statements in connection with operating leases in the ordinary
course of business;
     (11) Liens arising out of judgments or awards not constituting an Event of
Default and notices of lis pendens and associated rights related to litigation
being contested in good faith by appropriate proceedings and for which adequate
reserves have been made;
     (12) Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;

21



--------------------------------------------------------------------------------



 



     (13) Leases, licenses, subleases and sublicenses granted to others in the
ordinary course of business of the Issuers, the Parent Guarantors or any of the
Company’s Restricted Subsidiaries;
     (14) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;
     (15) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (16) Customary rights of setoff in respect of unpaid fees and expenses of
deposit banks encumbering accounts holding Net Loss Proceeds or Net Proceeds
from a Collateral Asset Sale;
     (17) other Liens incidental to the conduct of the business of the Company
and its Restricted Subsidiaries or the ownership of any of their assets incurred
in the ordinary course of business and not incurred in connection with
Indebtedness, which Liens do not in any case materially detract from the value
of the property subject thereto or interfere with the ordinary conduct of the
business of the Company or any of its Restricted Subsidiaries;
     (18) mechanics’, materialmens’ or other similar Liens arising in the
ordinary course of business which are not delinquent for more than 60 days and
remain payable without penalty, or which are being contested in good faith and
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto and
for which adequate reserves in accordance with GAAP are being maintained; and
     (19) other Liens securing obligations that do not exceed $250,000, in the
aggregate, at any one time outstanding.
     “Permitted Investments” means:
     (1) any Investment in the Company or in a Restricted Subsidiary of the
Company that is a Subsidiary Guarantor;
     (2) any Investment in Cash Equivalents or Investment Grade Securities;
     (3) any Investment by the Company or any Restricted Subsidiary of the
Company in a Person, if as a result of such Investment:
     (a) such Person becomes a Restricted Subsidiary of the Company and a
Subsidiary Guarantor; or
     (b) such Person, in one transaction or a series of related transactions, is
merged, consolidated or amalgamated with or into, or transfers or conveys
substantially all of its assets to, or is liquidated into, the Company or a
Restricted Subsidiary of the Company that is a Subsidiary Guarantor;
     (4) any Investment made as a result of the receipt of non-cash
consideration from a Asset Sale that was made pursuant to and in compliance with
Sections 4.10 or 4.11 hereof, or any disposition of assets not constituting an
Asset Sale;

22



--------------------------------------------------------------------------------



 



     (5) any acquisition of assets or Capital Stock solely in exchange for the
issuance of Equity Interests (other than Disqualified Stock) of Great Wolf
Resorts;
     (6) (a) any Investments received in compromise or resolution of
(i) obligations of trade creditors or customers that were incurred in the
ordinary course of business of the Company or any of its Restricted
Subsidiaries, including pursuant to any plan of reorganization or similar
arrangement upon the bankruptcy or insolvency of any trade creditor or customer;
or (ii) litigation, arbitration or other disputes; or (b) as a result of a
foreclosure with respect to any secured Investment or other transfer of title
with respect to any secured Investment in default.
     (7) Investments represented by Hedging Obligations;
     (8) loans or advances to directors employees made in the ordinary course of
business of the Company or any Restricted Subsidiary of the Company in an
aggregate principal amount not to exceed $250,000 at any one time outstanding;
     (9) repurchases of the Notes and related Note Guarantees;
     (10) any guarantee of Indebtedness permitted to be incurred under
Section 4.09 hereof and performance guarantees in the ordinary course of
business;
     (11) any Investment existing on, or made pursuant to binding commitments
existing on, the date of this Indenture and any Investment consisting of an
extension, modification or renewal of any Investment existing on, or made
pursuant to a binding commitment existing on, the date of this Indenture;
provided that the amount of any such Investment may be increased (a) as required
by the terms of such Investment as in existence on the date of this Indenture or
(b) as otherwise permitted under this Indenture;
     (12) Investments acquired after the date of this Indenture as a result of
the acquisition by the Company or any Restricted Subsidiary of the Company of
another Person, including by way of a merger, amalgamation or consolidation with
or into the Company or any of its Restricted Subsidiaries in one transaction or
a series of related transactions not prohibited under Section 5.01 hereof after
the date of this Indenture to the extent that such Investments were not made in
contemplation of such acquisition, merger, amalgamation or consolidation and
were in existence on the date of such acquisition, merger, amalgamation or
consolidation;
     (13) so long as no Event of Default has occurred and is continuing, other
Investments in any Person having an aggregate Fair Market Value (measured on the
date each such Investment was made and without giving effect to subsequent
changes in value), when taken together with all other Investments made pursuant
to this clause (13) that are at the time outstanding not to exceed $2.5 million,
net of any return of or on such Investments;
     (14) Investments consisting of purchases and acquisitions of inventory,
supplies, material or equipment or the licensing or contribution of intellectual
property pursuant to joint marketing, joint development or similar arrangements
with other Persons;
     (15) any Investments in receivables owing to the Company or a Restricted
Subsidiary, if created or acquired in the ordinary course of business and
payable or dischargeable in accordance with customary trade terms; provided,
however, that such trade terms may include such concessionary trade terms as the
Company or such Restricted Subsidiary deems reasonable under the circumstances;

23



--------------------------------------------------------------------------------



 



     (16) advances, loans, rebates and extensions of credit to suppliers,
customers and vendors in the ordinary course of business; and
     (17) Investments in prepaid expenses, negotiable instruments held for
collection and lease and utility and worker’s compensation deposits provided to
third parties in the ordinary course of business.
     For the avoidance of doubt, Permitted Investments in joint ventures may be
direct or indirect, through an Unrestricted Subsidiary or a holding company.
     “Permitted Liens” means:
     (1) Liens in favor of the Issuers or the Subsidiary Guarantors;
     (2) Liens on property of a Person existing at the time such Person becomes
a Restricted Subsidiary of the Company or is merged with or into or consolidated
with the Company or any Restricted Subsidiary of the Company; provided that such
Liens were in existence prior to the contemplation of such Person becoming a
Restricted Subsidiary of the Company or such merger or consolidation and do not
extend to any assets other than those of the Person that becomes a Restricted
Subsidiary of the Company or is merged with or into or consolidated with the
Company or any Restricted Subsidiary of the Company;
     (3) Liens on property (including Capital Stock) existing at the time of
acquisition of the property by the Company or any Subsidiary of the Company
(plus improvements and accessions to such property, or proceeds or distributions
thereof); provided that such Liens were in existence prior to such acquisition
and not incurred in contemplation of, such acquisition;
     (4) Liens to secure the performance of statutory obligations, insurance,
surety or appeal bonds, workers compensation obligations, performance bonds,
surety bonds, bid bonds or good faith deposits to secure bids, tenders,
contracts (other than for the payment of Indebtedness) or leases, or deposits to
secure public or statutory obligations or deposits of cash or U.S. government
bonds to secure surety or appeal bonds, or deposits as security for contested
taxes or import duties or for the payment of rent, or other obligations of a
like nature incurred in the ordinary course of business (including Liens to
secure letters of credit issued to assure payment of such obligations);
     (5) Liens to secure Indebtedness (including Capital Lease Obligations)
permitted by Section 4.09(b)(4) hereof covering only the assets acquired with or
financed by such Indebtedness (plus improvements and accessions to such
property, or proceeds or distributions thereof);
     (6) Liens existing on the date of this Indenture;
     (7) Liens for taxes, assessments or governmental charges or claims that are
not yet delinquent or subject to penalties for nonpayment or that are being
contested in good faith by appropriate proceedings promptly instituted and
diligently concluded; provided that any reserve or other appropriate provision
as is required in conformity with GAAP, as in effect from time to time, has been
made therefor;
     (8) Liens imposed by law, such as carriers’, warehousemen’s and landlord’s
Liens, in each case, incurred in the ordinary course of business;

24



--------------------------------------------------------------------------------



 



     (9) survey exceptions, easements or reservations of, or rights of others
for, licenses, rights-of-way, sewers, electric lines, telegraph and telephone
lines and other similar purposes or other non-monetary encumbrances, or zoning
or other restrictions as to the use of real property that were not incurred in
connection with Indebtedness and that do not in the aggregate materially
adversely affect the value of said properties or materially impair their use in
the operation of the business of such Person;
     (10) Liens created for the benefit of (or to secure) the Notes (or the Note
Guarantees);
     (11) Liens to secure any Permitted Refinancing Indebtedness permitted to be
incurred under this Indenture; provided, however, that:
     (a) the new Lien is limited to all or part of the same property and assets
that secured or, under the written agreements pursuant to which the original
Lien arose, could secure the original Lien (plus improvements and accessions to,
such property or proceeds or distributions thereof); and
     (b) the Indebtedness secured by the new Lien is not increased to any amount
greater than the sum of (x) the outstanding principal amount plus accrued and
unpaid interest, or, if greater, the committed amount, of the Indebtedness
renewed, refunded, refinanced, replaced, defeased or discharged with such
Permitted Refinancing Indebtedness and (y) an amount necessary to pay any fees
and expenses, including premiums, related to such renewal, refunding,
refinancing, replacement, defeasance or discharge;
     (12) Liens on insurance policies and proceeds thereof, or other deposits,
to secure insurance premium financings;
     (13) Liens arising from filing of Uniform Commercial Code or similar state
law financing statements in connection with operating leases in the ordinary
course of business;
     (14) bankers’ Liens, rights of setoff, Liens arising out of judgments or
awards not constituting an Event of Default and notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings and for which adequate reserves have been made;
     (15) Liens on cash, Cash Equivalents or other property arising in
connection with the defeasance, discharge or redemption of Indebtedness;
     (16) Liens on specific items of inventory or other goods (and the proceeds
thereof) of any Person securing such Person’s obligations in respect of bankers’
acceptances issued or created in the ordinary course of business for the account
of such Person to facilitate the purchase, shipment or storage of such inventory
or other goods;
     (17) Leases, licenses, subleases and sublicenses granted to others in the
ordinary course of business of the Issuers, the Parent Guarantors or any of the
Company’s Restricted Subsidiaries;
     (18) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for the sale of goods entered into in the ordinary course
of business;

25



--------------------------------------------------------------------------------



 



     (19) Liens to secure Indebtedness permitted by Sections 4.09(b)(1),
4.09(b)(11) or 4.09(b)(13) hereof;
     (20) other Liens of the Company or any Restricted Subsidiary of the Company
with respect to obligations that do not exceed $5.0 million at any one time
outstanding;
     (21) Liens in favor of customs and revenue authorities arising as a matter
of law to secure payment of customs duties in connection with the importation of
goods in the ordinary course of business;
     (22) Liens (i) of a collection bank arising under Section 4-210 of the
Uniform Commercial Code on items in the course of collection, (ii) attaching to
commodity trading accounts or other commodity brokerage accounts incurred in the
ordinary course of business and (iii) in favor of banking institutions arising
as a matter of law encumbering deposits (including the right of set-off) and
which are within the general parameters customary in the banking industry;
     (23) Liens that are contractual rights of set-off (i) relating to the
establishment of depository relations with banks not given in connection with
the issuance of Indebtedness, (ii) relating to pooled deposit or sweep accounts
of the Company or any of its Restricted Subsidiaries to permit satisfaction of
overdraft or similar obligations incurred in the ordinary course of business of
the Company and its Restricted Subsidiaries or (iii) relating to purchase orders
and other agreements entered into with customers of the Company or any of its
Restricted Subsidiaries in the ordinary course of business;
     (24) Liens encumbering reasonable customary initial deposits and margin
deposits and similar Liens attaching to commodity trading accounts or other
brokerage accounts incurred in the ordinary course of business and not for
speculative purposes;
     (25) Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 4.09 hereof; provided that such Liens do not
extend to any assets other than those assets that are the subject of such
repurchase agreement;
     (26) other Liens incidental to the conduct of the business of the Company
and its Restricted Subsidiaries or the ownership of any of their assets not
incurred in connection with Indebtedness, which Liens do not in any case
materially detract from the value of the property subject thereto or interfere
with the ordinary conduct of the business of the Company or any of its
Restricted Subsidiaries;
     (27) Liens securing (w) secured Cash Management Obligations, (x) Hedging
Obligations secured by assets securing Credit Facilities, (y) any Hedging
Obligations, so long as the related Indebtedness is, and is permitted to be
under this Indenture, secured by a Lien on the same property securing such
Hedging Obligations; and (z) any Hedging Obligations meant to manage the
fluctuations of commodity prices; and
     (28) mechanics’, materialmens’ or other similar Liens arising in the
ordinary course of business which are not delinquent for more than 60 days and
remain payable without penalty, or which are being contested in good faith and
by appropriate proceedings diligently prosecuted, which proceedings have the
effect of preventing the forfeiture or sale of the property subject thereto and
for which adequate reserves in accordance with GAAP are being maintained.

26



--------------------------------------------------------------------------------



 



“Permitted Payments to Great Wolf Resorts” means, without duplication as to
amounts:
     (1) payments to Great Wolf Resorts to permit Great Wolf Resorts to pay
reasonable, accounting, legal, and other professional and administrative
expenses (including franchise taxes and fees) of Great Wolf Resorts when
incurred in the ordinary course and due;
     (2) payments to Great Wolf Resorts to permit Great Wolf Resorts to pay
reasonable director fees and other reasonable public company expenses that are
customary for public companies similar to Great Wolf Resorts;
     (3) payments to Great Wolf Resorts to permit Great Wolf Resorts to make
lease payments for its corporate offices;
     (4) payments to Great Wolf Resorts of amounts due and payable under a Tax
Sharing Agreement, if any; and
     (5) any “deemed dividend” for accounting purposes resulting from, or in
connection with, the filing of a consolidated or combined federal income tax
return by Great Wolf Resorts or any direct or indirect parent of the Company
(and not involving any cash distribution from the Company except as permitted by
the Tax Sharing Agreement).
     “Permitted Refinancing Indebtedness” means any Indebtedness, Disqualified
Stock or preferred stock of the Issuers, Parent Guarantors or any of the
Company’s Restricted Subsidiaries issued in exchange for, or the net proceeds of
which are used to renew, refund, refinance, replace, defease or discharge other
Indebtedness of the Issuers, Parent Guarantors or any of the Company’s
Restricted Subsidiaries (other than intercompany Indebtedness); provided that:
     (1) the principal amount (or accreted value, if applicable) of such
Permitted Refinancing Indebtedness does not exceed the principal amount (or
accreted value, if applicable) of the Indebtedness renewed, refunded,
refinanced, replaced, defeased or discharged (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith);
     (2) such Permitted Refinancing Indebtedness has a final maturity date later
than the final maturity date of, and has a Weighted Average Life to Maturity
that is (a) equal to or greater than the Weighted Average Life to Maturity of,
the Indebtedness, Disqualified Stock or preferred stock being renewed, refunded,
refinanced, replaced, defeased or discharged or (b) more than 90 days after the
final maturity date of the Notes; (3) if Disqualified Stock or preferred stock
is being renewed, refunded, refinanced, replaced, defeased or discharged, than
such Permitted Refinancing Indebtedness must be Disqualified Stock or preferred
stock, respectively;
     (4) if the Indebtedness being renewed, refunded, refinanced, replaced,
defeased or discharged is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness is subordinated in right of payment to the
Notes on terms at least as favorable to the Holders of Notes as those contained
in the documentation governing the Indebtedness being renewed, refunded,
refinanced, replaced, defeased or discharged; and

27



--------------------------------------------------------------------------------



 



     (5) any Permitted Refinancing Indebtedness may not be incurred by an Issuer
or a Guarantor to renew, refund, refinance, replace, defease or discharge the
Indebtedness of a Person who is not an Issuer or a Guarantor.
     “Person” means any individual, corporation, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization, limited
liability company or government or other entity.
     “Pittsburgh Joint Venture” means the proposed joint venture between Great
Wolf Resorts (or its Affiliates) and Zamias Corporation (or its Affiliates) to
develop and operate a new Great Wolf Lodge resort located adjacent to The
Galleria at Pittsburgh Mills in Tarentum, Pennsylvania.
     “Principal Property” means the Williamsburg Property, Grapevine Property or
Mason Property.
     “Principal Property Subsidiary” means Mason Family Resorts, LLC, a Delaware
limited liability company, Great Wolf Lodge of Grapevine, LLC, a Delaware
limited liability company or Great Wolf Williamsburg SPE, LLC, a Delaware
limited liability company, together with all Subsidiaries of each of them, and
any direct or indirect Subsidiary of the Company that owns any portion of the
Principal Properties.
     “Private Placement Legend” means the legend set forth in Section 2.06(g)(1)
hereof to be placed on all Notes issued under this Indenture except where
otherwise permitted by the provisions of this Indenture.
     “QIB” means a “qualified institutional buyer” as defined in Rule 144A.
     “Qualifying Equity Interests” means Equity Interests of the Company other
than Disqualified Stock.
     “Registration Rights Agreement” means the Registration Rights Agreement,
dated as of April 7, 2010, among the Issuers, the Guarantors and the other
parties named on the signature pages thereof, as such agreement may be amended,
modified or supplemented from time to time and, with respect to any Additional
Notes, one or more registration rights agreements among the Issuers, the
Guarantors and the other parties thereto, as such agreement(s) may be amended,
modified or supplemented from time to time, relating to rights given by the
Issuers to the purchasers of Additional Notes to register such Additional Notes
under the Securities Act.
     “Regulation S” means Regulation S promulgated under the Securities Act.
     “Regulation S Global Note” means a Regulation S Temporary Global Note or
Regulation S Permanent Global Note, as appropriate.
     “Regulation S Permanent Global Note” means a permanent Global Note in the
form of Exhibit A1 hereto bearing the Global Note Legend and the Private
Placement Legend and deposited with or on behalf of and registered in the name
of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Regulation S Temporary Global Note upon
expiration of the Restricted Period.
     “Regulation S Temporary Global Note” means a temporary Global Note in the
form of Exhibit A2 hereto deposited with or on behalf of and registered in the
name of the Depositary or its nominee, issued in a denomination equal to the
outstanding principal amount of the Notes initially sold in reliance on Rule 903
of Regulation S.

28



--------------------------------------------------------------------------------



 



     “Responsible Officer” of any Person means the chief executive officer, the
president, any vice president, the chief operating officer or any financial
officer of such Person and any other officer or similar official thereof
responsible for the administration of the obligations of such Person in respect
of the Notes.
     “Restricted Definitive Note” means a Definitive Note bearing the Private
Placement Legend.
     “Restricted Global Note” means a Global Note bearing the Private Placement
Legend.
     “Restricted Investment” means an Investment other than a Permitted
Investment.
     “Restricted Period” means the 40-day distribution compliance period as
defined in Regulation S.
     “Restricted Subsidiary” of a Person means any Subsidiary of the referent
Person that is not an Unrestricted Subsidiary. For the avoidance of doubt, for
purposes of the calculation of the Fixed Charge Coverage Ratio and the Senior
Secured Leverage Ratio, the Issuers shall be deemed to be Restricted
Subsidiaries of Great Wolf Resorts.
     “Rule 144” means Rule 144 promulgated under the Securities Act.
     “Rule 144A” means Rule 144A promulgated under the Securities Act.
     “Rule 903” means Rule 903 promulgated under the Securities Act.
     “Rule 904” means Rule 904 promulgated under the Securities Act.
     “S&P” means Standard & Poor’s Ratings Group.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended.
     “Security Agreement” means the Security Agreement dated as of the date of
this Indenture (as it may be amended, restated, supplemented or otherwise
modified from time to time), entered into by and among the Principal Property
Subsidiaries, each additional guarantor party thereto from time to time and the
Collateral Agent.
     “Senior Secured Indebtedness” means with respect to any Person, as of any
date, the total consolidated Indebtedness of such Person and its Restricted
Subsidiaries that is secured by a Lien (other than a Permitted Lien pursuant to
clauses (4), (7), (8), (9), (12), (13), (14), (15), (16), (17), (18), (21),
(22), (23), (24), (25) and (26) of the definition of Permitted Liens, net (in
the case of the calculation of the Senior Secured Indebtedness of Great Wolf
Resorts) of any unrestricted cash shown on the last available quarterly
consolidated balance sheet of Great Wolf Resorts and its Restricted
Subsidiaries.
     “Senior Secured Leverage Ratio” means, on any date, the ratio of total
Senior Secured Indebtedness on such date to Consolidated EBITDA for the period
of four consecutive fiscal quarters most recently ended on or prior to such
date. The Senior Secured Leverage Ratio shall be subject to the same adjustments
as those specified in the second paragraph of the definition of “Fixed Charge
Coverage Ratio,” to the extent applicable.
     “Shelf Registration Statement” means the Shelf Registration Statement as
defined in the Registration Rights Agreement.

29



--------------------------------------------------------------------------------



 



     “Significant Subsidiary” means any Restricted Subsidiary that would be a
“significant subsidiary” as defined in Article 1, Rule 1-02 of Regulation S-X,
promulgated pursuant to the Securities Act, as such Regulation is in effect on
the date of this Indenture.
     “Special Interest” has the meaning assigned to that term pursuant to the
Registration Rights Agreement.
     “Stated Maturity” means, with respect to any installment of interest or
principal on any series of Indebtedness, the date on which the payment of
interest or principal was scheduled to be paid in the documentation governing
such Indebtedness as of the date of this Indenture, and will not include any
contingent obligations to repay, redeem or repurchase any such interest or
principal prior to the date originally scheduled for the payment thereof.
     “Subordinated Indebtedness” means (a) with respect to the Company, any
Indebtedness of the Company that is by its terms subordinated in right of
payment to the Notes pursuant to a written agreement, and (b) with respect to
any Subsidiary Guarantor, any Indebtedness of such Subsidiary Guarantor that is
by its terms subordinated in right of payment to the Note Guarantee of such
Subsidiary Guarantor pursuant to a written agreement. For the purposes of the
foregoing, for the avoidance of doubt, no Indebtedness shall be deemed to be
subordinated in right of payment to any other Indebtedness solely by virtue of
being unsecured or secured by a lower priority Lien or by virtue of the fact
that the holders of such Indebtedness have entered into intercreditor agreements
or other arrangements giving one or more of such holders priority over the other
holders in the Collateral held by them.
     “Subordinated Notes” means those certain junior subordinated notes of the
Company issued to Trust I in March 2005 and Trust III in June 2007 under the
Subordinated Notes Indentures on the terms as in effect on the date of this
Indenture.
     “Subordinated Notes Indentures” means, collectively, the Trust I Indenture
and the Trust III Indenture.
     “Subsidiary” means, with respect to any specified Person:
     (1) any corporation, association or other business entity of which more
than 50% of the total voting power of shares of Capital Stock entitled (without
regard to the occurrence of any contingency and after giving effect to any
voting agreement or stockholders’ agreement that effectively transfers voting
power) to vote in the election of directors, managers or trustees of the
corporation, association or other business entity is at the time owned or
controlled, directly or indirectly, by that Person or one or more of the other
Subsidiaries of that Person (or a combination thereof); and
     (2) any partnership or limited liability company of which (a) more than 50%
of the capital accounts, distribution rights, total equity and voting interests
or general and limited partnership interests, as applicable, are owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of that Person or a combination thereof, whether in the form of
membership, general, special or limited partnership interests or otherwise, and
(b) such Person or any Subsidiary of such Person is a controlling general
partner or otherwise controls such entity.
     “Subsidiary Guarantors” means any Subsidiary of the Company that executes a
Note Guarantee in accordance with the provisions of this Indenture, and their
respective successors and assigns, in each

30



--------------------------------------------------------------------------------



 



case, until the Note Guarantee of such Person has been released in accordance
with the provisions of this Indenture.
     “Tax Sharing Agreement” means any tax allocation agreement between the
Company or any of its Subsidiaries with any of the Parent Guarantors, or any
other direct or indirect shareholder of the Company, in each such case with
respect to tax returns reflecting the income or assets of the Company or any of
its Subsidiaries, but only to the extent that amounts payable from time to time
by the Company or any such Subsidiary under any such agreement do not exceed the
lesser of (1) the corresponding tax payments that the Company or such Subsidiary
would have been required to make to any relevant taxing authority had the
Company or such Subsidiary filed returns including only the Company or its
Subsidiaries, and (2) the net amount of relevant tax that Great Wolf Resorts
actually owes to the appropriate taxing authority.
     “TIA” means the Trust Indenture Act of 1939, as amended, or any successor
statute.
     “Treasury Rate” means, as of any redemption date, the yield to maturity as
of such redemption date of United States Treasury securities with a constant
maturity (as compiled and published in the most recent Federal Reserve
Statistical Release H.15 (519) that has become publicly available at least two
Business Days prior to the Make-Whole Redemption Date or, in the case of
defeasance or discharge, the date of deposit (or, if such Statistical Release is
no longer published, any publicly available source of similar market data)) most
nearly equal to the period from the redemption date to April 1, 2014; provided,
however, that if the period from the redemption date to April 1, 2014, is less
than one year, the weekly average yield on actually traded United States
Treasury securities adjusted to a constant maturity of one year will be used.
     “Trust I” means Great Wolf Capital Trust I.
     “Trust I Indenture” means the junior subordinated notes indenture between
Great Wolf Resorts and JPMorgan Chase Bank, National Association, dated
March 15, 2005, which provides for the issuance of its unsecured junior
subordinate Notes issued to evidence loans made to Great Wolf Resorts of the
proceeds from the issuance by Trust I of certain Trust I securities.
     “Trust III” means Great Wolf Capital Trust III.
     “Trust III Indenture” means the junior subordinated notes indenture between
the Company and Wells Fargo Bank, N.A., dated June 15, 2007, which provides for
the issuance of its unsecured junior subordinate Notes issued to evidence a loan
made to Great Wolf Resorts of the proceeds from the issuance by Trust III of
certain Trust III securities.
     “Trustee” means U.S. National Bank Association, until a successor replaces
it in accordance with the applicable provisions of this Indenture and thereafter
means the successor serving hereunder.
     “Undeveloped Land” means (i) those portions of the Grapevine Property known
as Lot 2-R, Lot 3-R and Lot 4-R, Block 1R, (ii) the portion of the Williamsburg
Property known as “Parcel D,” and (iii) any undeveloped part of the portion of
the Williamsburg Property known as “Parcel A” to the extent that (a) such
undeveloped part consists, on or after the date of this Indenture, of a separate
real estate tax parcel and has been legally subdivided from the remainder of
such “Parcel A,” and (b) such undeveloped part is not necessary for Great Wolf
Williamsburg SPE LLC’s physical operation or use of the Williamsburg Property
for its then current use or Great Wolf Williamsburg SPE, LLC has entered or will
enter into a reciprocal easement agreement or other agreement with respect to
any necessary use of such undeveloped part.

31



--------------------------------------------------------------------------------



 



     “Unrestricted Definitive Note” means a Definitive Note that does not bear
and is not required to bear the Private Placement Legend.
     “Unrestricted Global Note” means a Global Note that does not bear and is
not required to bear the Private Placement Legend.
     “Unrestricted Subsidiary” means any Subsidiary of the Company (other than
the Principal Property Subsidiaries or any successor to any of them) that is
designated by the Board of Directors of the Company as an Unrestricted
Subsidiary pursuant to a resolution of the Board of Directors, but only to the
extent that such Subsidiary:
     (1) has no Indebtedness other than Non-Recourse Debt;
     (2) except as permitted by Section 4.13 hereof, is not party to any
agreement, contract, arrangement or understanding with the Company or any
Restricted Subsidiary of the Company unless the terms of any such agreement,
contract, arrangement or understanding are no less favorable to the Company or
such Restricted Subsidiary than those that might be obtained at the time from
Persons who are not Affiliates of the Company;
     (3) is a Person with respect to which neither the Company nor any of its
Restricted Subsidiaries has any direct or indirect obligation (a) to subscribe
for additional Equity Interests or (b) to maintain or preserve such Person’s
financial condition or to cause such Person to achieve any specified levels of
operating results; and
     (4) has not guaranteed or otherwise directly or indirectly provided credit
support for any Indebtedness of the Company or any of its Restricted
Subsidiaries.
     “U.S. Person” means a U.S. Person as defined in Rule 902(k) promulgated
under the Securities Act.
     “Voting Stock” of any specified Person as of any date means the Capital
Stock of such Person that is at the time entitled to vote in the election of the
Board of Directors of such Person.
     “Weighted Average Life to Maturity” means, when applied to any Indebtedness
at any date, the number of years obtained by dividing:
     (1) the sum of the products obtained by multiplying (a) the amount of each
then remaining installment, sinking fund, serial maturity or other required
payments of principal, including payment at final maturity, in respect of the
Indebtedness, by (b) the number of years (calculated to the nearest one-twelfth)
that will elapse between such date and the making of such payment; by
     (2) the then outstanding principal amount of such Indebtedness.
     “Wholly Owned Restricted Subsidiary” of any specified Person means a
Restricted Subsidiary of such Person all of the outstanding Capital Stock or
other ownership interests of which (other than directors’ qualifying shares)
will at the time be owned by such Person or by one or more Wholly Owned
Restricted Subsidiaries of such Person.
     “Williamsburg Property” means the Company’s Great Wolf Lodge resort in
Williamsburg, Virginia, including without limitation the real property,
improvements, fixtures and other material assets,

32



--------------------------------------------------------------------------------



 



owned by Great Wolf Williamsburg SPE, LLC or its Subsidiaries, related to such
resort or used or useful in connection therewith.
     “Without Recourse” means, with respect to an item of Indebtedness and
assets, that such Indebtedness is without recourse to such assets, except for
customary non-recourse carve-out or environmental guarantees or indemnities that
have not been called; provided that, at the time any such guarantees or
indemnities are called, such Indebtedness shall no longer be Without Recourse to
such assets.
Section 1.02 Other Definitions.

              Defined in   Term   Section  
“Acceptable Event of Loss Commitment”
    4.12  
“Affiliate Transaction”
    4.13  
“Aggregate Payments”
    11.02  
“Authentication Order”
    2.02  
“Change of Control Offer”
    4.17  
“Change of Control Payment”
    4.17  
“Change of Control Payment Date”
    4.17  
“Collateral Asset Sale Offer”
    4.10  
“Collateral Excess Proceeds”
    4.10  
“Contributing Guarantors”
    11.06  
“Covenant Defeasance”
    8.03  
“DTC”
    2.03  
“Event of Default”
    6.01  
“Event of Loss Offer”
    4.12  
“Excess Loss Proceeds”
    4.12  
“Excess Proceeds Offer”
    3.09  
“Fair Share”
    11.06  
“Fair Share Contribution Amount”
    11.06  
“Funding Guarantor”
    11.06  
“Funds in Trust”
    8.04  
“incur”
    4.09  
“Legal Defeasance”
    8.02  
“Make-Whole Redemption Date”
    3.07  
“Non-Collateral Asset Sale Offer”
    4.11  
“Non-Collateral Excess Proceeds”
    4.11  
“Offer Amount”
    3.09  
“Offer Period”
    3.09  
“OID Legend”
    2.06  
“Paying Agent”
    2.03  
“Payment Default”
    6.01  
“Permitted Debt”
    4.09  
“Purchase Date”
    3.09  
“Registrar”
    2.03  
“Restricted Payments”
    4.07  

33



--------------------------------------------------------------------------------



 



Section 1.03 Incorporation by Reference of Trust Indenture Act.
     Whenever this Indenture refers to a provision of the TIA, the provision is
incorporated by reference in and made a part of this Indenture.
     The following TIA terms used in this Indenture have the following meanings:
     “indenture securities” means the Notes;
     “indenture security Holder” means a Holder of a Note;
     “indenture to be qualified” means this Indenture;
     “indenture trustee” or “institutional trustee” means the Trustee; and
     “obligor” on the Notes and the Note Guarantees means the Issuers and the
Guarantors, respectively, and any successor obligor upon the Notes and the Note
Guarantees, respectively.
     All other terms used in this Indenture that are defined by the TIA, defined
by TIA reference to another statute or defined by SEC rule under the TIA have
the meanings so assigned to them.
Section 1.04 Rules of Construction.
     Unless the context otherwise requires:
     (1) a term has the meaning assigned to it;
     (2) an accounting term not otherwise defined has the meaning assigned to it
in accordance with GAAP;
     (3) “or” is not exclusive;
     (4) words in the singular include the plural, and in the plural include the
singular;
     (5) “will” shall be interpreted to express a command;
     (6) provisions apply to successive events and transactions;
     (7) references to “interest” shall, without duplication, also be deemed to
be references to Special Interest, unless the context otherwise requires;
     (8) references to laws and statutes shall be deemed to refer to successor
laws and statutes thereto; and
     (9) references to sections of or forms or rules under the Exchange Act, the
Securities Act or the TIA will be deemed to include substitute, replacement of
successor sections or forms or rules adopted by the SEC from time to time.

34



--------------------------------------------------------------------------------



 



ARTICLE 2
THE NOTES
Section 2.01 Form and Dating.
     (a) General. The Notes and the Trustee’s certificate of authentication will
be substantially in the form of Exhibits A1 and A2 hereto. The Notes may have
notations, legends or endorsements required by law, stock exchange rule or
usage. Each Note will be dated the date of its authentication. The Notes shall
be in denominations of $2,000 and integral multiples of $1,000 in excess
thereof.
     The terms and provisions contained in the Notes will constitute, and are
hereby expressly made, a part of this Indenture and the Issuers, the Guarantors
and the Trustee, by their execution and delivery of this Indenture, expressly
agree to such terms and provisions and to be bound thereby. However, to the
extent any provision of any Note conflicts with the express provisions of this
Indenture, the provisions of this Indenture shall govern and be controlling.
     (b) Global Notes. Notes issued in global form will be substantially in the
form of Exhibits A1 or A2 hereto (including the Global Note Legend thereon and
the “Schedule of Exchanges of Interests in the Global Note” attached thereto).
Notes issued in definitive form will be substantially in the form of Exhibit A1
hereto (but without the Global Note Legend thereon and without the “Schedule of
Exchanges of Interests in the Global Note” attached thereto). Each Global Note
will represent such of the outstanding Notes as will be specified therein and
each shall provide that it represents the aggregate principal amount of
outstanding Notes from time to time endorsed thereon and that the aggregate
principal amount of outstanding Notes represented thereby may from time to time
be reduced or increased, as appropriate, to reflect exchanges and redemptions.
Any endorsement of a Global Note to reflect the amount of any increase or
decrease in the aggregate principal amount of outstanding Notes represented
thereby will be made by the Trustee or the Custodian, at the direction of the
Trustee, in accordance with instructions given by the Holder thereof as required
by Section 2.06 hereof.
     (c) Temporary Global Notes. Notes offered and sold in reliance on
Regulation S will be issued initially in the form of the Regulation S Temporary
Global Note, which will be deposited on behalf of the purchasers of the Notes
represented thereby with the Trustee, as custodian for the Depositary, and
registered in the name of the Depositary or the nominee of the Depositary for
the accounts of designated agents holding on behalf of Euroclear or Clearstream,
duly executed by the Issuers and authenticated by the Trustee as hereinafter
provided. The Restricted Period will be terminated upon the receipt by the
Trustee of:
     (1) a written certificate from the Depositary, together with copies of
certificates from Euroclear and Clearstream certifying that they have received
certification of non-United States beneficial ownership of 100% of the aggregate
principal amount of the Regulation S Temporary Global Note (except to the extent
of any Beneficial Owners thereof who acquired an interest therein during the
Restricted Period pursuant to another exemption from registration under the
Securities Act and who will take delivery of a beneficial ownership interest in
a 144A Global Note or an IAI Global Note bearing a Private Placement Legend, all
as contemplated by Section 2.06(b) hereof); and
     (2) an Officers’ Certificate from the Issuers.
     Following the termination of the Restricted Period, beneficial interests in
the Regulation S Temporary Global Note will be exchanged for beneficial
interests in the Regulation S Permanent Global Note pursuant to the Applicable
Procedures. Simultaneously with the authentication of the Regulation S

35



--------------------------------------------------------------------------------



 



Permanent Global Note, the Trustee will cancel the Regulation S Temporary Global
Note. The aggregate principal amount of the Regulation S Temporary Global Note
and the Regulation S Permanent Global Note may from time to time be increased or
decreased by adjustments made on the records of the Trustee and the Depositary
or its nominee, as the case may be, in connection with transfers of interest as
hereinafter provided.
     (3) Euroclear and Clearstream Procedures Applicable. The provisions of the
“Operating Procedures of the Euroclear System” and “Terms and Conditions
Governing Use of Euroclear” and the “General Terms and Conditions of Clearstream
Banking” and “Customer Handbook” of Clearstream will be applicable to transfers
of beneficial interests in the Regulation S Temporary Global Note and the
Regulation S Permanent Global Note that are held by Participants through
Euroclear or Clearstream.
Section 2.02 Execution and Authentication.
     At least one Officer must sign the Notes for the Issuers by manual or
facsimile signature.
     If an Officer whose signature is on a Note no longer holds that office at
the time a Note is authenticated, the Note will nevertheless be valid.
     A Note will not be valid until authenticated by the manual signature of the
Trustee. The signature will be conclusive evidence that the Note has been
authenticated under this Indenture.
     The Trustee will, upon receipt of a written order of the Issuers signed by
at least one Officer (an “Authentication Order”), authenticate Notes for
original issue that may be validly issued under this Indenture, including any
Additional Notes. The aggregate principal amount of Notes outstanding at any
time may not exceed the aggregate principal amount of Notes authorized for
issuance by the Issuers pursuant to one or more Authentication Orders, except as
provided in Section 2.07 hereof.
     The Trustee may appoint an authenticating agent acceptable to the Issuers
to authenticate Notes. An authenticating agent may authenticate Notes whenever
the Trustee may do so. Each reference in this Indenture to authentication by the
Trustee includes authentication by such agent. An authenticating agent has the
same rights as an Agent to deal with Holders or an Affiliate of the Issuers.
Section 2.03 Registrar and Paying Agent.
     The Issuers will maintain an office or agency where Notes may be presented
for registration of transfer or for exchange (“Registrar”) and an office or
agency where Notes may be presented for payment (“Paying Agent”). The Registrar
will keep a register of the Notes and of their transfer and exchange. The
Issuers may appoint one or more co-registrars and one or more additional paying
agents. The term “Registrar” includes any co-registrar and the term “Paying
Agent” includes any additional paying agent. The Issuers may change any Paying
Agent or Registrar without notice to any Holder. The Issuers will notify the
Trustee in writing of the name and address of any Agent not a party to this
Indenture. If the Issuers fail to appoint or maintain another entity as
Registrar or Paying Agent, the Trustee shall act as such. The Issuers or any of
their Subsidiaries may act as Paying Agent or Registrar.
     The Issuers initially appoint The Depository Trust Company (“DTC”) to act
as Depositary with respect to the Global Notes.
     The Issuers initially appoint the Trustee to act as the Registrar and
Paying Agent and to act as Custodian with respect to the Global Notes.

36



--------------------------------------------------------------------------------



 



Section 2.04 Paying Agent to Hold Money in Trust.
     The Issuers will require each Paying Agent other than the Trustee to agree
in writing that the Paying Agent will hold in trust for the benefit of Holders
or the Trustee all money held by the Paying Agent for the payment of principal
of, premium on, if any, interest or Special Interest, if any, on, the Notes, and
will notify the Trustee of any default by the Issuers in making any such
payment. While any such default continues, the Trustee may require a Paying
Agent to pay all money held by it to the Trustee. The Issuers at any time may
require a Paying Agent to pay all money held by it to the Trustee. Upon payment
over to the Trustee, the Paying Agent (if other than the Issuers or a
Subsidiary) will have no further liability for the money. If either of the
Issuers or a Subsidiary acts as Paying Agent, it will segregate and hold in a
separate trust fund for the benefit of the Holders all money held by it as
Paying Agent. Upon any bankruptcy or reorganization proceedings relating to the
Issuers, the Trustee will serve as Paying Agent for the Notes.
Section 2.05 Holder Lists.
     The Trustee will preserve in as current a form as is reasonably practicable
the most recent list available to it of the names and addresses of all Holders
and shall otherwise comply with TIA §312(a). If the Trustee is not the
Registrar, the Issuers will furnish to the Trustee at least seven Business Days
before each interest payment date and at such other times as the Trustee may
request in writing, a list in such form and as of such date as the Trustee may
reasonably require of the names and addresses of the Holders of Notes and the
Issuers shall otherwise comply with TIA §312(a).
Section 2.06 Transfer and Exchange.
     (a) Transfer and Exchange of Global Notes. A Global Note may not be
transferred except as a whole by the Depositary to a nominee of the Depositary,
by a nominee of the Depositary to the Depositary or to another nominee of the
Depositary, or by the Depositary or any such nominee to a successor Depositary
or a nominee of such successor Depositary. All Global Notes will be exchangeable
for Definitive Notes if:
     (1) the Issuers deliver to the Trustee notice from the Depositary that it
is unwilling or unable to continue to act as Depositary or that it is no longer
a clearing agency registered under the Exchange Act and, in either case, a
successor Depositary is not appointed by the Issuers within 120 days after the
date of such notice from the Depositary;
     (2) the Issuers in their sole discretion determine that the Global Notes
(in whole but not in part) should be exchanged for Definitive Notes and deliver
a written notice to such effect to the Trustee; provided that in no event shall
the Regulation S Temporary Global Note be exchanged by the Issuers for
Definitive Notes prior to (A) the expiration of the Restricted Period and
(B) the receipt by the Registrar of any certificates required pursuant to
Rule 903(b)(3)(ii)(B) under the Securities Act; or
     (3) there has occurred and is continuing a Default or Event of Default with
respect to the Notes.
     Upon the occurrence of either of the preceding events in (1) or (2) above,
Definitive Notes shall be issued in such names as the Depositary shall instruct
the Trustee. Global Notes also may be exchanged or replaced, in whole or in
part, as provided in Sections 2.07 and 2.10 hereof. Every Note authenticated and
delivered in exchange for, or in lieu of, a Global Note or any portion thereof,
pursuant to this Section 2.06 or Section 2.07 or 2.10 hereof, shall be
authenticated and delivered in the form of, and shall be, a

37



--------------------------------------------------------------------------------



 



Global Note. A Global Note may not be exchanged for another Note other than as
provided in this Section 2.06(a), however, beneficial interests in a Global Note
may be transferred and exchanged as provided in Section 2.06(b), (c) or
(f) hereof.
     (b) Transfer and Exchange of Beneficial Interests in the Global Notes. The
transfer and exchange of beneficial interests in the Global Notes will be
effected through the Depositary, in accordance with the provisions of this
Indenture and the Applicable Procedures. Beneficial interests in the Restricted
Global Notes will be subject to restrictions on transfer comparable to those set
forth herein to the extent required by the Securities Act. Transfers of
beneficial interests in the Global Notes also will require compliance with
either subparagraph (1) or (2) below, as applicable, as well as one or more of
the other following subparagraphs, as applicable:
     (1) Transfer of Beneficial Interests in the Same Global Note. Beneficial
interests in any Restricted Global Note may be transferred to Persons who take
delivery thereof in the form of a beneficial interest in the same Restricted
Global Note in accordance with the transfer restrictions set forth in the
Private Placement Legend; provided, however, that prior to the expiration of the
Restricted Period, transfers of beneficial interests in the Regulation S
Temporary Global Note may not be made to a U.S. Person or for the account or
benefit of a U.S. Person (other than an Initial Purchaser). Beneficial interests
in any Unrestricted Global Note may be transferred to Persons who take delivery
thereof in the form of a beneficial interest in an Unrestricted Global Note. No
written orders or instructions shall be required to be delivered to the
Registrar to effect the transfers described in this Section 2.06(b)(1).
     (2) All Other Transfers and Exchanges of Beneficial Interests in Global
Notes. In connection with all transfers and exchanges of beneficial interests
that are not subject to Section 2.06(b)(1) above, the transferor of such
beneficial interest must deliver to the Registrar either:
     (A) both:
     (i) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to credit or cause to be credited a beneficial interest in another
Global Note in an amount equal to the beneficial interest to be transferred or
exchanged; and
     (ii) instructions given in accordance with the Applicable Procedures
containing information regarding the Participant account to be credited with
such increase; or
     (B) both:
     (i) a written order from a Participant or an Indirect Participant given to
the Depositary in accordance with the Applicable Procedures directing the
Depositary to cause to be issued a Definitive Note in an amount equal to the
beneficial interest to be transferred or exchanged; and
     (ii) instructions given by the Depositary to the Registrar containing
information regarding the Person in whose name such Definitive Note shall be
registered to effect the transfer or exchange referred to in (1) above;

38



--------------------------------------------------------------------------------



 



provided that in no event shall Definitive Notes be issued upon the transfer or
exchange of beneficial interests in the Regulation S Temporary Global Note prior
to (A) the expiration of the Restricted Period and (B) the receipt by the
Registrar of any certificates required pursuant to Rule 903 under the Securities
Act.
Upon consummation of an Exchange Offer by the Issuers in accordance with
Section 2.06(f) hereof, the requirements of this Section 2.06(b)(2) shall be
deemed to have been satisfied upon receipt by the Registrar of the instructions
contained in the Letter of Transmittal delivered by the Holder of such
beneficial interests in the Restricted Global Notes. Upon satisfaction of all of
the requirements for transfer or exchange of beneficial interests in Global
Notes contained in this Indenture and the Notes or otherwise applicable under
the Securities Act, the Trustee shall adjust the principal amount of the
relevant Global Note(s) pursuant to Section 2.06(h) hereof.
     (3) Transfer of Beneficial Interests to Another Restricted Global Note. A
beneficial interest in any Restricted Global Note may be transferred to a Person
who takes delivery thereof in the form of a beneficial interest in another
Restricted Global Note if the transfer complies with the requirements of
Section 2.06(b)(2) above and the Registrar receives the following:
     (A) if the transferee will take delivery in the form of a beneficial
interest in the 144A Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications in item
(1) thereof;
     (B) if the transferee will take delivery in the form of a beneficial
interest in the Regulation S Temporary Global Note or the Regulation S Permanent
Global Note, then the transferor must deliver a certificate in the form of
Exhibit B hereto, including the certifications in item (2) thereof; and
     (C) if the transferee will take delivery in the form of a beneficial
interest in the IAI Global Note, then the transferor must deliver a certificate
in the form of Exhibit B hereto, including the certifications, certificates and
Opinion of Counsel required by item (3) thereof, if applicable.
     (4) Transfer and Exchange of Beneficial Interests in a Restricted Global
Note for Beneficial Interests in an Unrestricted Global Note. A beneficial
interest in any Restricted Global Note may be exchanged by any holder thereof
for a beneficial interest in an Unrestricted Global Note or transferred to a
Person who takes delivery thereof in the form of a beneficial interest in an
Unrestricted Global Note if the exchange or transfer complies with the
requirements of Section 2.06(b)(2) above and:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of the
beneficial interest to be transferred, in the case of an exchange, or the
transferee, in the case of a transfer, certifies in the applicable Letter of
Transmittal that it is not (i) a Broker-Dealer, (ii) a Person participating in
the distribution of the Exchange Notes or (iii) a Person who is an affiliate (as
defined in Rule 144) of the Issuers;
     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;
     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or

39



--------------------------------------------------------------------------------



 



     (D) the Registrar receives the following:
     (i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a beneficial interest in an
Unrestricted Global Note, a certificate from such holder in the form of
Exhibit C hereto, including the certifications in item (1)(a) thereof; or
     (ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of a beneficial interest in an Unrestricted Global
Note, a certificate from such holder in the form of Exhibit B hereto, including
the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     If any such transfer is effected pursuant to subparagraph (B) or (D) above
at a time when an Unrestricted Global Note has not yet been issued, the Issuers
shall issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee shall authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the aggregate principal
amount of beneficial interests transferred pursuant to subparagraph (B) or
(D) above.
     Beneficial interests in an Unrestricted Global Note cannot be exchanged
for, or transferred to Persons who take delivery thereof in the form of, a
beneficial interest in a Restricted Global Note.
     (c) Transfer or Exchange of Beneficial Interests for Definitive Notes.
     (1) Beneficial Interests in Restricted Global Notes to Restricted
Definitive Notes. If any holder of a beneficial interest in a Restricted Global
Note proposes to exchange such beneficial interest for a Restricted Definitive
Note or to transfer such beneficial interest to a Person who takes delivery
thereof in the form of a Restricted Definitive Note, then, upon receipt by the
Registrar of the following documentation:
     (A) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for a Restricted Definitive Note,
a certificate from such holder in the form of Exhibit C hereto, including the
certifications in item (2)(a) thereof;
     (B) if such beneficial interest is being transferred to a QIB in accordance
with Rule 144A, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (1) thereof;
     (C) if such beneficial interest is being transferred to a Non-U.S. Person
in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;

40



--------------------------------------------------------------------------------



 



     (D) if such beneficial interest is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
     (E) if such beneficial interest is being transferred to an Institutional
Accredited Investor in reliance on an exemption from the registration
requirements of the Securities Act other than those listed in subparagraphs
(B) through (D) above, a certificate to the effect set forth in Exhibit B
hereto, including the certifications, certificates and Opinion of Counsel
required by item (3) thereof, if applicable;
     (F) if such beneficial interest is being transferred to the Issuers or any
of its Subsidiaries, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(b) thereof; or
     (G) if such beneficial interest is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
the Trustee shall cause the aggregate principal amount of the applicable Global
Note to be reduced accordingly pursuant to Section 2.06(h) hereof, and the
Issuers shall execute and the Trustee shall authenticate and deliver to the
Person designated in the instructions a Definitive Note in the appropriate
principal amount. Any Definitive Note issued in exchange for a beneficial
interest in a Restricted Global Note pursuant to this Section 2.06(c) shall be
registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest shall instruct the
Registrar through instructions from the Depositary and the Participant or
Indirect Participant. The Trustee shall deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest in a Restricted Global Note pursuant to
this Section 2.06(c)(1) shall bear the Private Placement Legend and shall be
subject to all restrictions on transfer contained therein.
     (2) Beneficial Interests in Regulation S Temporary Global Note to
Definitive Notes. Notwithstanding Sections 2.06(c)(1)(A) and (C) hereof, a
beneficial interest in the Regulation S Temporary Global Note may not be
exchanged for a Definitive Note or transferred to a Person who takes delivery
thereof in the form of a Definitive Note prior to (A) the expiration of the
Restricted Period and (B) the receipt by the Registrar of any certificates
required pursuant to Rule 903(b)(3)(ii)(B) under the Securities Act, except in
the case of a transfer pursuant to an exemption from the registration
requirements of the Securities Act other than Rule 903 or Rule 904.
     (3) Beneficial Interests in Restricted Global Notes to Unrestricted
Definitive Notes. A holder of a beneficial interest in a Restricted Global Note
may exchange such beneficial interest for an Unrestricted Definitive Note or may
transfer such beneficial interest to a Person who takes delivery thereof in the
form of an Unrestricted Definitive Note only if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the holder of such
beneficial interest, in the case of an exchange, or the transferee, in the case
of a transfer, certifies in the applicable Letter of Transmittal that it is not
(i) a Broker-Dealer, (ii) a Person participating in the distribution of the
Exchange Notes or (iii) a Person who is an affiliate (as defined in Rule 144) of
the Issuers;

41



--------------------------------------------------------------------------------



 



     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;
     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the holder of such beneficial interest in a Restricted Global Note
proposes to exchange such beneficial interest for an Unrestricted Definitive
Note, a certificate from such holder in the form of Exhibit C hereto, including
the certifications in item (1)(b) thereof; or
     (ii) if the holder of such beneficial interest in a Restricted Global Note
proposes to transfer such beneficial interest to a Person who shall take
delivery thereof in the form of an Unrestricted Definitive Note, a certificate
from such holder in the form of Exhibit B hereto, including the certifications
in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     (4) Beneficial Interests in Unrestricted Global Notes to Unrestricted
Definitive Notes. If any holder of a beneficial interest in an Unrestricted
Global Note proposes to exchange such beneficial interest for a Definitive Note
or to transfer such beneficial interest to a Person who takes delivery thereof
in the form of a Definitive Note, then, upon satisfaction of the conditions set
forth in Section 2.06(b)(2) hereof, the Trustee will cause the aggregate
principal amount of the applicable Global Note to be reduced accordingly
pursuant to Section 2.06(h) hereof, and the Issuers will execute and the Trustee
will authenticate and deliver to the Person designated in the instructions a
Definitive Note in the appropriate principal amount. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(4) will
be registered in such name or names and in such authorized denomination or
denominations as the holder of such beneficial interest requests through
instructions to the Registrar from or through the Depositary and the Participant
or Indirect Participant. The Trustee will deliver such Definitive Notes to the
Persons in whose names such Notes are so registered. Any Definitive Note issued
in exchange for a beneficial interest pursuant to this Section 2.06(c)(4) will
not bear the Private Placement Legend.
     (d) Transfer and Exchange of Definitive Notes for Beneficial Interests.
     (1) Restricted Definitive Notes to Beneficial Interests in Restricted
Global Notes. If any Holder of a Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note or to transfer
such Restricted Definitive Notes to a Person who takes delivery thereof in the
form of a beneficial interest in a Restricted Global Note, then, upon receipt by
the Registrar of the following documentation:

42



--------------------------------------------------------------------------------



 



     (A) if the Holder of such Restricted Definitive Note proposes to exchange
such Note for a beneficial interest in a Restricted Global Note, a certificate
from such Holder in the form of Exhibit C hereto, including the certifications
in item (2)(b) thereof;
     (B) if such Restricted Definitive Note is being transferred to a QIB in
accordance with Rule 144A, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (1) thereof;
     (C) if such Restricted Definitive Note is being transferred to a Non-U.S.
Person in an offshore transaction in accordance with Rule 903 or Rule 904, a
certificate to the effect set forth in Exhibit B hereto, including the
certifications in item (2) thereof;
     (D) if such Restricted Definitive Note is being transferred pursuant to an
exemption from the registration requirements of the Securities Act in accordance
with Rule 144, a certificate to the effect set forth in Exhibit B hereto,
including the certifications in item (3)(a) thereof;
     (E) if such Restricted Definitive Note is being transferred to an
Institutional Accredited Investor in reliance on an exemption from the
registration requirements of the Securities Act other than those listed in
subparagraphs (B) through (D) above, a certificate to the effect set forth in
Exhibit B hereto, including the certifications, certificates and Opinion of
Counsel required by item (3) thereof, if applicable;
     (F) if such Restricted Definitive Note is being transferred to the Issuers
or any of its Subsidiaries, a certificate to the effect set forth in Exhibit B
hereto, including the certifications in item (3)(b) thereof; or
     (G) if such Restricted Definitive Note is being transferred pursuant to an
effective registration statement under the Securities Act, a certificate to the
effect set forth in Exhibit B hereto, including the certifications in item
(3)(c) thereof,
the Trustee will cancel the Restricted Definitive Note, increase or cause to be
increased the aggregate principal amount of, in the case of clause (A) above,
the appropriate Restricted Global Note, in the case of clause (B) above, the
144A Global Note, in the case of clause (C) above, the Regulation S Global Note,
and in all other cases, the IAI Global Note.
     (2) Restricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of a Restricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Restricted Definitive Note to a Person who takes delivery thereof in the form of
a beneficial interest in an Unrestricted Global Note only if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Issuers;
     (B) such transfer is effected pursuant to the Shelf Registration Statement
in accordance with the Registration Rights Agreement;

43



--------------------------------------------------------------------------------



 



     (C) such transfer is effected by a Broker-Dealer pursuant to the Exchange
Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the Holder of such Definitive Notes proposes to exchange such Notes
for a beneficial interest in the Unrestricted Global Note, a certificate from
such Holder in the form of Exhibit C hereto, including the certifications in
item (1)(c) thereof; or
     (ii) if the Holder of such Definitive Notes proposes to transfer such Notes
to a Person who shall take delivery thereof in the form of a beneficial interest
in the Unrestricted Global Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests or if the Applicable Procedures so require, an Opinion of Counsel in
form reasonably acceptable to the Registrar to the effect that such exchange or
transfer is in compliance with the Securities Act and that the restrictions on
transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     Upon satisfaction of the conditions of any of the subparagraphs in this
Section 2.06(d)(2), the Trustee will cancel the Definitive Notes and increase or
cause to be increased the aggregate principal amount of the Unrestricted Global
Note.
     (3) Unrestricted Definitive Notes to Beneficial Interests in Unrestricted
Global Notes. A Holder of an Unrestricted Definitive Note may exchange such Note
for a beneficial interest in an Unrestricted Global Note or transfer such
Definitive Notes to a Person who takes delivery thereof in the form of a
beneficial interest in an Unrestricted Global Note at any time. Upon receipt of
a request for such an exchange or transfer, the Trustee will cancel the
applicable Unrestricted Definitive Note and increase or cause to be increased
the aggregate principal amount of one of the Unrestricted Global Notes.
     If any such exchange or transfer from a Definitive Note to a beneficial
interest is effected pursuant to subparagraphs (2)(B), (2)(D) or (3) above at a
time when an Unrestricted Global Note has not yet been issued, the Issuers will
issue and, upon receipt of an Authentication Order in accordance with
Section 2.02 hereof, the Trustee will authenticate one or more Unrestricted
Global Notes in an aggregate principal amount equal to the principal amount of
Definitive Notes so transferred.
     (e) Transfer and Exchange of Definitive Notes for Definitive Notes. Upon
request by a Holder of Definitive Notes and such Holder’s compliance with the
provisions of this Section 2.06(e), the Registrar will register the transfer or
exchange of Definitive Notes. Prior to such registration of transfer or
exchange, the requesting Holder must present or surrender to the Registrar the
Definitive Notes duly endorsed or accompanied by a written instruction of
transfer in form satisfactory to the Registrar duly executed by such Holder or
by its attorney, duly authorized in writing. In addition, the requesting Holder
must provide any additional certifications, documents and information, as
applicable, required pursuant to the following provisions of this Section
2.06(e).

44



--------------------------------------------------------------------------------



 



     (1) Restricted Definitive Notes to Restricted Definitive Notes. Any
Restricted Definitive Note may be transferred to and registered in the name of
Persons who take delivery thereof in the form of a Restricted Definitive Note if
the Registrar receives the following:
     (A) if the transfer will be made pursuant to Rule 144A, then the transferor
must deliver a certificate in the form of Exhibit B hereto, including the
certifications in item (1) thereof;
     (B) if the transfer will be made pursuant to Rule 903 or Rule 904, then the
transferor must deliver a certificate in the form of Exhibit B hereto, including
the certifications in item (2) thereof; and
     (C) if the transfer will be made pursuant to any other exemption from the
registration requirements of the Securities Act, then the transferor must
deliver a certificate in the form of Exhibit B hereto, including the
certifications, certificates and Opinion of Counsel required by item
(3) thereof, if applicable.
     (2) Restricted Definitive Notes to Unrestricted Definitive Notes. Any
Restricted Definitive Note may be exchanged by the Holder thereof for an
Unrestricted Definitive Note or transferred to a Person or Persons who take
delivery thereof in the form of an Unrestricted Definitive Note if:
     (A) such exchange or transfer is effected pursuant to the Exchange Offer in
accordance with the Registration Rights Agreement and the Holder, in the case of
an exchange, or the transferee, in the case of a transfer, certifies in the
applicable Letter of Transmittal that it is not (i) a Broker-Dealer, (ii) a
Person participating in the distribution of the Exchange Notes or (iii) a Person
who is an affiliate (as defined in Rule 144) of the Issuers;
     (B) any such transfer is effected pursuant to the Shelf Registration
Statement in accordance with the Registration Rights Agreement;
     (C) any such transfer is effected by a Broker-Dealer pursuant to the
Exchange Offer Registration Statement in accordance with the Registration Rights
Agreement; or
     (D) the Registrar receives the following:
     (i) if the Holder of such Restricted Definitive Notes proposes to exchange
such Notes for an Unrestricted Definitive Note, a certificate from such Holder
in the form of Exhibit C hereto, including the certifications in item (1)(d)
thereof; or
     (ii) if the Holder of such Restricted Definitive Notes proposes to transfer
such Notes to a Person who shall take delivery thereof in the form of an
Unrestricted Definitive Note, a certificate from such Holder in the form of
Exhibit B hereto, including the certifications in item (4) thereof;
and, in each such case set forth in this subparagraph (D), if the Registrar so
requests, an Opinion of Counsel in form reasonably acceptable to the Registrar
to the effect that such exchange or transfer is in compliance with the
Securities Act and that the restrictions on

45



--------------------------------------------------------------------------------



 



transfer contained herein and in the Private Placement Legend are no longer
required in order to maintain compliance with the Securities Act.
     (3) Unrestricted Definitive Notes to Unrestricted Definitive Notes. A
Holder of Unrestricted Definitive Notes may transfer such Notes to a Person who
takes delivery thereof in the form of an Unrestricted Definitive Note. Upon
receipt of a request to register such a transfer, the Registrar shall register
the Unrestricted Definitive Notes pursuant to the instructions from the Holder
thereof.
     (f) Exchange Offer. Upon the occurrence of the Exchange Offer in accordance
with the Registration Rights Agreement, the Issuers will issue and, upon receipt
of an Authentication Order in accordance with Section 2.02 hereof, the Trustee
will authenticate:
     (1) one or more Unrestricted Global Notes in an aggregate principal amount
equal to the principal amount of the beneficial interests in the Restricted
Global Notes accepted for exchange in the Exchange Offer by Persons that certify
in the applicable Letters of Transmittal that (A) they are not Broker-Dealers,
(B) they are not participating in a distribution of the Exchange Notes and
(C) they are not affiliates (as defined in Rule 144) of the Issuers; and
     (2) Unrestricted Definitive Notes in an aggregate principal amount equal to
the principal amount of the Restricted Definitive Notes accepted for exchange in
the Exchange Offer by Persons that certify in the applicable Letters of
Transmittal that (A) they are not Broker-Dealers, (B) they are not participating
in a distribution of the Exchange Notes and (C) they are not affiliates (as
defined in Rule 144) of the Issuers.
     Concurrently with the issuance of such Notes, the Trustee will cause the
aggregate principal amount of the applicable Restricted Global Notes to be
reduced accordingly, and the Issuers will execute and the Trustee will
authenticate and deliver to the Persons designated by the Holders of Definitive
Notes so accepted Unrestricted Definitive Notes in the appropriate principal
amount.
     (g) Legends. The following legends will appear on the face of all Global
Notes and Definitive Notes issued under this Indenture unless specifically
stated otherwise in the applicable provisions of this Indenture.
     (1) Private Placement Legend.
     (A) Except as permitted by subparagraph (B) below, each Global Note and
each Definitive Note (and all Notes issued in exchange therefor or substitution
thereof) shall bear the legend in substantially the following form:
“THE OFFER AND SALE OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, THIS
NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS
SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER: (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) (A “QIB”) OR (B) IT IS NOT A U.S. PERSON, IS NOT ACQUIRING THIS NOTE FOR
THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS NOTE IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD REFERRED

46



--------------------------------------------------------------------------------



 



TO UNDER RULE 144A(d)(1) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE OF
THE TRANSFER OF THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO
THE COMPANY OR ANY SUBSIDIARY THEREOF, (B) TO A PERSON WHOM THE HOLDER
REASONABLY BELIEVES IS A QIB OR AN ACCREDITED INVESTOR PURCHASING FOR ITS OWN
ACCOUNT OR FOR THE ACCOUNT OF A QIB OR AN ACCREDITED INVESTOR, RESPECTIVELY, IN
COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, (C) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (D) INSIDE THE UNITED STATES TO INSTITUTIONAL “ACCREDITED
INVESTORS” (UNDER RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144A UNDER THE SECURITIES ACT (IF AVAILABLE AND PROVIDED THAT PRIOR TO SUCH
TRANSFER, THE TRUSTEE IS FURNISHED WITH AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUERS THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT) OR
(F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND, IN EACH CASE, IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST
HEREIN IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (2) (E) OR (2)
(F) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION
WITH ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN WITHIN THE TIME PERIOD
REFERRED TO ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE
REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS
CERTIFICATE TO THE TRUSTEE. AS USED HEREIN THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY RULE 902 OF
REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN
VIOLATION OF THE FOREGOING RESTRICTIONS.”
     (B) Notwithstanding the foregoing, any Global Note or Definitive Note
issued pursuant to subparagraphs (b)(4), (c)(3), (c)(4), (d)(2), (d)(3), (e)(2),
(e)(3) or (f) of this Section 2.06 (and all Notes issued in exchange therefor or
substitution thereof) will not bear the Private Placement Legend.
     (2) Global Note Legend. Each Global Note will bear a legend in
substantially the following form:
“THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.
UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE

47



--------------------------------------------------------------------------------



 



DEPOSITARY TO THE DEPOSITARY OR ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE
DEPOSITARY OR ANY SUCH NOMINEE TO A SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH
SUCCESSOR DEPOSITARY. UNLESS THIS CERTIFICATE IS PRESENTED BY AN AUTHORIZED
REPRESENTATIVE OF THE DEPOSITORY TRUST COMPANY (55 WATER STREET, NEW YORK, NEW
YORK) (“DTC”), TO THE ISSUERS OR ITS AGENT FOR REGISTRATION OF TRANSFER,
EXCHANGE OR PAYMENT, AND ANY CERTIFICATE ISSUED IS REGISTERED IN THE NAME OF
CEDE & CO. OR SUCH OTHER NAME AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO CEDE & CO. OR SUCH OTHER
ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC), ANY
TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR OTHERWISE BY OR TO ANY PERSON
IS WRONGFUL INASMUCH AS THE REGISTERED OWNER HEREOF, CEDE & CO., HAS AN INTEREST
HEREIN.”
     (3) Regulation S Temporary Global Note Legend. The Regulation S Temporary
Global Note will bear a Legend in substantially the following form:
“THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.”
     (4) Original Issue Discount Legend. To the extent required by
Section 1275(c)(1)(A) of the Internal Revenue Code of 1986, as amended, and
Treasury Regulation Section 1.1275-3(b)(1), each Note issued at a discount to
its stated redemption price at maturity shall bear a legend (the “OID Legend”)
in substantially the following form (with any necessary amendments thereto to
reflect any amendments occurring after the Issue Date to the applicable
sections):
“FOR THE PURPOSES OF SECTIONS 1272, 1273 AND 1275 OF THE INTERNAL REVENUE CODE
OF 1986, AS AMENDED, THIS NOTE IS BEING ISSUED WITH ORIGINAL ISSUE DISCOUNT. YOU
MAY CONTACT THE ISSUER AT 122 WEST WASHINGTON AVENUE, MADISON, WISCONSIN, 53703,
ATTENTION: TREASURER, AND THE ISSUER WILL PROVIDE YOU WITH THE ISSUE PRICE, THE
AMOUNT OF ORIGINAL ISSUE DISCOUNT, THE ISSUE DATE AND THE YIELD TO MATURITY OF
THIS NOTE.”
     (h) Cancellation and/or Adjustment of Global Notes. At such time as all
beneficial interests in a particular Global Note have been exchanged for
Definitive Notes or a particular Global Note has been redeemed, repurchased or
canceled in whole and not in part, each such Global Note will be returned to or
retained and canceled by the Trustee in accordance with Section 2.11 hereof. At
any time prior to such cancellation, if any beneficial interest in a Global Note
is exchanged for or transferred to a Person who will take delivery thereof in
the form of a beneficial interest in another Global Note or for Definitive
Notes, the principal amount of Notes represented by such Global Note will be
reduced accordingly and an endorsement will be made on such Global Note by the
Trustee or by the Depositary at the direction of the Trustee to reflect such
reduction; and if the beneficial interest is being exchanged for or transferred
to a Person who will take delivery thereof in the form of a beneficial interest
in another Global Note, such other Global Note will be increased accordingly and
an endorsement will be made on such Global Note by the Trustee or by the
Depositary at the direction of the Trustee to reflect such increase.
     (i) General Provisions Relating to Transfers and Exchanges.

48



--------------------------------------------------------------------------------



 



     (1) To permit registrations of transfers and exchanges, the Issuers will
execute and the Trustee will authenticate Global Notes and Definitive Notes upon
receipt of an Authentication Order in accordance with Section 2.02 hereof or at
the Registrar’s request.
     (2) No service charge will be made to a Holder of a beneficial interest in
a Global Note or to a Holder of a Definitive Note for any registration of
transfer or exchange, but the Issuers may require payment of a sum sufficient to
cover any transfer tax or similar governmental charge payable in connection
therewith (other than any such transfer taxes or similar governmental charge
payable upon exchange or transfer pursuant to Sections 2.10, 3.06, 3.09, 4.10,
4.11, 4.12, 4.17 and 9.05 hereof).
     (3) The Registrar will not be required to register the transfer of or
exchange of any Note selected for redemption in whole or in part, except the
unredeemed portion of any Note being redeemed in part.
     (4) All Global Notes and Definitive Notes issued upon any registration of
transfer or exchange of Global Notes or Definitive Notes will be the valid
obligations of the Issuers, evidencing the same debt, and entitled to the same
benefits under this Indenture, as the Global Notes or Definitive Notes
surrendered upon such registration of transfer or exchange.
     (5) Neither the Registrar nor the Issuers will be required:
     (A) to issue, to register the transfer of or to exchange any Notes during a
period beginning at the opening of business 15 days before the day of any
selection of Notes for redemption under Section 3.02 hereof and ending at the
close of business on the day of selection;
     (B) to register the transfer of or to exchange any Note selected for
redemption in whole or in part, except the unredeemed portion of any Note being
redeemed in part; or
     (C) to register the transfer of or to exchange a Note between a record date
and the next succeeding interest payment date.
     (6) Prior to due presentment for the registration of a transfer of any
Note, the Trustee, any Agent and the Issuers may deem and treat the Person in
whose name any Note is registered as the absolute owner of such Note for the
purpose of receiving payment of principal of and interest on such Notes and for
all other purposes, and none of the Trustee, any Agent or the Issuers shall be
affected by notice to the contrary.
     (7) The Trustee will authenticate Global Notes and Definitive Notes in
accordance with the provisions of Section 2.02 hereof.
     (8) All certifications, certificates and Opinions of Counsel required to be
submitted to the Registrar pursuant to this Section 2.06 to effect a
registration of transfer or exchange may be submitted by facsimile.
Section 2.07 Replacement Notes.
     If any mutilated Note is surrendered to the Trustee or the Issuers and the
Trustee receives evidence to its satisfaction of the destruction, loss or theft
of any Note, the Issuers will issue and the

49



--------------------------------------------------------------------------------



 



Trustee, upon receipt of an Authentication Order, will authenticate a
replacement Note if the Trustee’s requirements are met. If required by the
Trustee or the Issuers, an indemnity bond must be supplied by the Holder that is
sufficient in the judgment of the Trustee and the Issuers to protect the
Issuers, the Trustee, any Agent and any authenticating agent from any loss that
any of them may suffer if a Note is replaced. The Issuers may charge for their
expenses in replacing a Note.
     Every replacement Note is an additional obligation of the Issuers and will
be entitled to all of the benefits of this Indenture equally and proportionately
with all other Notes duly issued hereunder.
Section 2.08 Outstanding Notes.
     The Notes outstanding at any time are all the Notes authenticated by the
Trustee except for those canceled by it, those delivered to it for cancellation,
those reductions in the interest in a Global Note effected by the Trustee in
accordance with the provisions hereof, and those described in this Section 2.08
as not outstanding. Except as set forth in Section 2.09 hereof, a Note does not
cease to be outstanding because the Issuers or an Affiliate of the Issuers holds
the Note.
     If a Note is replaced pursuant to Section 2.07 hereof, it ceases to be
outstanding unless the Trustee receives proof satisfactory to it that the
replaced Note is held by a protected purchaser.
     If the principal amount of any Note is considered paid under Section 4.01
hereof, it ceases to be outstanding and interest on it ceases to accrue.
     If the Paying Agent (other than the Issuers, a Subsidiary or an Affiliate
of any thereof) holds, on a redemption date or maturity date, money sufficient
to pay Notes payable on that date, then on and after that date such Notes will
be deemed to be no longer outstanding and will cease to accrue interest.
Section 2.09 Treasury Notes.
     In determining whether the Holders of the required principal amount of
Notes have concurred in any direction, waiver or consent, Notes owned by the
Issuers or any Guarantor, or by any Person directly or indirectly controlling or
controlled by or under direct or indirect common control with the Issuers or any
Guarantor, will be considered as though not outstanding, except that for the
purposes of determining whether the Trustee will be protected in relying on any
such direction, waiver or consent, only Notes that the Trustee knows are so
owned will be so disregarded.
Section 2.10 Temporary Notes.
     Until certificates representing Notes are ready for delivery, the Issuers
may prepare and the Trustee, upon receipt of an Authentication Order, will
authenticate temporary Notes. Temporary Notes will be substantially in the form
of certificated Notes but may have variations that the Issuers considers
appropriate for temporary Notes and as may be reasonably acceptable to the
Trustee. Without unreasonable delay, the Issuers will prepare and the Trustee
will authenticate definitive Notes in exchange for temporary Notes.
     Holders of temporary Notes will be entitled to all of the benefits of this
Indenture.
Section 2.11 Cancellation.
     The Issuers at any time may deliver Notes to the Trustee for cancellation.
The Registrar and Paying Agent will forward to the Trustee any Notes surrendered
to them for registration of transfer,

50



--------------------------------------------------------------------------------



 



exchange or payment. The Trustee and no one else will cancel all Notes
surrendered for registration of transfer, exchange, payment, replacement or
cancellation and will destroy canceled Notes (subject to the record retention
requirement of the Exchange Act). Certification of the destruction of all
canceled Notes will be delivered to the Issuers. The Issuers may not issue new
Notes to replace Notes that they have paid or that have been delivered to the
Trustee for cancellation.
Section 2.12 Defaulted Interest.
     If the Issuers default in a payment of interest on the Notes, they will pay
the defaulted interest in any lawful manner plus, to the extent lawful, interest
payable on the defaulted interest, to the Persons who are Holders on a
subsequent special record date, in each case at the rate provided in the Notes
and in Section 4.01 hereof. The Issuers will notify the Trustee in writing of
the amount of defaulted interest proposed to be paid on each Note and the date
of the proposed payment. The Issuers will fix or cause to be fixed each such
special record date and payment date; provided that no such special record date
may be less than 10 days prior to the related payment date for such defaulted
interest. At least 15 days before the special record date, the Issuers (or, upon
the written request of the Issuers, the Trustee in the name and at the expense
of the Issuers) will mail or cause to be mailed to Holders a notice that states
the special record date, the related payment date and the amount of such
interest to be paid.
Section 2.13 CUSIP Numbers.
     The Issuers in issuing the Notes may use CUSIP numbers, ISIN or Common Code
numbers (if then generally in use), and, if so, the Trustee shall use CUSIP
numbers in notices of redemption as a convenience to Holders; provided that any
such notice may state that no representation is made as to the correctness of
such numbers either as printed on the Notes or as contained in any notice of a
redemption and that reliance may be placed only on the other identification
numbers printed on the Notes, and any such redemption shall not be affected by
any defect in or omission of such numbers. The Issuers shall promptly notify the
Trustee in writing of any change in the CUSIP numbers, ISIN or Common Code
numbers.
ARTICLE 3
REDEMPTION AND PREPAYMENT
Section 3.01 Notices to Trustee.
     If the Issuers elect to redeem Notes pursuant to the optional redemption
provisions of Section 3.07 hereof, they must furnish to the Trustee, at least
30 days but not more than 60 days before a redemption date, an Officers’
Certificate (except that such Officer’s Certificate may be furnished more than
60 days prior to a redemption date if it is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of this Indenture
pursuant to Article 8 or 12) setting forth:

  (1)   the clause of this Indenture pursuant to which the redemption shall
occur;     (2)   the redemption date;     (3)   the principal amount of Notes to
be redeemed; and     (4)   the redemption price.

51



--------------------------------------------------------------------------------



 



Section 3.02 Selection of Notes to Be Redeemed or Purchased.
     If less than all of the Notes are to be redeemed or purchased in an offer
to purchase at any time, the Trustee will select Notes for redemption or
purchase on a pro rata basis (or, in the case of Notes issued in global form
pursuant to Article 2 hereof, based on a method that most nearly approximates a
pro rata selection as the Trustee deems fair and appropriate) unless otherwise
required by law or applicable stock exchange or depositary requirements.
     In the event of partial redemption or purchase by lot, the particular Notes
to be redeemed or purchased will be selected, unless otherwise provided herein,
not less than 30 nor more than 60 days prior to the redemption or purchase date
by the Trustee from the outstanding Notes not previously called for redemption
or purchase.
     The Trustee will promptly notify the Issuers in writing of the Notes
selected for redemption or purchase and, in the case of any Note selected for
partial redemption or purchase, the principal amount thereof to be redeemed or
purchased. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased. Except as provided in the
preceding sentence, provisions of this Indenture that apply to Notes called for
redemption or purchase also apply to portions of Notes called for redemption or
purchase.
Section 3.03 Notice of Redemption.
     Subject to the provisions of Section 3.09 hereof, at least 30 days but not
more than 60 days before a redemption date, the Issuers will provide a notice of
redemption to each Holder whose Notes are to be redeemed at its registered
address, except that redemption notices may be mailed more than 60 days prior to
a redemption date if the notice is issued in connection with a defeasance of the
Notes or a satisfaction and discharge of this Indenture pursuant to Articles 8
or 12 hereof.
     The notice will identify the Notes to be redeemed and will state:
     (1) the redemption date;
     (2) the redemption price;
     (3) if any Note is being redeemed in part, the portion of the principal
amount of such Note to be redeemed and that, after the redemption date upon
surrender of such Note, a new Note or Notes in principal amount equal to the
unredeemed portion will be issued upon cancellation of the original Note;
     (4) the name and address of the Paying Agent;
     (5) that Notes called for redemption must be surrendered to the Paying
Agent to collect the redemption price;
     (6) that, unless the Issuers default in making such redemption payment,
interest or Special Interest, if any, on Notes called for redemption ceases to
accrue on and after the redemption date;
     (7) the paragraph of the Notes and/or Section of this Indenture pursuant to
which the Notes called for redemption are being redeemed;

52



--------------------------------------------------------------------------------



 



     (8) the CUSIP number, ISIN or Common Code number, if any, listed on such
notice or printed on such Notes; and
     (9) that no representation is made as to the correctness or accuracy of the
CUSIP number, if any, listed in such notice or printed on the Notes.
     At the Issuers’ request, the Trustee will give the notice of redemption in
the Issuers’ names and at their expense; provided, however, that the Issuers
have delivered to the Trustee, at least 45 days prior to the redemption date, an
Officers’ Certificate requesting that the Trustee give such notice and setting
forth the information to be stated in such notice as provided in the preceding
paragraph.
Section 3.04 Effect of Notice of Redemption.
     Once notice of redemption is provided in accordance with Section 3.03
hereof, Notes called for redemption become irrevocably due and payable on the
redemption date at the redemption price. A notice of redemption may not be
conditional.
Section 3.05 Deposit of Redemption or Purchase Price.
     One Business Day prior to the redemption or purchase date, the Issuers will
deposit with the Trustee or with the Paying Agent money sufficient to pay the
redemption or purchase price of, accrued interest and Special Interest, if any,
on all Notes to be redeemed or purchased on that date. The Trustee or the Paying
Agent will promptly return to the Issuers any money deposited with the Trustee
or the Paying Agent by the Issuers in excess of the amounts necessary to pay the
redemption or purchase price of, accrued interest and Special Interest, if any,
on all Notes to be redeemed or purchased.
     If the Issuers comply with the provisions of the preceding paragraph, on
and after the redemption or purchase date, interest will cease to accrue on the
Notes or the portions of Notes called for redemption or purchase. If a Note is
redeemed or purchased on or after an interest record date but on or prior to the
related interest payment date, then any accrued and unpaid interest or Special
Interest, if any, to, but not including the redemption or purchase date shall be
paid to the Person in whose name such Note was registered at the close of
business on such record date. If any Note called for redemption or purchase is
not so paid upon surrender for redemption or purchase because of the failure of
the Issuers to comply with the preceding paragraph, interest shall be paid on
the unpaid principal, from the redemption or purchase date until such principal
is paid, and to the extent lawful on any interest not paid on such unpaid
principal, in each case at the rate provided in the Notes and in Section 4.01
hereof.
Section 3.06 Notes Redeemed or Purchased in Part.
     Upon surrender of a Note that is redeemed or purchased in part, the Issuers
will issue and, upon receipt of an Authentication Order, the Trustee will
authenticate for the Holder at the expense of the Issuers a new Note equal in
principal amount to the unredeemed or unpurchased portion of the Note
surrendered.
Section 3.07 Optional Redemption.
     (a) At any time prior to April 1, 2013, the Issuers may on any one or more
occasions redeem up to 35% of the aggregate principal amount of Notes issued
under this Indenture (including any Additional Notes but not including any
Exchange Notes), upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 110.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest and Special Interest, if any, to, but
not including, the date of redemption

53



--------------------------------------------------------------------------------



 



(subject to the rights of Holders of Notes on the relevant record date to
receive interest on the relevant interest payment date), with the net cash
proceeds of an Equity Offering by Great Wolf Resorts that are contributed to the
Company; provided that:
     (1) at least 50% of the aggregate principal amount of Notes originally
issued under this Indenture (including any Additional Notes, but excluding any
Exchange Notes) remains outstanding immediately after the occurrence of such
redemption; and
     (2) the redemption occurs within 60 days of the date of the closing of such
Equity Offering.
     (b) At any time prior to April 1, 2014, the Issuers may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at a redemption price equal to 100% of the principal amount of
the Notes redeemed, plus the Applicable Premium as of, and accrued and unpaid
interest and Special Interest, if any, to, but not including, the date of
redemption (the “Make-Whole Redemption Date”), subject to the rights of Holders
on the relevant record date to receive interest due on the relevant interest
payment date.
     (c) Except pursuant to the preceding paragraphs, the Notes will not be
redeemable at the Issuers’ option prior to April 1, 2014.
     (d) On or after April 1, 2014, the Issuers may on any one or more occasions
redeem all or a part of the Notes, upon not less than 30 nor more than 60 days’
notice, at the redemption prices (expressed as percentages of principal amount)
set forth below, plus accrued and unpaid interest and Special Interest, if any,
on the Notes redeemed, to, but not including, the applicable redemption date, if
redeemed during the twelve-month period beginning on April 1 of the years
indicated below, subject to the rights of Holders on the relevant record date to
receive interest on the relevant interest payment date:

          Year   Percentage  
2014
    105.438 %
2015
    102.719 %
2016 and thereafter
    100.000 %

     Unless the Issuers default in the payment of the redemption price, interest
will cease to accrue on the Notes or portions thereof called for redemption on
the applicable redemption date.
     (e) Any redemption pursuant to this Section 3.07 shall be made pursuant to
the provisions of Sections 3.01 through 3.06 hereof.
Section 3.08 Mandatory Redemption.
     The Issuers are not required to make mandatory redemption or sinking fund
payments with respect to the Notes.
Section 3.09 Offer to Purchase by Application of Excess Proceeds.
     In the event that, pursuant to Section 4.10, 4.11 or 4.12 hereof, the
Issuers are required to commence a Collateral Asset Sale Offer, Non-Collateral
Asset Sale Offer or Event of Loss Offer, respectively (each Collateral Asset
Sale Offer, Non-Collateral Asset Sale Offer or Event of Loss Offer is referred
to in this Section 3.09 as an “Excess Proceeds Offer”), they will follow the
procedures specified below.

54



--------------------------------------------------------------------------------



 



     The Excess Proceeds Offer shall be made (i) to all Holders and (ii) if made
pursuant to Section 4.11 hereof, all holders of other Indebtedness that is pari
passu with the Notes containing provisions similar to those set forth in this
Indenture with respect to offers to purchase, prepay or redeem with the proceeds
of sales of assets. The Excess Proceeds Offer will remain open for a period of
at least 20 Business Days following its commencement and not more than 30
Business Days, except to the extent that a longer period is required by
applicable law (the “Offer Period”). No later than five Business Days after the
termination of the Offer Period (the “Purchase Date”), the Issuers will apply
all Excess Proceeds (the “Offer Amount”) to the purchase of Notes and, if
applicable, such other pari passu Indebtedness (on a pro rata basis, if
applicable, based on the principal amount of Notes and, if applicable, such
other pari passu Indebtedness surrendered) or, if less than the Offer Amount has
been tendered, all Notes and, if applicable, other Indebtedness tendered in
response to the Excess Proceeds Offer. Payment for any Notes so purchased will
be made in the same manner as interest payments are made.
     If the Purchase Date is on or after an interest record date and on or
before the related interest payment date, any accrued and unpaid interest and
Special Interest, if any, to, but not including the Purchase Date, will be paid
to the Person in whose name a Note is registered at the close of business on
such record date, and no additional interest will be payable to Holders who
tender Notes pursuant to the Excess Proceeds Offer.
     Upon the commencement of an Excess Proceeds Offer, the Issuers will send a
notice to the Trustee and each of the Holders. The notice will contain all
instructions and materials necessary to enable such Holders to tender Notes
pursuant to the Excess Proceeds Offer. The notice, which will govern the terms
of the Excess Proceeds Offer, will state:
     (1) that the Excess Proceeds Offer is being made pursuant to this
Section 3.09 and Section 4.10, 4.11 or 4.12, as applicable, hereof and the
length of time the Excess Proceeds Offer will remain open;
     (2) the Offer Amount, the purchase price and the Purchase Date;
     (3) that any Note not tendered or accepted for payment will continue to
accrue interest or Special Interest, if any;
     (4) that, unless the Issuers default in making such payment, any Note
accepted for payment pursuant to the Excess Proceeds Offer will cease to accrue
interest or Special Interest, if any, after the Purchase Date;
     (5) that Holders electing to have a Note purchased pursuant to an Excess
Proceeds Offer may elect to have Notes purchased in denominations of $2,000 or
an integral multiple of $1,000 in excess thereof;
     (6) that Holders electing to have Notes purchased pursuant to any Excess
Proceeds Offer will be required to surrender the Note, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Issuers, a Depositary, if appointed by
the Issuers, or a Paying Agent at the address specified in the notice at least
three days before the Purchase Date;
     (7) that Holders will be entitled to withdraw their election if the
Issuers, the Depositary or the Paying Agent, as the case may be, receives, not
later than the expiration of the Offer Period, a telegram, telex, facsimile
transmission or letter setting forth the name of the

55



--------------------------------------------------------------------------------



 



Holder, the principal amount of the Note the Holder delivered for purchase and a
statement that such Holder is withdrawing his election to have such Note
purchased;
     (8) the “CUSIP” number, “ISIN” or “Common code” number, if any, listed on
such notice or printed on such Notes;
     (9) that, if the aggregate principal amount of Notes and, if applicable,
other pari passu Indebtedness surrendered by holders thereof exceeds the Offer
Amount, the Issuers will select the Notes and other pari passu Indebtedness to
be purchased on a pro rata basis based on the principal amount of Notes and, if
applicable, such other pari passu Indebtedness surrendered (with such
adjustments as may be deemed appropriate by the Issuers so that only Notes in
denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
will be purchased); and
     (10) that Holders whose Notes were purchased only in part will be issued
new Notes equal in principal amount to the unpurchased portion of the Notes
surrendered (or transferred by book-entry transfer), which unpurchased portion
must be equal to $2,000 in principal amount or an integral multiple of $1,000 in
excess thereof.
     On or before the Purchase Date, the Issuers will, to the extent lawful,
accept for payment, on a pro rata basis to the extent necessary, the Offer
Amount of Notes or portions thereof tendered pursuant to the Excess Proceeds
Offer, or if less than the Offer Amount has been tendered, all Notes tendered,
and will deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating that such Notes or
portions thereof were accepted for payment by the Issuers in accordance with the
terms of this Section 3.09. The Issuers, the Depositary or the Paying Agent, as
the case may be, will promptly (but in any case not later than five Business
Days after the Purchase Date) mail or deliver to each tendering Holder an amount
equal to the purchase price of the Notes tendered by such Holder and accepted by
the Issuers for purchase, and the Issuers will promptly issue a new Note, and
the Trustee, upon written request from the Issuers, will authenticate and mail
or deliver (or cause to be transferred by book entry) such new Note to such
Holder, in a principal amount equal to any unpurchased portion of the Note
surrendered; provided that each new Note will be in a principal amount of $2,000
or an integral multiple of $1,000 in excess thereof. Any Note not so accepted
shall be promptly mailed or delivered by the Issuers to the Holder thereof. The
Issuers will publicly announce the results of the Excess Proceeds Offer on the
Purchase Date.
     Other than as specifically provided in this Section 3.09, any purchase
pursuant to this Section 3.09 shall be made pursuant to the provisions of
Sections 3.01 through 3.06 hereof.
     The Issuers will comply with the requirements of Rule 14e-1 under the
Exchange Act and any other securities laws and regulations thereunder to the
extent those laws and regulations are applicable in connection with the
repurchase of the Notes pursuant to Sections 3.09, 4.10, 4.11, 4.12 or 4.17
hereof. To the extent that the provisions of any securities laws or regulations
conflict with the provisions of Sections 3.09, 4.10, 4.11, 4.12 or 4.17 hereof,
the Issuers will comply with the applicable securities laws and regulations and
will not be deemed to have breached their obligations under any of
Sections 3.09, 4.10, 4.11, 4.12 or 4.17 hereof by virtue of such compliance.

56



--------------------------------------------------------------------------------



 



ARTICLE 4
COVENANTS
Section 4.01 Payment of Notes.
     The Issuers will pay or cause to be paid the principal of, premium, if any,
interest and Special Interest, if any, on, the Notes on the dates and in the
manner provided in the Notes. Principal, premium, if any, interest and Special
Interest, if any, will be considered paid on the date due if the Paying Agent,
if other than the Issuers or a Subsidiary thereof, holds as of 10:00 a.m.
Eastern Time on the due date money deposited by the Issuers in immediately
available funds and designated for and sufficient to pay all principal, premium,
if any, and interest, if any, then due. The Issuers will pay all Special
Interest, if any, in the same manner on the dates and in the amounts set forth
in the Registration Rights Agreement.
     The Issuers will pay interest (including post-petition interest in any
proceeding under any Bankruptcy Law) on overdue principal at a rate that is
equal to the then applicable interest rate on the Notes to the extent lawful;
they will pay interest (including post-petition interest in any proceeding under
any Bankruptcy Law) on overdue installments of interest and Special Interest, if
any (without regard to any applicable grace period), at the same rate to the
extent lawful.
Section 4.02 Maintenance of Office or Agency.
     The Issuers will maintain in the Borough of Manhattan, the City of New
York, an office or agency (which may be an office of the Trustee or an affiliate
of the Trustee, Registrar or co-registrar) where Notes may be surrendered for
registration of transfer or for exchange and where notices and demands to or
upon the Issuers in respect of the Notes and this Indenture may be served. The
Issuers will give prompt written notice to the Trustee of the location, and any
change in the location, of such office or agency. If at any time the Issuers
fail to maintain any such required office or agency or fail to furnish the
Trustee with the address thereof, such presentations, surrenders, notices and
demands may be made or served at the Corporate Trust Office of the Trustee.
     The Issuers may also from time to time designate one or more other offices
or agencies where the Notes may be presented or surrendered for any or all such
purposes and may from time to time rescind such designations; provided, however,
that no such designation or rescission will in any manner relieve the Issuers of
their obligation to maintain an office or agency in the Borough of Manhattan,
the City of New York for such purposes. The Issuers will give prompt written
notice to the Trustee of any such designation or rescission and of any change in
the location of any such other office or agency.
     The Issuers hereby designate the Corporate Trust Office of the Trustee as
one such office or agency of the Issuers in accordance with Section 2.03 hereof.
Section 4.03 Reports.
     (a) Whether or not required by the rules and regulations of the SEC, so
long as any Notes are outstanding, Great Wolf Resorts will furnish to the
Holders of Notes and the Trustee (or file with the SEC for public availability),
within the time periods specified in the SEC’s rules and regulations:
     (1) all quarterly and annual reports that would be required to be filed
with the SEC on Forms 10-Q and 10-K if Great Wolf Resorts were required to file
such reports, including a “Management’s Discussion and Analysis of Financial
Condition and Results of Operations” and, with respect to the annual information
only, a report thereon by the Company’s certified independent accountants; and

57



--------------------------------------------------------------------------------



 



     (2) all current reports that would be required to be filed with the SEC on
Form 8-K if Great Wolf Resorts were required to file such reports.
     All such reports will be prepared in all material respects in accordance
with all of the rules and regulations applicable to such reports. Each annual
report on Form 10-K will include a report on Great Wolf Resorts’ consolidated
financial statements by Great Wolf Resorts’ certified public accountants. In
addition, Great Wolf Resorts will file a copy of each of the reports referred to
in clauses (1) and (2) above with the SEC for public availability within the
time periods specified in the rules and regulations applicable to such reports
(unless the SEC will not accept such a filing) and will furnish such reports to
the Trustee.
     If, at any time after consummation of the Exchange Offer contemplated by
the Registration Rights Agreement, Great Wolf Resorts is no longer subject to
the periodic reporting requirements of the Exchange Act for any reason, Great
Wolf Resorts will nevertheless continue filing the reports specified in the
preceding paragraphs of this Section 4.03 with the SEC within the time periods
specified above unless the SEC will not accept such a filing. If,
notwithstanding the foregoing, the SEC will not accept Great Wolf Resorts’
filings for any reason, Great Wolf Resorts will furnish the reports referred to
in the preceding paragraphs to the Trustee within the time periods that would
apply if Great Wolf Resorts were required to file those reports with the SEC.
Great Wolf Resorts will not take any action for the purpose of causing the SEC
not to accept any such filings.
     (b) Any information filed with, or furnished to, the SEC shall be deemed to
have been furnished to the Trustee and the registered Holders of the Notes. For
the avoidance of doubt, the subsequent filing or making available of any report
required by this covenant shall be deemed automatically to cure any Default or
Event of Default resulting from the failure to file or make available such
report within the required timeframe.
     (c) For so long as any Notes remain outstanding, if at any time Great Wolf
Resorts is not required to file with the SEC the reports required by paragraph
(a) of this Section 4.03, it will furnish to the Holders and to securities
analysts and prospective investors, upon their request, the information required
to be delivered pursuant to Rule 144A(d)(4) under the Securities Act.
Section 4.04 Compliance Certificate.
     (a) Each of the Issuers and each Guarantor (to the extent that such
Guarantor is so required under the TIA) shall deliver to the Trustee, within
90 days after the end of each fiscal year, an Officers’ Certificate stating that
a review of the activities of the Issuers and the Company’s Subsidiaries during
the preceding fiscal year has been made under the supervision of the signing
Officers with a view to determining whether the Issuers and the Guarantors have
kept, observed, performed and fulfilled their obligations under this Indenture
and the Collateral Documents, and further stating, as to each such Officer
signing such certificate, that to the best of his or her knowledge the Issuers
and the Guarantors have kept, observed, performed and fulfilled each and every
covenant contained in this Indenture and the Collateral Documents and are not in
default in the performance or observance of any of the terms, provisions and
conditions of this Indenture or the Collateral Documents (or, if a Default or
Event of Default has occurred, describing all such Defaults or Events of Default
of which he or she may have knowledge and what action the Issuers and the
Guarantors are taking or propose to take with respect thereto) and that to the
best of his or her knowledge no event has occurred and remains in existence by
reason of which payments on account of the principal of, premium, if any,
interest or Special Interest, if any, on, the Notes is prohibited or if such
event has occurred, a description of the event and what action the Issuers and
the Guarantors are taking or propose to take with respect thereto.

58



--------------------------------------------------------------------------------



 



     (b) So long as any of the Notes are outstanding, the Issuers and the
Guarantors will deliver to the Trustee, within 10 Business Days after any
Officer becoming aware of any Default or Event of Default, an Officers’
Certificate specifying such Default or Event of Default and what action the
Issuers and the Guarantors are taking or propose to take with respect thereto.
Section 4.05 Taxes.
     The Issuers will pay, and the Company will cause each of its Subsidiaries
to pay, prior to delinquency, all material taxes, assessments, and governmental
levies except (1) such as are contested in good faith and by appropriate
proceedings (provided that any reserve or other appropriate provision as is
required in conformity with GAAP, as in effect from time to time, has been made
therefor) or (2) where the failure to effect such payment is not adverse in any
material respect to the Holders of the Notes.
Section 4.06 Stay, Extension and Usury Laws.
     Each of the Issuers and each of the Guarantors covenants (to the extent
that it may lawfully do so) that it will not at any time insist upon, plead, or
in any manner whatsoever claim or take the benefit or advantage of, any stay,
extension or usury law wherever enacted, now or at any time hereafter in force,
that may affect the covenants or the performance of this Indenture; and each of
the Issuers and each of the Guarantors (to the extent that it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law, and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Trustee, but will suffer and
permit the execution of every such power as though no such law has been enacted.
Section 4.07 Restricted Payments.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly:
     (i) declare or pay any dividend or make any other payment or distribution
on account of the Company’s or any of its Restricted Subsidiaries’ Equity
Interests (including, without limitation, any payment in connection with any
merger or consolidation involving the Company or any of its Restricted
Subsidiaries) or to the direct or indirect holders of the Company’s or any of
its Restricted Subsidiaries’ Equity Interests in their capacity as such (other
than dividends or distributions payable in Equity Interests (other than
Disqualified Stock) of the Company and other than dividends or distributions
payable by a Restricted Subsidiary so long as, in the case of any dividend or
distribution payable on or in respect of any class or series of securities
issued by a Restricted Subsidiary other than a Wholly-Owned Restricted
Subsidiary, the Issuers or a Restricted Subsidiary receives at least its pro
rata share of such dividend or distribution in accordance with its Equity
Interests in such class or series of securities);
     (ii) purchase, redeem or otherwise acquire or retire for value (including,
without limitation, in connection with any merger or consolidation involving the
Company or the Parent Guarantors) any Equity Interests of the Company or the
Parent Guarantors;
     (iii) make any payment on or with respect to, or purchase, redeem, defease
or otherwise acquire or retire, in each case prior to any scheduled repayment,
sinking fund payment or the Stated Maturity thereof, for value any Subordinated
Indebtedness other than (x) Indebtedness permitted under Section 4.09(b)(6)
hereof or (y) the purchase, repurchase or other acquisition of Subordinated
Indebtedness of the Company or any Restricted Subsidiary purchased

59



--------------------------------------------------------------------------------



 



in anticipation of satisfying a sinking fund obligation, principal installment
or final maturity, in each case due within one year of the date of purchase,
repurchase or acquisition; or
     (iv) make any Restricted Investment (all such payments and other actions
set forth in these clauses (i) through (iv) above being collectively referred to
as “Restricted Payments”),
     unless, at the time of and after giving effect to such Restricted Payment:
     (1) no Default or Event of Default has occurred and is continuing after
giving effect to such Restricted Payment;
     (2) the Company would, at the time of such Restricted Payment and after
giving pro forma effect thereto as if such Restricted Payment had been made at
the beginning of the applicable four-quarter period, have been permitted to
incur at least $1.00 of additional Indebtedness pursuant to the Fixed Charge
Coverage Ratio test set forth in Section 4.09(a) hereof, and
     (3) such Restricted Payment, together with the aggregate amount of all
other Restricted Payments made by the Company and its Restricted Subsidiaries
since the date of this Indenture (excluding Restricted Payments permitted by
clauses (2), (3), (4), (5), (6), (7), (8), (10), (12), (15), (16), (17), (18) or
(19) of Section 4.07(b) hereof), is less than the sum, without duplication, of:
     (A) 50% of the Consolidated Net Income of the Company for the period (taken
as one accounting period) from the beginning of the first fiscal quarter
commencing after the date of this Indenture to the end of the Company’s most
recently ended fiscal quarter for which internal financial statements are
available at the time of such Restricted Payment (or, if such Consolidated Net
Income for such period is a deficit, less 100% of such deficit); plus
     (B) 100% of the aggregate net cash proceeds and the Fair Market Value of
marketable securities or other property received by the Company since the date
of this Indenture as a contribution to its common equity capital or from the
issue or sale of Qualifying Equity Interests of the Company or from the issue or
sale of convertible or exchangeable Disqualified Stock of the Company or
convertible or exchangeable debt securities of the Company, in each case that
have been converted into or exchanged for Qualifying Equity Interests of the
Company (other than Qualifying Equity Interests and convertible or exchangeable
Disqualified Stock or debt securities sold to a Subsidiary of the Company); plus
     (C) without duplication from amounts that offset or increase the amounts
able to be paid under clauses (11), (13), (15) and (19) of Section 4.07(b), 100%
of the aggregate amount received in cash and the Fair Market Value of marketable
securities or other property received after the date of this Indenture by means
of (A) the sale or other disposition (other than to the Company or a Restricted
Subsidiary) of Restricted Investments made by the Company or any Restricted
Subsidiary and repurchases and redemptions of such Restricted Investments from
the Company or any Restricted Subsidiary and repayments of loans or advances
that constitute Restricted Investments by the Company or any Restricted
Subsidiary or (B) the sale (other than to the Company or a Restricted
Subsidiary) of the Capital Stock of an Unrestricted Subsidiary; plus

60



--------------------------------------------------------------------------------



 



     (D) to the extent that any Unrestricted Subsidiary of the Company
designated as such after the date of this Indenture is redesignated as a
Restricted Subsidiary after the date of this Indenture, the Fair Market Value of
the Company’s Restricted Investment in such Subsidiary as of the date of such
redesignation; plus
     (E) 100% of the aggregate amount received in cash by the Company or a
Restricted Subsidiary after the date of this Indenture from an Unrestricted
Subsidiary of the Company by means of a dividend or other distribution, to the
extent that such dividends or distributions were not otherwise included in the
Consolidated Net Income of the Company for such period.
     (b) The preceding provisions will not prohibit:
     (1) the payment of any dividend or the consummation of any irrevocable
redemption within 60 days after the date of declaration of the dividend or
giving of the redemption notice, as the case may be, if at the date of
declaration or notice, the dividend or redemption payment would have complied
with the provisions of this Indenture;
     (2) the making of any Restricted Payment in exchange for, or out of or with
the net cash proceeds of the sale (other than to a Subsidiary of the Company)
of, Equity Interests of the Company (other than Disqualified Stock) or from the
contribution of common equity capital to the Company, which sale or contribution
occurs within 60 days of such Restricted Payment, and the Fair Market Value of
marketable securities or other property received; provided that the amount of
any such net cash proceeds that are utilized for any such Restricted Payment
will not be considered to be net proceeds of Qualifying Equity Interests for
purposes of Section 4.07(a)(3)(B) hereof and will not be considered to be net
cash proceeds from an Equity Offering for purposes of Section 3.07 hereof;
     (3) the payment of any dividend (or, in the case of any partnership or
limited liability company, any similar distribution) by a Restricted Subsidiary
of the Company to the holders of its Equity Interests on a pro rata basis;
     (4) the repurchase, redemption, defeasance or other acquisition or
retirement for value of Subordinated Indebtedness of the Company or any
Subsidiary Guarantor with the proceeds from an incurrence of Permitted
Refinancing Indebtedness, which incurrence occurs within 60 days of such
repurchase, redemption, defeasance or other acquisition or retirement for value;
     (5) the repurchase, redemption or other acquisition or retirement for value
of any Equity Interests of the Company or any Restricted Subsidiary of the
Company held by, or any Restricted Payments made to, any future, current or
former officer, director, consultant, manager or employee of the Company or any
of its Subsidiaries, their respective estates, spouses or former spouses
pursuant to any equity subscription agreement, compensation plan, stock option
plan, shareholders’ agreement, any other management or employee benefit plan or
similar agreement; provided that the aggregate price paid for all such
repurchased, redeemed, acquired or retired Equity Interests may not exceed
$50,000 in any calendar year (with unused amounts in any calendar year being
carried over to succeeding calendar years subject to a maximum of $50,000 in any
calendar year);
     (6) the repurchase of Equity Interests deemed to occur upon (i) the
exercise of stock options to the extent such Equity Interests represent a
portion of the exercise price of those stock

61



--------------------------------------------------------------------------------



 



options or (ii) the netting of shares of restricted Equity Interests of Great
Wolf Resorts (or a direct or indirect parent of the Company) delivered to
employees for tax purposes;
     (7) the declaration and payment of regularly scheduled or accrued dividends
to holders of any class or series of Disqualified Stock of the Company or any
preferred stock of any Restricted Subsidiary of the Company issued on or after
the date of this Indenture in accordance with the Fixed Charge Coverage Ratio
test described in Section 4.09(a) hereof;
     (8) payments of cash, dividends, distributions, advances or other
Restricted Payments by the Company or any of its Restricted Subsidiaries to
allow the payment of cash in lieu of the issuance of fractional shares upon
(i) the exercise of options or warrants or (ii) the conversion or exchange of
Capital Stock of any such Person;
     (9) so long as no default in the payment when due of interest and Special
Interest, if any, on the Notes and no Event of Default has occurred and is
continuing after giving effect to such payments, dividends or distributions to
Great Wolf Resorts for the payment of regularly scheduled interest on the
outstanding Subordinated Notes as such amounts come due under the Subordinated
Notes Indentures;
     (10) Permitted Payments to Great Wolf Resorts;
     (11) so long as no Event of Default has occurred and is continuing,
Investments in the Foxwoods Joint Venture or in related development or
construction entities in an amount up to $25.0 million;
     (12) so long as no Event of Default has occurred and is continuing after
giving effect thereto, non-cash contributions of services as equity
contributions to joint ventures, including, without limitation, the Pittsburgh
Joint Venture;
     (13) so long as no Event of Default has occurred and is continuing after
giving effect thereto, Investments in an amount up to $4.0 million per calendar
year in joint ventures that enter into customary license agreements or
management agreements with the Company or any Subsidiary Guarantor pursuant to
which the Company or such Subsidiary Guarantor is entitled to payment of fees;
provided that the unused portion of the amount payable in any calendar year may
be carried over and paid in each of the two subsequent calendar years (in
addition to the amounts permitted for such calendar years);
     (14) so long as no Event of Default has occurred and is continuing after
giving effect thereto, Investments in the form of loans to Creative Kingdoms in
an aggregate amount of up to $1.0 million at any time outstanding;
     (15) so long as no Event of Default has occurred and is continuing after
giving effect thereto, Investments in the Grand Mound (Chehalis) Joint Venture
in an amount not to exceed $5.0 million plus the amount received after the date
of this Indenture in respect of any return on or of any existing investment in
the Grand Mound (Chehalis) Joint Venture, in connection with a refinancing of
the Grand Mound (Chehalis) Mortgage Loan;
     (16) Investments in Non-Guarantor Restricted Subsidiaries (including
Guarantor Payments) that, taken together with all other Investments (including
Guarantor Payments) made pursuant to this clause (16) since the beginning of the
LTM Period, do not exceed the aggregate

62



--------------------------------------------------------------------------------



 



amount of cash provided to the Company or the Subsidiary Guarantors by the
Non-Guarantor Restricted Subsidiaries during the LTM Period;
     (17) the repurchase, redemption or other acquisition or retirement for
value of any Subordinated Indebtedness pursuant to provisions in documentation
governing such Subordinated Indebtedness similar to those described in
Sections 4.10, 4.11, 4.12 and 4.17 hereof; provided that, prior to such
repurchase, redemption or other acquisition, the Company (or a third party to
the extent permitted by this Indenture) shall have made any required Change of
Control Offer, Collateral Asset Sale Offer, Non-Collateral Asset Sale Offer or
Event of Loss Offer, as the case may be, with respect to the Notes and shall
have repurchased all Notes validly tendered and not withdrawn in connection with
such Change of Control Offer, Collateral Asset Sale Offer, Non-Collateral Asset
Sale Offer or Event of Loss Offer;
     (18) so long as no Event of Default has occurred and is continuing after
giving effect thereto, the distribution, as a dividend or otherwise (and the
declaration of such dividend), of shares of Capital Stock of, or Indebtedness
owed to the Company or a Restricted Subsidiary by, any Unrestricted Subsidiary;
and
     (19) so long as no Default or Event of Default has occurred and is
continuing after giving effect thereto, other Restricted Payments in an
aggregate amount not to exceed $5.0 million since the date of this Indenture.
provided, that in the case of clauses (11), (13) and (19) of this
Section 4.07(b), to the extent that a Restricted Payment made under such clause
is sold for cash or Cash Equivalents or otherwise liquidated for or repaid in
the form of cash or Cash Equivalents, or principal repayments, returns of
capital or subrogation recoveries are received by the Person that originally
made such Restricted Payment or by the Company or any Subsidiary Guarantor in
respect of such Restricted Payment, valued, in each such case at the cash or
Fair Market Value of Cash Equivalents received with respect to such Restricted
Payment (less the cost of disposition, if any), then the amount for such clause
shall be increased without duplication by the amount so received.
     (c) For purposes of determining compliance with this Section 4.07, in the
event that a proposed Restricted Payment (or portion thereof) meets the criteria
of more than one of the categories of Restricted Payments described in clauses
(1) through (19) of Section 4.07(b), or is entitled to be incurred pursuant to
Section 4.07(a), the Company will be entitled to classify or re-classify (based
on circumstances existing at the time of such reclassification) such Restricted
Payment or portion thereof in any manner that complies with this Section 4.07
and such Restricted Payment will be treated as having been made pursuant to only
such clause or clauses of paragraph (b) or to paragraph (a) of this
Section 4.07.
     (d) The amount of all Restricted Payments (other than cash) will be the
Fair Market Value on the date of the Restricted Payment of the asset(s) or
securities proposed to be transferred or issued by the Company or such
Restricted Subsidiary, as the case may be, pursuant to the Restricted Payment.
The Fair Market Value of any assets or securities that are required to be valued
by this covenant will be determined by the Board of Directors of the Company
whose resolution with respect thereto will be delivered to the Trustee.

63



--------------------------------------------------------------------------------



 



Section 4.08 Dividend and Other Payment Restrictions Affecting Restricted
Subsidiaries.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create or permit to exist or become
effective any consensual encumbrance or restriction on the ability of any
Restricted Subsidiary to:
     (1) pay dividends or make any other distributions on its Capital Stock to
the Company or any of its Restricted Subsidiaries, or with respect to any other
interest or participation in, or measured by, its profits, or pay any
indebtedness owed to the Company or any of its Restricted Subsidiaries (it being
understood that the priority of any preferred stock in receiving dividends or
liquidating distributions prior to dividends or liquidating distributions being
paid on common stock shall not be deemed a restriction on the ability to make
distributions on Capital Stock);
     (2) make loans or advances to the Company or any of its Restricted
Subsidiaries; or
     (3) sell, lease or transfer any of its properties or assets to the Company
or any of its Restricted Subsidiaries.
     (b) The restrictions in Section 4.08(a) hereof will not apply to
encumbrances or restrictions existing under or by reason of:
     (1) agreements as in effect on the date of this Indenture and any
amendments, restatements, modifications, renewals, supplements, refundings,
replacements or refinancings of those agreements; provided that the amendments,
restatements, modifications, renewals, supplements, refundings, replacements or
refinancings are not, in the good faith judgment of the Company, materially more
restrictive, taken as a whole, with respect to such dividend and other payment
restrictions than those contained in those agreements on the date of this
Indenture;
     (2) this Indenture, the Notes, the Note Guarantees and the Collateral
Documents;
     (3) agreements governing other Indebtedness permitted to be incurred under
Section 4.09 hereof and any amendments, restatements, modifications, renewals,
supplements, refundings, replacements or refinancings of those agreements;
provided that the restrictions therein are:
     (A) in respect of lock-box arrangements, customary and not materially more
restrictive, taken as a whole, than the most restrictive lock-box arrangement in
effect on the date of this Indenture; and
     (B) in respect of other restrictions not, in the good faith judgment of the
Company, materially more restrictive, taken as a whole, than those contained in
this Indenture, the Notes and the Note Guarantees;
     (4) applicable law, rule, regulation or order;
     (5) any instrument governing Indebtedness or Capital Stock of a Person
acquired by the Company or any of its Restricted Subsidiaries as in effect at
the time of such acquisition (except to the extent such Indebtedness or Capital
Stock was incurred in connection with or in contemplation of such acquisition),
which encumbrance or restriction is not applicable to any Person, or the
properties or assets of any Person, other than the Person, or the property or
assets

64



--------------------------------------------------------------------------------



 



of the Person, so acquired (plus improvements and accessions to such property or
assets or proceeds or distributions thereof); provided that, in the case of
Indebtedness, such Indebtedness was permitted by the terms of this Indenture to
be incurred;
     (6) customary provisions in contracts, leases and licenses entered into in
the ordinary course of business;
     (7) purchase money obligations for property acquired in the ordinary course
of business and Capital Lease Obligations that impose restrictions on the
property purchased or leased (plus improvements and accessions to such property,
or assets or proceeds or distributions thereof) of the nature described in
Section 4.08(a)(3) hereof;
     (8) any agreement for the sale or other disposition of assets, including
customary restrictions with respect to a Subsidiary pursuant to an agreement for
the sale or disposition of that Subsidiary and that restricts distributions by
that Subsidiary pending its sale or other disposition;
     (9) Permitted Refinancing Indebtedness; provided that the restrictions
contained in the agreements governing such Permitted Refinancing Indebtedness
are:
     (A) in respect of lock-box arrangements, customary for such Indebtedness;
and
     (B) in respect of other restrictions, not, in the good faith judgment of
the Company, materially more restrictive, taken as a whole, than those contained
in the agreements governing the Indebtedness being refinanced;
     (10) Liens permitted to be incurred under Section 4.14 hereof that limit
the right of the debtor to dispose of the assets subject to such Liens (plus
improvements and accessions to such assets, or proceeds or distributions
thereof);
     (11) provisions limiting the disposition or distribution of assets,
property or interests in joint venture agreements, asset sale agreements,
sale-leaseback agreements, stock sale agreements and other similar agreements
(including agreements entered into in connection with a Restricted Investment),
which limitation is applicable only to the assets that are the subject of such
agreements;
     (12) restrictions on cash or other deposits or net worth imposed by
customers under contracts entered into in the ordinary course of business; and
     (13) customary due-on-sale arrangements.
Section 4.09 Incurrence of Indebtedness and Issuance of Preferred Stock
     (a) The Company and the Parent Guarantors will not, and the Company will
not permit any of its Restricted Subsidiaries to, directly or indirectly,
create, incur, issue, assume, guarantee or otherwise become directly or
indirectly liable, contingently or otherwise, with respect to (collectively,
“incur”) any Indebtedness (including Acquired Debt), and the Company will not
issue any Disqualified Stock and will not permit any of its Restricted
Subsidiaries to issue any shares of preferred stock; provided, however, that the
Issuers and the Guarantors may incur Indebtedness (including Acquired Debt) or
issue Disqualified Stock if the Fixed Charge Coverage Ratio for Great Wolf
Resorts’ most recently ended four

65



--------------------------------------------------------------------------------



 



full fiscal quarters for which internal financial statements are available
immediately preceding the date on which such additional Indebtedness is incurred
or such Disqualified Stock is issued, as the case may be, would have been at
least 2.0 to 1.0, determined on a pro forma basis (including a pro forma
application of the net proceeds therefrom), as if the additional Indebtedness
had been incurred or the Disqualified Stock had been issued, as the case may be,
at the beginning of such four-quarter period.
     (b) Section 4.09(a) will not prohibit the incurrence of any of the
following items of Indebtedness (collectively, “Permitted Debt”):
     (1) the incurrence by the Issuers or any of the Company’s Restricted
Subsidiaries (other than a Principal Property Subsidiary) of Indebtedness in an
aggregate principal amount at any one time outstanding under this clause (1)
(with letters of credit being deemed to have a principal amount equal to the
maximum potential liability of the borrower) not to exceed the greater of (i)
$20.0 million and (ii) the amount that would cause, immediately preceding the
date on which such additional Indebtedness is incurred, the Senior Secured
Leverage Ratio of Great Wolf Resorts to exceed 4.75 to 1.0, determined on a pro
forma basis (including a pro forma application of the net proceeds therefrom) as
if the additional Indebtedness had been incurred at the beginning of such
four-quarter period;
     (2) the incurrence by the Issuers, the Parent Guarantors and the Company’s
Restricted Subsidiaries of the Existing Indebtedness;
     (3) the incurrence by the Issuers and the Guarantors of Indebtedness
represented by the Notes and the related Note Guarantees to be issued on the
date of this Indenture and the Exchange Notes and the related Note Guarantees to
be issued pursuant to the Registration Rights Agreement;
     (4) the incurrence by the Issuers, the Parent Guarantors and the Company’s
Restricted Subsidiaries of Indebtedness, including by Capital Lease Obligations,
mortgage financings or purchase money obligations, in each case, incurred for
the purpose of financing or reimbursing all or any part of the purchase price or
cost of design, acquisition, development, purchase, lease, repair, addition,
construction, installation or improvement of property (real or personal), plant,
equipment, or other fixed or capital assets used or useful in the business of
the Company or any of its Restricted Subsidiaries, whether through the direct
purchase of assets or the Capital Stock of any Person owning such assets
(incurred within 270 days of such acquisition, development, construction,
purchase, lease, repair, addition or improvement), in an aggregate principal
amount, including all Permitted Refinancing Indebtedness incurred to renew,
refund, refinance, replace, defease or discharge any Indebtedness incurred
pursuant to this clause (4), not to exceed $5.0 million at any time outstanding;
     (5) the incurrence by the Issuers, the Parent Guarantors and the Company’s
Restricted Subsidiaries of Permitted Refinancing Indebtedness in exchange for,
or the net proceeds of which are used to renew, refund, refinance, replace,
defease or discharge any Indebtedness that was permitted by this Indenture to be
incurred under Section 4.09(a) or clauses (2), (3), (4), (5), (11), (12),
(13) and (15) of this Section 4.09(b);
     (6) the incurrence by the Issuers, the Parent Guarantors or any of the
Company’s Restricted Subsidiaries of intercompany Indebtedness between or among
the Issuers, the Parent Guarantors and any of the Company’s Restricted
Subsidiaries; provided, however, that:

66



--------------------------------------------------------------------------------



 



     (A) if the Company or any Subsidiary Guarantor is the obligor on such
Indebtedness and the payee is not the Company or a Subsidiary Guarantor, such
Indebtedness must be subordinated to the prior payment in full in cash of all
Obligations then due with respect to the Notes, in the case of the Company, or
the Note Guarantee, in the case of a Subsidiary Guarantor; and
     (B) (i) any subsequent issuance or transfer of Equity Interests that
results in any such Indebtedness being held by a Person other than an Issuer or
a Restricted Subsidiary of the Company and (ii) any sale or other transfer of
any such Indebtedness to a Person that is not either an Issuer or a Subsidiary
of the Company,
will be deemed, in each case, to constitute an incurrence of such Indebtedness
by the relevant Issuer or such Restricted Subsidiary, as the case may be, that
was not permitted by this clause (6);
     (7) the issuance by any of the Company’s Restricted Subsidiaries to the
Company or to any of its Restricted Subsidiaries of shares of preferred stock;
provided, however, that:
     (A) any subsequent issuance or transfer of Equity Interests that results in
any such preferred stock being held by a Person other than the Company or a
Restricted Subsidiary of the Company; and
     (B) any sale or other transfer of any such preferred stock to a Person that
is not either the Company or a Restricted Subsidiary of the Company, will be
deemed, in each case, to constitute an issuance of such preferred stock by such
Restricted Subsidiary that was not permitted by this clause (7);
     (8) the incurrence by the Issuers, the Parent Guarantors and the Company’s
Restricted Subsidiaries of Hedging Obligations in the ordinary course of
business;
     (9) the Guarantee by the Issuers or any of the Subsidiary Guarantors of
Indebtedness of an Issuer or a Restricted Subsidiary of the Company to the
extent that the guaranteed Indebtedness was permitted to be incurred by such
Issuer or Subsidiary Guarantor under another provision of this covenant;
provided that if the Indebtedness being guaranteed is subordinated to or pari
passu with the Notes in right of payment, then the Guarantee must be
subordinated or pari passu, as applicable, to the same extent as the
Indebtedness guaranteed;
     (10) the incurrence by the Issuers, the Parent Guarantors and the Company’s
Restricted Subsidiaries of Indebtedness constituting reimbursement obligations
with respect to letters of credit issued in the ordinary course of business,
including letters of credit in respect of workers’ compensation claims, or other
Indebtedness in respect of workers’ compensation claims, self-insurance
obligations, bankers’ acceptances, performance and surety bonds in the ordinary
course of business;
     (11) the incurrence by the Company’s Subsidiary that owns the Pocono
Mountains resort of Indebtedness in the form of a loan with mortgaged property
as collateral in an aggregate principal amount at any one time outstanding,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (11), not to exceed the amount that would cause, immediately
preceding the date on which such additional Indebtedness is incurred, the Senior
Secured Leverage Ratio of such Subsidiary to exceed 5.5 to 1.0, determined on a
pro forma basis (including a pro forma

67



--------------------------------------------------------------------------------



 



application of the net proceeds therefrom) as if the additional Indebtedness had
been incurred at the beginning of such four-quarter period;
     (12) the incurrence by the Issuers, the Parent Guarantors or any of the
Company’s Restricted Subsidiaries of Acquired Debt (except to the extent such
Acquired Debt was incurred in connection with or in contemplation of such
acquisition);
     (13) the incurrence by direct and indirect Foreign Subsidiaries of the
Company in an aggregate principal amount at any time outstanding, including all
Permitted Refinancing Indebtedness incurred to renew, refund, refinance,
replace, defease or discharge any Indebtedness incurred pursuant to this clause
(13), not to exceed $10.0 million;
     (14) the incurrence by the Issuers, the Parent Guarantors or any of the
Company’s Restricted Subsidiaries of Indebtedness arising from the honoring by a
bank or other financial institution of a check, draft or similar instrument
inadvertently drawn against insufficient funds, so long as such Indebtedness is
covered within five Business Days;
     (15) the incurrence by the Issuers, the Parent Guarantors or any of the
Company’s Restricted Subsidiaries of additional Indebtedness in an aggregate
principal amount (or accreted value, as applicable) at any time outstanding,
including all Permitted Refinancing Indebtedness incurred to renew, refund,
refinance, replace, defease or discharge any Indebtedness incurred pursuant to
this clause (15), not to exceed $5.0 million;
     (16) incurrence by the Company or any of its Restricted Subsidiaries of
Indebtedness arising from agreements of the Company or a Restricted Subsidiary
providing for indemnification, adjustment of purchase price or similar
obligations, in each case, incurred or assumed in connection with the
acquisition or disposition of any business, assets or a Subsidiary, other than
Guarantees of Indebtedness incurred by any Person acquiring all or any portion
of such business, assets or Subsidiary for the purpose of financing such
acquisition; provided that (i) such Indebtedness is not reflected on the balance
sheet of the Company or any Restricted Subsidiary (contingent obligations
referred to in a footnote to financial statements and not otherwise reflected on
the balance sheet shall not be deemed to be reflected on such balance sheet for
purposes of (i)), and (ii) the maximum assumable liability in respect of all
such Indebtedness (other than liability for those indemnification obligations
that are not customarily subject to a cap) shall at no time exceed the gross
proceeds including noncash proceeds (the Fair Market Value of such noncash
proceeds being measured at the time received and without giving effect to any
subsequent changes in value) actually received by the Company and the Restricted
Subsidiaries in connection with such disposition; and
     (17) incurrence by the Issuers or any of the Company’s Restricted
Subsidiaries of Indebtedness supported by a letter of credit, in a principal
amount not in excess of the stated amount of such letter of credit.
     (c) Notwithstanding anything to the contrary, the following shall not be
deemed to be Indebtedness for purposes of Section 4.09(a): (i) each Guarantee by
Great Wolf Resorts of Indebtedness (unless Great Wolf Resorts is required to
perform under such Guarantee, either in whole or in part, in which case the
principal amount guaranteed shall be deemed to be Indebtedness of Great Wolf
Resorts for purposes of a subsequent incurrence of Indebtedness, although the
incurrence thereof shall not be deemed to be an “incurrence” for purposes of
this covenant), (ii) each customary non-recourse carve-out guarantee or
indemnity by Great Wolf Resorts, (iii) each completion guarantee by Great Wolf
Resorts and (iv) each environmental guarantee or indemnity by Great Wolf
Resorts.

68



--------------------------------------------------------------------------------



 



     (d) For purposes of determining compliance with this Section 4.09, in the
event that an item of Indebtedness meets the criteria of more than one of the
categories of Permitted Debt described in clauses (1) through (17) of
Section 4.09(b) hereof, or is entitled to be incurred pursuant to
Section 4.09(a), the Company will be permitted to classify such item of
Indebtedness on the date of its incurrence, or later reclassify all or a portion
of such item of Indebtedness, in any manner that complies with this covenant
(based on circumstances existing at the time of such reclassification). The
accrual of interest or preferred stock dividends, the accretion or amortization
of original issue discount, the payment of interest on any Indebtedness in the
form of additional Indebtedness with the same terms, the reclassification of
preferred stock as Indebtedness due to a change in accounting principles, and
the payment of dividends on preferred stock or Disqualified Stock in the form of
additional shares of the same class of preferred stock or Disqualified Stock
will not be deemed to be an incurrence of Indebtedness or an issuance of
preferred stock or Disqualified Stock for purposes of this Section 4.09;
provided, in each such case, that the amount thereof is included in Fixed
Charges of Great Wolf Resorts as accrued. For purposes of determining compliance
with any U.S. dollar-denominated restriction on the incurrence of Indebtedness,
the U.S. dollar-equivalent principal amount of Indebtedness denominated in a
foreign currency shall be utilized, calculated based on the relevant currency
exchange rate in effect on the date such Indebtedness was incurred.
Notwithstanding any other provision of this covenant, the maximum amount of
Indebtedness that the Issuers, Parent Guarantors or any Restricted Subsidiary
may incur pursuant to this covenant shall not be deemed to be exceeded solely as
a result of fluctuations in exchange rates or currency values.
     (e) The amount of any Indebtedness outstanding as of any date will be:
     (1) the accreted value of the Indebtedness, in the case of any Indebtedness
issued with original issue discount;
     (2) the principal amount of the Indebtedness, in the case of any other
Indebtedness; and
     (3) in respect of Indebtedness of another Person secured by a Lien on the
assets of the specified Person, the lesser of:

  (A)   the Fair Market Value of such assets at the date of determination; and  
  (B)   the amount of the Indebtedness of the other Person.

Section 4.10 Collateral Asset Sales.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, consummate a sale of a Principal Property other than a
Collateral Asset Sale.
     (b) The Company will not, and will not permit any of its Restricted
Subsidiaries to, consummate an Asset Sale of any Collateral, unless:
     (1) the asset or property sold, leased, conveyed or otherwise disposed of
is a Non-Core Collateral Asset;
     (2) the Company or the applicable Principal Property Subsidiary, as the
case may be, receives consideration at the time of the Collateral Asset Sale at
least equal to the Fair Market Value (measured as of the date of the definitive
agreement with respect to such Collateral Asset Sale) of the assets sold or
otherwise disposed of; and

69



--------------------------------------------------------------------------------



 



     (3) at least 75% of the consideration received in the Collateral Asset Sale
by the Company or such Principal Property Subsidiary is in the form of cash or
Cash Equivalents.
     (c) Within 365 days after the receipt of any Net Proceeds from a Collateral
Asset Sale, the Company (or the applicable Principal Property Subsidiary, as the
case may be) may apply such Net Proceeds:
     (1) to purchase Additional Collateral Assets;
     (2) to make capital expenditures at any of the Principal Properties that
will become Additional Collateral Assets; or
     (3) to repurchase a portion of the Notes otherwise in accordance with the
provisions of this Indenture.
     (d) Pending their application, all Net Proceeds from a Collateral Asset
Sale will be invested in Cash Equivalents. Such Cash Equivalents will be held in
an account in which the Trustee will be granted a perfected first priority
security interest for the benefit of the Holders of the Notes; provided that
unless the aggregate of Net Proceeds from Collateral Asset Sales and Net Loss
Proceeds equals or exceeds $2.5 million outstanding at any one time, such
proceeds shall not be required to be held in such an account. Such Net Proceeds
may be used by the Company (or the applicable Principal Property Subsidiary, as
the case may be) to pay for or reimburse the Company (or the applicable
Principal Property Subsidiary, as the case may be) for either (i) the actual
cost of a permitted use of Net Proceeds as provided Section 4.10(c) hereof, or
(ii) the Collateral Asset Sale Offer, in accordance with the terms of the
Collateral Documents. The Company (or the applicable Principal Property
Subsidiary, as the case may be) will grant to the Trustee, on behalf of the
Holders of the Notes, a perfected first priority security interest on any
property or assets (subject to Permitted Collateral Liens) purchased with such
Net Proceeds on the terms set forth in this Indenture and the Collateral
Documents.
     (e) Any Net Proceeds from Collateral Asset Sales that are not applied or
invested as provided in Section 4.10(c) hereof will constitute “Collateral
Excess Proceeds.” When the aggregate amount of Collateral Excess Proceeds
exceeds $10.0 million, within ten Business Days thereof, the Company will make
an offer (a “Collateral Asset Sale Offer”) in accordance with Section 3.09
hereof to all Holders of Notes to purchase, prepay or redeem the maximum
principal amount of Notes, together with any accrued and unpaid interest thereon
and Special Interest, if any, that may be purchased with such Collateral Excess
Proceeds. If the Company makes a Collateral Asset Sale Offer prior to the
365-day deadline specified in Section 4.10(c) hereof with respect to any Net
Proceeds from a Collateral Asset Sale, the Company’s obligations with respect to
such Net Proceeds under this covenant shall be deemed satisfied after completion
of such Collateral Asset Sale Offer. The offer price in any Collateral Asset
Sale Offer will be equal to 100% of the principal amount, plus accrued and
unpaid interest and Special Interest, if any, to, but not including, the date of
repurchase, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date, and will be
payable in cash. If any Collateral Excess Proceeds remain after consummation of
a Collateral Asset Sale Offer, the Company may use those Collateral Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. If the
aggregate principal amount of Notes tendered in such Collateral Asset Sale Offer
exceeds the amount of Collateral Excess Proceeds, the Trustee will select the
Notes to be purchased on a pro rata basis, based on the amounts tendered (with
such adjustments as may be deemed appropriate by the Company so that only Notes
in denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
will be purchased). Upon completion of each Collateral Asset Sale Offer, the
amount of Collateral Excess Proceeds will be reset at zero.

70



--------------------------------------------------------------------------------



 



     (f) For the avoidance of doubt, as used in paragraphs (b) through (e) of
this Section 4.10, the term “Collateral Asset Sale” shall only mean an Asset
Sale of any Non-Core Collateral Asset by the Company or any of the Company’s
Restricted Subsidiaries and shall not include any other transfer or disposition
of any Non-Core Collateral Asset.
Section 4.11 Non-Collateral Asset Sales.
     (a) The Company will not, and will not permit any of its Restricted
Subsidiaries to, consummate a Non-Collateral Asset Sale unless:
     (1) the Company (or the Restricted Subsidiary, as the case may be) receives
consideration at the time of the Non-Collateral Asset Sale at least equal to the
Fair Market Value (measured as of the date of the definitive agreement with
respect to such Asset Sale) of the assets or Equity Interests issued or sold or
otherwise disposed of; and
     (2) at least 75% of the consideration received in the Non-Collateral Asset
Sale by the Company or such Restricted Subsidiary is in the form of cash or Cash
Equivalents. For purposes of this provision, each of the following will be
deemed to be cash:
     (A) any liabilities, as shown on the Company’s most recent consolidated
balance sheet, of the Company or any of its Restricted Subsidiaries, including
those that are transferred with a Subsidiary (in the case of a Subsidiary that
is disposed of in an Asset Sale) (other than contingent liabilities and
liabilities that are by their terms subordinated to the Notes or any Note
Guarantee) that are (i) assumed by the transferee of any such assets pursuant to
a customary novation or indemnity agreement that releases the Company or such
Restricted Subsidiary from or indemnifies against further liability or
(ii) transferred with a Subsidiary in such Asset Sale and with respect to which
neither the Company nor any of its Restricted Subsidiaries are liable following
such transfer;
     (B) any securities, Notes or other obligations received by the Company or
any such Restricted Subsidiary from such transferee that are converted by the
Company or such Restricted Subsidiary into cash or Cash Equivalents, to the
extent of the cash or Cash Equivalents received in that conversion within
180 days following the closing of such Non-Collateral Asset Sale;
     (C) any Designated Noncash Consideration received by the Company or such
Restricted Subsidiary in such Non-Collateral Asset Sale having an aggregate Fair
Market Value, taken together with all other Designated Noncash Consideration
received pursuant to this clause (C) that is at that time outstanding, not to
exceed the greater of (i) $20.0 million and (ii) 5.0% of Total Assets at the
time of the receipt of such Designated Noncash Consideration (with the Fair
Market Value of each item of Designated Noncash Consideration received pursuant
to this clause (C) being measured at the time received and without giving effect
to subsequent changes in value); and
     (D) any stock or assets of the kind referred to in clauses (2) or (4) of
Section 4.11(b) hereof.
Notwithstanding the foregoing, the Parent Guarantors and the Company will not,
and the Company will not permit its Subsidiaries to, issue, sell, convey or
otherwise transfer any of the Equity Interests in any of the Principal Property
Subsidiaries.

71



--------------------------------------------------------------------------------



 



     (b) Within 365 days after the receipt of any Net Proceeds from a
Non-Collateral Asset Sale, the Company (or the applicable Restricted Subsidiary,
as the case may be) may apply such Net Proceeds:
     (1) to prepay permanently, repay permanently or repurchase and retire or
cancel any senior Indebtedness (including the Notes, other Indebtedness that is
pari passu in right of payment with the Notes and the Note Guarantees or
Indebtedness under any Credit Facility) and permanently reduce commitments with
respect thereof;
     (2) to acquire all or substantially all of the assets of, or any Capital
Stock of, another Permitted Business, if, after giving effect to any such
acquisition of Capital Stock, the Permitted Business is or becomes a Restricted
Subsidiary of the Company;
     (3) to make a capital expenditure;
     (4) to acquire other assets, including Permitted Investments, that are not
classified as current assets under GAAP and that are used or useful in a
Permitted Business; or
     (5) to repurchase a portion of the Notes otherwise in accordance with the
provisions of this Indenture.
Pending the final application of any Net Proceeds, the Company (or the
applicable Restricted Subsidiary) may temporarily reduce revolving credit
borrowings or otherwise invest the Net Proceeds in any manner that is not
prohibited by this Indenture.
     (c) Any Net Proceeds from Non-Collateral Asset Sales that are not applied
or invested as provided in Section 4.11(b) will constitute “Non-Collateral
Excess Proceeds”; provided that if during such 365-day period the Company or a
Restricted Subsidiary enters into a definitive binding agreement committing it
to apply such Net Proceeds in accordance with the requirements of clause (2) of
the immediately preceding paragraph after such 365th day, such 365-day period
will be extended with respect to the amount of Net Proceeds so committed until
such Net Proceeds are required to be applied in accordance with such agreement
(but such extension will in no event be for a period longer than 180 days) (or,
if earlier, the date of termination of such agreement). When the aggregate
amount of Non- Collateral Excess Proceeds exceeds $10.0 million, within 30 days
thereof, the Company will make an offer (a “Non-Collateral Asset Sale Offer”) to
all Holders of Notes and all holders of other Indebtedness that is pari passu
with the Notes containing provisions similar to those set forth in this
Indenture with respect to offers to purchase, prepay or redeem with the proceeds
of sales of assets to purchase, prepay or redeem the maximum principal amount of
Notes and such other pari passu Indebtedness (plus all accrued interest on the
Indebtedness and the amount of all fees and expenses, including premiums,
incurred in connection therewith) that may be purchased, prepaid or redeemed out
of the Non-Collateral Excess Proceeds. If the Company makes a Non-Collateral
Asset Sale Offer prior to the 365-day deadline specified in Section 4.11(b) with
respect to any Net Proceeds from a Non-Collateral Asset Sale, the Company’s
obligations with respect to such Net Proceeds under this covenant shall be
deemed satisfied after completion of such Non-Collateral Asset Sale Offer. The
offer price in any Non-Collateral Asset Sale Offer will be equal to 100% of the
principal amount, plus accrued and unpaid interest and Special Interest, if any,
to, but not including, the date of purchase, prepayment or redemption, subject
to the rights of Holders of Notes on the relevant record date to receive
interest due on the relevant interest payment date, and will be payable in cash.
If any Non-Collateral Excess Proceeds remain after consummation of a
Non-Collateral Asset Sale Offer, the Company may use those Non-Collateral Excess
Proceeds for any purpose not otherwise prohibited by this Indenture. If the
aggregate principal amount of Notes and other pari passu Indebtedness tendered
in (or required to be prepaid or redeemed in connection with) such
Non-Collateral Asset Sale Offer exceeds the amount of Non-Collateral Excess
Proceeds, the Trustee will select

72



--------------------------------------------------------------------------------



 



the Notes and such other pari passu Indebtedness to be purchased on a pro rata
basis, based on the amounts tendered or required to be prepaid or redeemed (with
such adjustments as may be deemed appropriate by the Company so that only Notes
in denominations of $2,000, or an integral multiple of $1,000 in excess thereof,
will be purchased). Upon completion of each Non-Collateral Asset Sale Offer, the
amount of Non-Collateral Excess Proceeds will be reset at zero.
Section 4.12 Events of Loss.
     (a) In the case of an Event of Loss with respect to any Principal Property,
the Company or the affected Principal Property Subsidiary, as the case may be,
shall, within 365 days following the receipt of any Net Loss Proceeds received
from such Event of Loss apply such Net Loss Proceeds to:
     (1) rebuild, repair, replace or construct improvements to (or enter into a
binding agreement to do so within 365 days after the execution of such
agreement) the affected Principal Property (an “Acceptable Event of Loss
Commitment”); provided that the Company or the affected Principal Property
Subsidiary, as the case may be, shall be allowed, in the course of rebuilding,
replacement or construction of improvements to make alterations not prohibited
under the terms of this Indenture and the Collateral Documents;
     (2) purchase Additional Collateral Assets;
     (3) make capital expenditures at any of the Principal Properties that will
become Additional Collateral Assets; or
     (4) repurchase a portion of the Notes as set forth below,
provided that in the event any Acceptable Event of Loss Commitment is later
cancelled or terminated for any reason before the Net Loss Proceeds are applied
in connection therewith and the Company has not replaced such Acceptable Event
of Loss Commitment with a substantially similar commitment within ten Business
Days, or such Net Loss Proceeds are not actually so applied as specified in
clause (1) under this Section 4.12(a) by the end of such one-year period, then
such Net Loss Proceeds shall be applied to repurchase the Notes. If a repair,
rebuilding, replacement or construction of improvements is made to the affected
Principal Property before the Net Loss Proceeds are received, an amount of Net
Loss Proceeds equal to the amount expended to make such repair, rebuilding,
replacement or construction of improvements shall be deemed applied in
accordance with clause (1) under this Section 4.12(a). The Company or the
affected Principal Property Subsidiary shall notify the Trustee and Collateral
Agent in writing within ten Business Days after the receipt of Net Loss Proceeds
equal to or greater than $2.5 million.
     (b) Any Net Loss Proceeds that are not reinvested as provided
Section 4.12(a) hereof will be deemed “Excess Loss Proceeds.” Within 30 days
following the earlier of the date on which the aggregate amount of Excess Loss
Proceeds exceeds $10.0 million the Company will make an offer (an “Event of Loss
Offer”) to all Holders of Notes to purchase the maximum principal amount of
Notes that may be purchased out of the Excess Loss Proceeds. If the Company
makes an Event of Loss Offer prior to the 365-day deadline specified in
Section 4.12(a) hereof with respect to any Net Loss Proceeds from an Event of
Loss, the Company’s obligations with respect to such Net Loss Proceeds under
this Section 4.12 shall be deemed satisfied after completion of such Event of
Loss Offer. The offer price in any Event of Loss Offer will be 100% of the
principal amount of the Notes to be purchased, plus accrued and unpaid interest
and Special Interest, if any, to, but not including, the date of purchase and
will be payable in cash. If any Excess Loss Proceeds remain after consummation
of an Event of Loss Offer, the applicable entity may use those Excess Loss
Proceeds for any general corporate purpose not prohibited by this Indenture and
the

73



--------------------------------------------------------------------------------



 



Collateral Documents. If the aggregate principal amount of Notes tendered in
such Event of Loss Offer exceeds the Excess Loss Proceeds, the Trustee will
select the Notes to be purchased as described in Section 3.02 hereof. Upon
completion of each Event of Loss Offer, the amount of Excess Loss Proceeds will
be reset at zero.
     (c) Pending their application, all Net Loss Proceeds will be invested in
Cash Equivalents. Such Cash Equivalents will be held in an account in which the
Trustee will be granted a perfected first priority security interest for the
benefit of the Holders of the Notes; provided that unless the aggregate of Net
Proceeds from Collateral Asset Sales and Net Loss Proceeds equals or exceeds
$2.5 million outstanding at any one time, such proceeds shall not be required to
be held in such an account. These funds and securities will be released to the
Company (or the applicable Restricted Subsidiary, as the case may be) to pay for
or reimburse the Company (or the applicable Restricted Subsidiary, as the case
may be) for either (i) the actual cost of a permitted use of Net Loss Proceeds
as provided above, or (ii) the Event of Loss Offer, in accordance with the terms
of the Collateral Documents. The Company (or the applicable Principal Property
Subsidiary, as the case may be) will grant to the Trustee, on behalf of the
Holders of the Notes, a perfected first priority security interest (subject to
Permitted Collateral Liens) on any property or assets rebuilt, repaired,
replaced, constructed or purchased with such Net Loss Proceeds on the terms set
forth in this Indenture and the Collateral Documents.
Section 4.13 Transactions with Affiliates.
     (a) The Parent Guarantors and the Company will not, and the Company will
not permit any of its Restricted Subsidiaries to, make any payment to or sell,
lease, transfer or otherwise dispose of any of its properties or assets to, or
purchase any property or assets from, or enter into or make or amend any
transaction, contract, agreement, understanding, loan, advance or guarantee
with, or for the benefit of, any Affiliate of the Company or the Parent
Guarantors (each, an “Affiliate Transaction”) involving aggregate payments or
consideration in excess of $5.0 million, unless:
     (1) the Affiliate Transaction is on terms that are not materially less
favorable to the Parent Guarantors, the Company or the relevant Restricted
Subsidiary, taken as a whole, than those that would have been obtained in a
comparable transaction by the Parent Guarantors, the Company or such Restricted
Subsidiary with a Person that is not an Affiliate of the Parent Guarantors, the
Company or such Restricted Subsidiary, as applicable; and
     (2) the Company delivers to the Trustee with respect to any Affiliate
Transaction or series of related Affiliate Transactions involving aggregate
consideration in excess of $15.0 million, a resolution of the Board of Directors
of Great Wolf Resorts set forth in an officers’ certificate certifying that such
Affiliate Transaction complies with this Section 4.13 and that such Affiliate
Transaction has been approved by a majority of the disinterested members of the
Board of Directors of Great Wolf Resorts.
     (b) The following items will not be deemed to be Affiliate Transactions
and, therefore, will not be subject to the provisions of Section 4.13(a) hereof:
     (1) any reasonable and customary compensatory agreement, benefit plan,
indemnification agreement or any similar arrangement entered into by the Parent
Guarantors, the Company or any of its Restricted Subsidiaries with any director,
manager, officer, employee or consultant of such entity and payments pursuant
thereto;
     (2) transactions between or among the Parent Guarantors, the Issuers and/or
the Company’s Restricted Subsidiaries;

74



--------------------------------------------------------------------------------



 



     (3) transactions with a Person (other than an Unrestricted Subsidiary of
the Company) that is an Affiliate of the Parent Guarantors or the Company solely
because the Parent Guarantors or the Company owns, directly or through a
Restricted Subsidiary, an Equity Interest in, or controls, such Person;
     (4) payment of reasonable and customary fees and reimbursements of expenses
of, and payment of indemnities to, (pursuant to indemnity arrangements or
otherwise) officers, directors, employees, managers or consultants of the Parent
Guarantors, the Company or any of its Restricted Subsidiaries;
     (5) Restricted Payments and Permitted Investments that do not violate
Section 4.07 hereof;
     (6) the issuance or transfer of Equity Interests (other than Disqualified
Stock) of the Company or the Parent Guarantors to any director, manager,
officer, employee or consultant of the Parent Guarantors, the Company or the
Company’s Subsidiaries (or their estates, spouses or former spouses);
     (7) transactions in which the Parent Guarantors, the Company or any
Restricted Subsidiary, as the case may be, delivers to the Trustee a letter from
an accounting, appraisal or investment banking firm of national standing stating
that such transaction is fair to the Parent Guarantors, the Company or such
Restricted Subsidiary, as applicable, from a financial point of view or meets
the requirements of Section 4.13(a)(1) hereof;
     (8) transactions with suppliers or purchasers or sellers of goods or
services, in each case in the ordinary course of business and otherwise in
compliance with the terms of this Indenture that are fair to the Parent
Guarantors, the Company and the Restricted Subsidiaries, in the good faith
determination of the Board of Directors or the senior management of Great Wolf
Resorts, or are on terms at least as favorable as might reasonably have been
obtained at such time from an unaffiliated party;
     (9) any agreement, instrument or arrangement as in effect as of the date of
this Indenture, or any amendment thereto (so long as any such amendment is not
more disadvantageous to the Holders when taken as a whole in any material
respect than the applicable agreement as in effect on the date of this
Indenture, as determined in good faith by the Company);
     (10) any transaction with an Affiliate in which the consideration paid by
the Parent Guarantors, the Company or any Restricted Subsidiary consists only of
Equity Interests (other than Disqualified Stock) of the Parent Guarantors or the
Company, as applicable;
     (11) any merger, consolidation or reorganization of the Parent Guarantors
or the Company with an Affiliate of the Parent Guarantors or the Company, as
applicable, solely for the purpose of (i) forming or collapsing a holding
company structure or (ii) reincorporating the Parent Guarantors or the Company
in a new jurisdiction;
     (12) payments to or from, and transactions with, any joint venture in the
ordinary course of business;
     (13) any transaction pursuant to which Great Wolf Resorts or an Affiliate
thereof provides the Issuers or their Restricted Subsidiaries, at their request
and at the cost to Great Wolf Resorts or such Affiliate, with services,
including services to be purchased from third-party

75



--------------------------------------------------------------------------------



 



providers, such as legal and accounting, tax, consulting, financial advisory,
corporate governance, insurance coverage and other services; and
     (14) transactions with Great Wolf Finance that are incidental to its role
as a co-issuer of the Notes or obligor under any other Indebtedness permitted to
be incurred pursuant to Section 4.22 hereof.
Section 4.14 Liens.
     The Parent Guarantors and the Company will not, and the Company will not
permit any of its Restricted Subsidiaries to, directly or indirectly, create,
incur, assume or suffer to exist any Lien of any kind securing Indebtedness,
Attributable Debt or trade payables (i) on any Collateral now owned or hereafter
acquired, except Permitted Collateral Liens, and (ii) on any asset other than
Collateral, except Permitted Liens. Notwithstanding the foregoing, except to
secure the Notes and the Notes Guarantees, (i) the Parent Guarantors shall not
create or permit to exist any Lien to secure Indebtedness for borrowed money on,
or pledge, their Equity Interests in the Company and (ii) the Company and each
Subsidiary shall not create or permit to exist any Lien to secure Indebtedness
for borrowed money on, or pledge, its Equity Interests in any Principal Property
Subsidiary or in Great Wolf Finance. Great Lakes Services, LLC shall not create
or permit to exist any Lien on its assets or pledge its assets, in each case, to
secure Indebtedness for money borrowed other than (i) Liens to secure
Obligations under Indebtedness permitted by Section 4.09(b)(1) or
(ii) Incidental Liens.
Section 4.15 Business Activities.
     The Parent Guarantors and the Company will not, and the Company will not
permit any of its Restricted Subsidiaries to, engage in any business other than
Permitted Businesses, except to such extent as would not be material to the
Company and its Restricted Subsidiaries taken as a whole.
Section 4.16 Corporate Existence.
     Subject to Article 5 hereof, the Company shall do or cause to be done all
things necessary to preserve and keep in full force and effect:

  (1)   its partnership existence, and the corporate, partnership, limited
liability company or other existence of each of its Subsidiaries, in accordance
with the respective organizational documents (as the same may be amended from
time to time) of the Company or any such Subsidiary; and     (2)   the rights
(charter and statutory), licenses and franchises of the Company and its
Subsidiaries; provided, however, that the Company shall not be required to
preserve any such right, license or franchise, or the corporate, partnership or
other existence of any of its Subsidiaries (other than Great Wolf Finance), if
the Board of Directors shall determine that the preservation thereof is no
longer desirable in the conduct of the business of the Company and its
Subsidiaries, taken as a whole, and that the loss thereof is not adverse in any
material respect to the Holders of the Notes.

Section 4.17 Offer to Repurchase Upon Change of Control.
     (a) If a Change of Control occurs, each Holder of Notes will have the right
to require the Issuers to make an offer (a “Change of Control Offer”), in
accordance with this Section 4.17, to each Holder to repurchase all or any part
(equal to $2,000 or an integral multiple of $1,000 in excess thereof)

76



--------------------------------------------------------------------------------



 



of that Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount of Notes repurchased, plus accrued and unpaid
interest and Special Interest, if any, on the Notes repurchased to, but not
including, the date of purchase, subject to the rights of Holders of Notes on
the relevant record date to receive interest due on the relevant interest
payment date (the “Change of Control Payment”). Within 30 days following any
Change of Control, the Issuers will provide a notice to each Holder describing
the transaction or transactions that constitute the Change of Control and
stating:
     (1) that the Change of Control Offer is being made pursuant to this
Section 4.17 and that all Notes tendered will be accepted for payment;
     (2) the purchase price and the purchase date, which shall be no earlier
than 30 days and no later than 60 days from the date such notice is provided
(the “Change of Control Payment Date”);
     (3) that any Note not tendered will continue to accrue interest and Special
Interest, if any;
     (4) that, unless the Issuers default in the payment of the Change of
Control Payment, all Notes accepted for payment pursuant to the Change of
Control Offer will cease to accrue interest and Special Interest, if any, after
the Change of Control Payment Date;
     (5) that Holders electing to have any Notes purchased pursuant to a Change
of Control Offer will be required to surrender the Notes, with the form entitled
“Option of Holder to Elect Purchase” attached to the Notes completed, or
transfer by book-entry transfer, to the Paying Agent at the address specified in
the notice prior to the close of business on the third Business Day preceding
the Change of Control Payment Date;
     (6) that Holders will be entitled to withdraw their election if the Paying
Agent receives, not later than the close of business on the second Business Day
preceding the Change of Control Payment Date, a telegram, telex, facsimile
transmission or letter setting forth the name of the Holder, the principal
amount of Notes delivered for purchase, and a statement that such Holder is
withdrawing his election to have the Notes purchased; and
     (7) that Holders whose Notes are being purchased only in part will be
issued new Notes equal in principal amount to the unpurchased portion of the
Notes surrendered, which unpurchased portion must be equal to $2,000 in
principal amount or an integral multiple of $1,000 in excess thereof.
     On the Change of Control Payment Date, all Notes repurchased by the Issuers
shall be delivered to the Trustee for cancellation, and the Issuers shall pay
the repurchase price plus accrued and unpaid interest and Special Interest, if
any, to the Holders entitled thereto.
     (b) On the Change of Control Payment Date, the Issuers will, to the extent
lawful:
     (1) accept for payment all Notes or portions of Notes properly tendered
pursuant to the Change of Control Offer;
     (2) deposit with the paying agent an amount equal to the Change of Control
Payment in respect of all Notes or portions of Notes properly tendered; and

77



--------------------------------------------------------------------------------



 



     (3) deliver or cause to be delivered to the Trustee the Notes properly
accepted together with an Officers’ Certificate stating the aggregate principal
amount of Notes or portions of Notes being purchased by the Issuers.
     The Paying Agent will promptly provide (but in any case not later than five
days after the Change of Control Payment Date) to each Holder of Notes properly
tendered the Change of Control Payment for such Notes, and the Trustee will
promptly authenticate and provide (or cause to be transferred by book entry) to
each Holder a new Note equal in principal amount to any unpurchased portion of
the Notes surrendered, if any.
     (c) Notwithstanding anything to the contrary in this Section 4.17, the
Issuers will not be required to make a Change of Control Offer upon a Change of
Control if (1) a third party makes the Change of Control Offer in the manner, at
or prior to the times and otherwise in compliance with the requirements set
forth in this Section 4.17 and purchases all Notes properly tendered and not
withdrawn under the Change of Control Offer, or (2) notice of redemption has
been given pursuant to Section 3.07 hereof, unless and until there is a default
in payment of the applicable redemption price.
     (d) Notwithstanding anything to the contrary contained herein, a Change of
Control Offer may be made in advance of a Change of Control, conditioned upon
the consummation of such Change of Control.
Section 4.18 No Layering of Debt.
     The Company will not incur, and will not permit any Subsidiary Guarantor to
incur, any Indebtedness (including Permitted Debt) that is contractually
subordinated in right of payment to any other Indebtedness of the Company or
such Subsidiary Guarantor unless such Indebtedness is also contractually
subordinated in right of payment to the Notes and the applicable Note Guarantee
on substantially identical terms; provided, however, that no Indebtedness will
be deemed to be contractually subordinated in right of payment to any other
Indebtedness of the Company solely by virtue of being unsecured or by virtue of
being secured on a junior priority basis.
Section 4.19 Payments for Consent.
     The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, pay or cause to be paid any
consideration to or for the benefit of any Holder of Notes for or as an
inducement to any consent, waiver or amendment of any of the terms or provisions
of this Indenture or the Notes unless such consideration is offered to be paid
and is paid to all Holders of the Notes that consent, waive or agree to amend in
the time frame set forth in the solicitation documents relating to such consent,
waiver or agreement or is paid to all Holders of the Notes.
Section 4.20 Additional Note Guarantees.
     If the Company or any of its Restricted Subsidiaries acquires or creates
another Domestic Subsidiary (other than a Mortgage Loan Borrower) after the date
of this Indenture, then the Company will cause such newly acquired or created
Domestic Subsidiary to provide a Note Guarantee pursuant to a supplemental
indenture in form and substance satisfactory to the Trustee and deliver an
Opinion of Counsel to the Trustee within 10 Business Days after the date on
which it was acquired or created to the effect that such supplemental indenture
has been duly authorized, executed and delivered by that Domestic Subsidiary and
constitutes a valid and binding agreement of that Domestic Subsidiary,
enforceable in accordance with its terms (subject to customary exceptions);
provided that any Domestic Subsidiary that constitutes an Immaterial Subsidiary
need not become a Guarantor until such time as it

78



--------------------------------------------------------------------------------



 



ceases to be an Immaterial Subsidiary. The form of such supplemental indenture
is attached as Exhibit F hereto. Notwithstanding the foregoing, each of the
following Subsidiaries of the Company (and each of their Subsidiaries) shall not
be required to become a Guarantor, unless otherwise required to become a
Guarantor pursuant to Section 10.11 hereof: (i) Great Wolf Lodge of the
Carolinas LLC, a Delaware limited liability company, (ii) Great Wolf Kansas SPE
LLC, a Delaware limited liability company, (iii) Great Wolf Traverse SPE LLC, a
Delaware limited liability company, (iv) Great Wolf Lodge of the Poconos LLC, a
Delaware limited liability company, (v) Blue Harbor Resort Sheboygan LLC, a
Wisconsin limited liability company, and (vi) Great Wolf Lodge of Chehalis LLC,
a Delaware limited liability company.
Section 4.21 Designation of Restricted and Unrestricted Subsidiaries.
     The Board of Directors of Great Wolf Resorts may designate any Restricted
Subsidiary to be an Unrestricted Subsidiary if that designation would not cause
a Default; provided that in no event will (i) the business or Principal
Properties currently operated by the Principal Property Subsidiaries be
transferred to or held by an Unrestricted Subsidiary or (ii) any Principal
Property Subsidiary be designated as an Unrestricted Subsidiary. If a Restricted
Subsidiary is designated as an Unrestricted Subsidiary, the aggregate Fair
Market Value of all outstanding Investments owned by the Company and its
Restricted Subsidiaries in the Subsidiary designated as Unrestricted will be
deemed to be an Investment made as of the time of the designation and will
reduce the amount available for Restricted Payments under Section 4.07 hereof or
under one or more clauses of the definition of Permitted Investments, as
determined by the Company. That designation will only be permitted if the
Investment would be permitted at that time and if such Restricted Subsidiary
otherwise meets the definition of an Unrestricted Subsidiary. The Board of
Directors of Great Wolf Resorts may redesignate any Unrestricted Subsidiary to
be a Restricted Subsidiary if that redesignation would not cause a Default.
     Any designation of a Subsidiary of the Company as an Unrestricted
Subsidiary after the date of this Indenture will be evidenced to the Trustee by
filing with the Trustee a certified copy of a resolution of the Board of
Directors of Great Wolf Resorts giving effect to such designation and an
Officers’ Certificate certifying that such designation complied with the
preceding conditions and was permitted by Section 4.07 hereof. If, at any time,
any Unrestricted Subsidiary would fail to meet the preceding requirements as an
Unrestricted Subsidiary, it will thereafter cease to be an Unrestricted
Subsidiary for purposes of this Indenture and any Indebtedness of such
Subsidiary will be deemed to be incurred by a Restricted Subsidiary of the
Company as of such date and, if such Indebtedness is not permitted to be
incurred as of such date under Section 4.09 hereof, the Issuers will be in
default of such covenant. The Board of Directors of Great Wolf Resorts may at
any time designate any Unrestricted Subsidiary to be a Restricted Subsidiary of
the Company; provided that such designation will be deemed to be an incurrence
of Indebtedness by a Restricted Subsidiary of the Company of any outstanding
Indebtedness of such Unrestricted Subsidiary, and such designation will only be
permitted if (1) such Indebtedness is permitted under Section 4.09 hereof,
calculated on a pro forma basis as if such designation had occurred at the
beginning of the applicable reference period; and (2) no Default or Event of
Default would be in existence following such designation.
     Great Wolf Development Connecticut LLC and GWF Connecticut LLC, each a
Delaware limited liability company, shall be Unrestricted Subsidiaries as of the
date of this Indenture.
Section 4.22 Restrictions on Activities of Great Wolf Finance.
     Great Wolf Finance will not hold any material assets, hold any Equity
Interests, incur any Indebtedness, become liable for any obligations, engage in
any business activities or have any Subsidiaries. However, Great Wolf Finance
may incur Indebtedness to the extent that it is a co-obligor

79



--------------------------------------------------------------------------------



 



with respect to Indebtedness that the Company is permitted to incur under this
Indenture, but only if the Net Proceeds of such Indebtedness are received by the
Company or one or more of the Company’s Wholly Owned Restricted Subsidiaries
other than Great Wolf Finance.
ARTICLE 5
SUCCESSORS
Section 5.01 Merger, Consolidation or Sale of Assets.
     (a) Each Issuer will not, directly or indirectly: (1) consolidate or merge
with or into another Person (whether or not each Issuer is the surviving
corporation), or (2) sell, assign, transfer, convey or otherwise dispose of all
or substantially all of the properties or assets of the Issuers and the
Company’s Restricted Subsidiaries, as applicable, in each case taken as a whole,
in one or more related transactions, to another Person, unless:
     (1) either:
     (A) such Issuer is the surviving corporation; or
     (B) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia; and, if such entity is not a corporation, a co-obligor of the Notes is
a corporation organized or existing under any such laws;
     (2) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or the Person to which such sale, assignment, transfer,
conveyance or other disposition has been made assumes all the obligations of
such Issuer under the Notes, this Indenture, the registration rights agreement
and the Collateral Documents (to the extent that such Issuer was a party thereto
immediately prior to such transaction) pursuant to agreements reasonably
satisfactory to the Trustee;
     (3) immediately after such transaction, no Default or Event of Default
exists; and
     (4) Great Wolf Resorts or the Person formed by or surviving any such
consolidation or merger (if other than Great Wolf Resorts or the Issuers), or to
which such sale, assignment, transfer, conveyance or other disposition has been
made would, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period (i) be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 4.09(a) hereof or (ii) have had a Fixed Charge
Coverage Ratio greater than or equal to the actual Fixed Charge Coverage Ratio
for Great Wolf Resorts for such four quarter period prior to giving pro forma
effect to such transactions.
     (b) Each Parent Guarantor will not, directly or indirectly: (1) consolidate
or merge with or into another Person (whether or not each Issuer is the
surviving corporation), or (2) sell, assign, transfer, convey or otherwise
dispose of all or substantially all of the properties or assets of the Parent
Guarantors and their Subsidiaries, as applicable, in each case taken as a whole,
in one or more related transactions, to another Person, unless:

80



--------------------------------------------------------------------------------



 



     (1) either:
     (A) such Parent Guarantor is the surviving Person; or
     (B) the Person formed by or surviving any such consolidation or merger (if
other than such Issuer) or to which such sale, assignment, transfer, conveyance
or other disposition has been made is an entity organized or existing under the
laws of the United States, any state of the United States or the District of
Columbia;
     (2) the Person acquiring the property in any such sale or disposition or
the Person formed by or surviving any such consolidation or merger
unconditionally assumes all the obligations of that Parent Guarantor under its
Note Guarantee, this Indenture, the registration rights agreement and the
Collateral Documents (to the extent the relevant Parent Guarantor was a party
thereto immediately prior to such transaction) pursuant to agreements reasonably
satisfactory to the Trustee;
     (3) immediately after giving effect to such transaction, no Default or
Event of Default exists; and
     (4) Great Wolf Resorts or the Person formed by or surviving any such
consolidation or merger (if other than Great Wolf Resorts or the Issuers), or to
which such sale, assignment, transfer, conveyance or other disposition has been
made would, on the date of such transaction after giving pro forma effect
thereto and any related financing transactions as if the same had occurred at
the beginning of the applicable four-quarter period (i) be permitted to incur at
least $1.00 of additional Indebtedness pursuant to the Fixed Charge Coverage
Ratio test set forth in Section 4.09(a) hereof or (ii) have had a Fixed Charge
Coverage Ratio greater than or equal to the actual Fixed Charge Coverage Ratio
for Great Wolf Resorts for such four quarter period prior to giving pro forma
effect to such transactions.
     In addition, neither Parent Guarantor nor the Company will, directly or
indirectly, lease all or substantially all of the properties and assets of it
and its Restricted Subsidiaries taken as a whole, in one or more related
transactions, to any other Person.
     (c) This Section 5.01 will not apply to any sale, assignment, transfer,
conveyance, lease or other disposition of assets between or among the Company,
the Parent Guarantors and the Company’s Restricted Subsidiaries. Clauses (3) and
(4) of each of paragraphs (a) and (b) of this Section 5.01 will not apply to any
merger or consolidation of Great Wolf Resorts or the Company with or into
(i) one of its Restricted Subsidiaries for any purpose or (ii) an Affiliate
solely for the purpose of reincorporating Great Wolf Resorts or the Company, as
applicable, in another jurisdiction.
Section 5.02 Successor Corporation Substituted.
     (a) Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of either Issuer in a transaction that is subject to, and
that complies with the provisions of, Section 5.01 hereof, the successor Person
formed by such consolidation or into or with which such Issuer is merged or to
which such sale, assignment, transfer, lease, conveyance or other disposition is
made shall succeed to, and be substituted for (so that from and after the date
of such consolidation, merger, sale, assignment, transfer, lease, conveyance or
other disposition, the provisions of this Indenture referring to the “Company”
or “Great Wolf Finance” shall refer instead to the successor Person and not to
such Issuer), and may exercise every right and power of such Issuer under this
Indenture with the same effect as if such successor Person had been named as

81



--------------------------------------------------------------------------------



 



such Issuer herein; provided, however, that the predecessor Issuer shall not be
relieved from the obligation to pay the principal of, premium on, if any,
interest and Special Interest, if any, on, the Notes except in the case of a
sale of all of such Issuer’s assets in a transaction that is subject to, and
that complies with the provisions of, Section 5.01 hereof.
     (b) Upon any consolidation or merger, or any sale, assignment, transfer,
lease, conveyance or other disposition of all or substantially all of the
properties or assets of either Parent Guarantor in a transaction that is subject
to, and that complies with the provisions of, Section 5.01 hereof, and upon the
assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and satisfactory in form to the Trustee, of the Note
Guarantee endorsed upon the Notes and the due and punctual performance of all of
the covenants and conditions of this Indenture to be performed by such Parent
Guarantor, such successor Person will succeed to and be substituted for such
Parent Guarantor with the same effect as if it had been named herein as such
Parent Guarantor. Such successor Person thereupon may cause to be signed any or
all of the Note Guarantees to be endorsed upon all of the Notes issuable
hereunder which theretofore shall not have been signed by the Issuers and
delivered to the Trustee.
ARTICLE 6
DEFAULTS AND REMEDIES
Section 6.01 Events of Default.
     Each of the following is an “Event of Default”:
     (1) default for 30 days in the payment when due and payable of interest and
Special Interest, if any, on the Notes;
     (2) default in the payment when due and payable (at maturity, upon
redemption or otherwise) of the principal of, or premium, if any, on, the Notes;
     (3) failure by any of the Parent Guarantors, the Company or any of its
Restricted Subsidiaries to comply with its obligations under Section 4.17 or
Section 5.01 hereof;
     (4) failure by any of the Parent Guarantors, the Company or any of its
Restricted Subsidiaries for 60 days after notice to the Company by the Trustee
or the Holders of at least 25% in aggregate principal amount of the Notes then
outstanding voting as a single class to comply with its obligations under any of
the other agreements in this Indenture or the Collateral Documents;
     (5) default under any mortgage, indenture or instrument under which there
may be issued or by which there may be secured or evidenced any Indebtedness for
money borrowed by the Parent Guarantors, the Company or any of its Restricted
Subsidiaries (or the payment of which is guaranteed by the Parent Guarantors,
the Company or any of its Restricted Subsidiaries), whether such Indebtedness or
Guarantee now exists, or is created after the date of this Indenture, if that
default:
     (A) is caused by a failure to pay principal of, premium on, if any, or
interest, if any, on, such Indebtedness prior to the expiration of the grace
period provided in such Indebtedness on the date of such default (a “Payment
Default”); or

82



--------------------------------------------------------------------------------



 



     (B) results in the acceleration of such Indebtedness prior to its express
maturity,
(other than Indebtedness of a Restricted Subsidiary of the Company that upon
such default or acceleration is Without Recourse to the assets of the Parent
Guarantors, the Company or any of its other Restricted Subsidiaries except for a
bankruptcy-remote special-purpose entity that is a direct obligor under such
Indebtedness) and, in each case, the principal amount of any such Indebtedness,
together with the principal amount of any other such Indebtedness under which
there has been a Payment Default for failure to pay principal at the stated
final maturity (after giving effect to any applicable grace periods) or the
maturity of which has been so accelerated, aggregates $10.0 million or more at
any one time outstanding;
     (6) failure by the Parent Guarantors, the Company or any of its Restricted
Subsidiaries to pay final judgments entered by a court or courts of competent
jurisdiction aggregating in excess of $10.0 million (net of amounts covered by
insurance), which final judgments are not paid, discharged or stayed for a
period of more than 60 days;
     (7) (i) breach by the Company or any of its Restricted Subsidiaries of any
material representation, warranty or agreement in the Collateral Documents for
60 days after notice to the Company by the Trustee or Collateral Agent or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding voting as a single class (unless otherwise provided in the
Collateral Documents); (ii) any security interest created by the Collateral
Documents with regard to the Collateral ceases to be in full force and effect
(except as permitted by the terms of this Indenture or the Collateral Documents)
with respect to Collateral having a Fair Market Value in excess of $5.0 million,
or an assertion by the Company or any of its Restricted Subsidiaries that any
Collateral having a Fair Market Value in excess of $5.0 million is not subject
to a valid, perfected first priority security interest (except as permitted by
the terms of this Indenture or the Collateral Documents and except to the extent
that any such loss of perfection or priority results from the failure of the
Trustee to make any filings, renewals or continuations (or other equivalent
filings) which the Company has indicated in the perfection certificate or other
written communications to the Trustee are required to be made or the failure of
the Trustee to maintain possession of certificates, instruments or other
documents actually delivered to it representing securities or other possessory
Collateral pledged under the Collateral Documents); or (iii) the repudiation by
the Company or any of its Restricted Subsidiaries of any of their material
obligations under the Collateral Documents;
     (8) except as permitted by this Indenture (including, without limitation,
in connection with the release of such Note Guarantee as permitted under this
Indenture or the discharge or defeasance of this Indenture), any Note Guarantee
is held in any judicial proceeding to be unenforceable or invalid or ceases for
any reason to be in full force and effect, or any Subsidiary Guarantor, or any
Person acting on behalf of any Subsidiary Guarantor, denies or disaffirms its
obligations under its Note Guarantee; and
     (9)
     (A) the Company, the Parent Guarantors or any Restricted Subsidiary of the
Company that is a Significant Subsidiary or any group of Restricted Subsidiaries
of the Company that, taken together, would constitute a Significant Subsidiary
pursuant to or within the meaning of Bankruptcy Law:

83



--------------------------------------------------------------------------------



 



     (i) commences a voluntary case,
     (ii) consents to the entry of an order for relief against it in an
involuntary case,
     (iii) consents to the appointment of a Custodian of it or for any
substantial part of its property,
     (iv) makes a general assignment for the benefit of its creditors,
     (v) takes any comparable action under any foreign laws relating to
insolvency, or
     (vi) is generally unable to pay its debts as they become due; or
     (B) a court of competent jurisdiction enters an order or decree (which
order or decree remains unstayed and in effect for 60 consecutive days) under
any Bankruptcy Law that:
     (i) is for relief against the Company, the Parent Guarantors or any
Restricted Subsidiary of the Company that is a Significant Subsidiary or any
group of Restricted Subsidiaries of the Company that, taken together, would
constitute a Significant Subsidiary in an involuntary case,
     (ii) appoints a custodian of the Company, the Parent Guarantors or any
Restricted Subsidiary of the Company that is a Significant Subsidiary or any
group of Restricted Subsidiaries of the Company that, taken together, would
constitute a Significant Subsidiary or for all or substantially all of the
property of the Company, the Parent Guarantors or any Restricted Subsidiary of
the Company that is a Significant Subsidiary or any group of Restricted
Subsidiaries of the Company that, taken together, would constitute a Significant
Subsidiary,
     (iii) orders the winding up or liquidation of the Company, the Parent
Guarantors or any Restricted Subsidiary of the Company that is a Significant
Subsidiary or any group of Restricted Subsidiaries of the Company that, taken
together, would constitute a Significant Subsidiary, or
     (iv) any similar relief is granted under any foreign laws and the
provisions of this clause (9).
Section 6.02 Acceleration.
     In the case of an Event of Default specified in clause (9) of Section 6.01
hereof, with respect to the Parent Guarantors, the Company, any Restricted
Subsidiary of the Company that is a Significant Subsidiary or any group of
Restricted Subsidiaries of the Company that, taken together, would constitute a
Significant Subsidiary, all outstanding Notes will become due and payable
immediately without further action or notice. If any other Event of Default
occurs and is continuing, the Trustee or the Holders of at least 25% in
aggregate principal amount of the then outstanding Notes may declare all the
Notes to be due and payable immediately by notice in writing to the Company.
     Upon any such declaration, the Notes shall become due and payable
immediately.

84



--------------------------------------------------------------------------------



 



     The Holders of a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may, on behalf of the Holders
of all of the Notes, rescind an acceleration and its consequences hereunder, if
the rescission would not conflict with any judgment or decree and if all
existing Events of Default (except nonpayment of principal of, premium on, if
any, interest or Special Interest, if any, on the Notes that has become due
solely because of the acceleration) have been cured or waived.
Section 6.03 Other Remedies.
     Subject to the provisions of this Indenture relating to the duties of the
Trustee, in case an Event of Default occurs and is continuing, the Trustee will
be under no obligation to exercise any of the rights or powers under this
Indenture at the request or direction of any Holders of Notes unless such
Holders have offered to the Trustee reasonable indemnity or security
satisfactory to it against any loss, liability or expense. Except to enforce the
right to receive payment of principal, premium, if any, interest or Special
Interest, if any, when due, no Holder of a Note may pursue any remedy with
respect to this Indenture or the Notes unless:
     (1) such Holder has previously given the Trustee written notice that an
Event of Default is continuing;
     (2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
     (3) such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;
     (4) the Trustee does not comply with such request within 60 days after
receipt of the request and the offer of security or indemnity; and
     (5) during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.
Section 6.04 Waiver of Past Defaults.
     The Holders of a majority in aggregate principal amount of the then
outstanding Notes by written notice to the Trustee may, on behalf of the Holders
of all of the Notes waive, subject to Section 9.02(b) and 9.02(c), any existing
Default or Event of Default and its consequences hereunder, except a continuing
Default or Event of Default in the payment of principal of, premium, if any,
interest or Special Interest, if any, on, the Notes (including in connection
with an offer to purchase); provided, however, that the Holders of a majority in
aggregate principal amount of the then outstanding Notes may rescind an
acceleration and its consequences, including any related payment default that
resulted from such acceleration. Upon any such waiver, such Default shall cease
to exist, and any Event of Default arising therefrom shall be deemed to have
been cured for every purpose of this Indenture; but no such waiver shall extend
to any subsequent or other Default or impair any right consequent thereon.
Section 6.05 Control by Majority.
     Holders of a majority in aggregate principal amount of the then outstanding
Notes may direct the time, method and place of conducting any proceeding for
exercising any remedy available to the Trustee or exercising any trust or power
conferred on it. However, the Trustee may refuse to follow any direction

85



--------------------------------------------------------------------------------



 



that conflicts with law or this Indenture that the Trustee determines may be
unduly prejudicial to the rights of other Holders of Notes or that may involve
the Trustee in personal liability.
Section 6.06 Limitation on Suits.
     No Holder of a Note may pursue any remedy with respect to this Indenture or
the Notes unless:
     (1) such Holder has previously given to the Trustee written notice that an
Event of Default is continuing;
     (2) Holders of at least 25% in aggregate principal amount of the then
outstanding Notes make a written request to the Trustee to pursue the remedy;
     (3) such Holder or Holders offer and, if requested, provide to the Trustee
security or indemnity reasonably satisfactory to the Trustee against any loss,
liability or expense;
     (4) the Trustee does not comply with such request within 60 days after
receipt of the request and the offer of security or indemnity; and
     (5) during such 60-day period, Holders of a majority in aggregate principal
amount of the then outstanding Notes do not give the Trustee a direction
inconsistent with such request.
     A Holder of a Note may not use this Indenture to prejudice the rights of
another Holder of a Note or to obtain a preference or priority over another
Holder of a Note.
Section 6.07 Rights of Holders of Notes to Receive Payment.
     Notwithstanding any other provision of this Indenture, the right of any
Holder of a Note to receive payment of principal of, premium, if any, interest
or Special Interest, if any, on, the Note, on or after the respective due dates
expressed in the Note (including in connection with an offer to purchase), or to
bring suit for the enforcement of any such payment on or after such respective
dates, shall not be impaired or affected without the consent of such Holder;
provided that a Holder shall not have the right to institute any such suit for
the enforcement of payment if and to the extent that the institution or
prosecution thereof or the entry of judgment therein would, under applicable
law, result in the surrender, impairment, waiver or loss of the Lien of this
Indenture upon any property subject to such Lien.
Section 6.08 Collection Suit by Trustee.
     If an Event of Default specified in Section 6.01(1) or (2) hereof occurs
and is continuing, the Trustee is authorized to recover judgment in its own name
and as trustee of an express trust against the Issuers for the whole amount of
principal of, premium, if any, interest and Special Interest, if any, remaining
unpaid on, the Notes and interest on overdue principal and, to the extent
lawful, interest and such further amount as shall be sufficient to cover the
costs and expenses of collection, including the reasonable compensation,
expenses, disbursements and advances of the Trustee, its agents and counsel.
Section 6.09 Trustee May File Proofs of Claim.
     The Trustee is authorized to file such proofs of claim and other papers or
documents as may be necessary or advisable in order to have the claims of the
Trustee (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Trustee, its agents and counsel) and the
Holders of the Notes allowed in any judicial proceedings relative to the Issuers
(or any other obligor upon

86



--------------------------------------------------------------------------------



 



the Notes), its creditors or its property and shall be entitled and empowered to
collect, receive and distribute any money or other property payable or
deliverable on any such claims and any custodian in any such judicial proceeding
is hereby authorized by each Holder to make such payments to the Trustee, and in
the event that the Trustee shall consent to the making of such payments directly
to the Holders, to pay to the Trustee any amount due to it for the reasonable
compensation, expenses, disbursements and advances of the Trustee, its agents
and counsel, and any other amounts due the Trustee under Section 7.07 hereof. To
the extent that the payment of any such compensation, expenses, disbursements
and advances of the Trustee, its agents and counsel, and any other amounts due
the Trustee under Section 7.07 hereof out of the estate in any such proceeding,
shall be denied for any reason, payment of the same shall be secured by a Lien
on, and shall be paid out of, any and all distributions, dividends, money,
securities and other properties that the Holders may be entitled to receive in
such proceeding whether in liquidation or under any plan of reorganization or
arrangement or otherwise. Nothing herein contained shall be deemed to authorize
the Trustee to authorize or consent to or accept or adopt on behalf of any
Holder any plan of reorganization, arrangement, adjustment or composition
affecting the Notes or the rights of any Holder, or to authorize the Trustee to
vote in respect of the claim of any Holder in any such proceeding.
Section 6.10 Priorities.
     If the Trustee collects any money pursuant to this Article 6, it shall pay
out the money in the following order:
     First: to the Trustee and the Collateral Agent, their agents and attorneys
for amounts due under Section 7.07 hereof and the applicable Collateral
Documents, including payment of all compensation, expenses and liabilities
incurred, and all advances made, by the Trustee and the Collateral Agent and the
costs and expenses of collection;
     Second: to Holders of Notes for amounts due and unpaid on the Notes for
principal, premium, if any, interest and Special Interest, if any, ratably,
without preference or priority of any kind, according to the amounts due and
payable on the Notes for principal, premium, if any, interest and Special
Interest, if any, respectively; and
     Third: to the Issuers or to such party as a court of competent jurisdiction
shall direct.
     The Trustee may fix a record date and payment date for any payment to
Holders of Notes pursuant to this Section 6.10.
Section 6.11 Undertaking for Costs.
     In any suit for the enforcement of any right or remedy under this Indenture
or in any suit against the Trustee for any action taken or omitted by it as a
Trustee, a court in its discretion may require the filing by any party litigant
in the suit of an undertaking to pay the costs of the suit, and the court in its
discretion may assess reasonable costs, including reasonable attorneys’ fees,
against any party litigant in the suit, having due regard to the merits and good
faith of the claims or defenses made by the party litigant. This Section 6.11
does not apply to a suit by the Trustee, a suit by a Holder of a Note pursuant
to Section 6.07 hereof, or a suit by Holders of more than 10% in aggregate
principal amount of the then outstanding Notes.
Section 6.12 Exercise of Remedies by Collateral Agent
     The Collateral Agent may exercise any and all other remedies available to
it under the Collateral Documents.

87



--------------------------------------------------------------------------------



 



ARTICLE 7
TRUSTEE
Section 7.01 Duties of Trustee.
     (a) If an Event of Default has occurred and is continuing, the Trustee will
exercise such of the rights and powers vested in it by this Indenture, and use
the same degree of care and skill in its exercise, as a prudent person would
exercise or use under the circumstances in the conduct of such person’s own
affairs.
     (b) Except during the continuance of an Event of Default:
     (1) the duties of the Trustee will be determined solely by the express
provisions of this Indenture and the Trustee need perform only those duties that
are specifically set forth in this Indenture and no others, and no implied
covenants or obligations shall be read into this Indenture against the Trustee;
and
     (2) in the absence of bad faith on its part, the Trustee may conclusively
rely, as to the truth of the statements and the correctness of the opinions
expressed therein, upon certificates or opinions furnished to the Trustee and
conforming to the requirements of this Indenture. However, the Trustee will
examine the certificates and opinions to determine whether or not they conform
to the requirements of this Indenture (but need not verify any mathematical
calculations or other facts stated therein).
     (c) The Trustee may not be relieved from liabilities for its own negligent
action, its own negligent failure to act, or its own willful misconduct, except
that:
     (1) this paragraph does not limit the effect of paragraph (b) of this
Section 7.01;
     (2) the Trustee will not be liable for any error of judgment made in good
faith by a Responsible Officer, unless it is proved that the Trustee was
negligent in ascertaining the pertinent facts; and
     (3) the Trustee will not be liable with respect to any action it takes or
omits to take in good faith in accordance with a direction received by it
pursuant to Section 6.05 hereof.
     (d) Whether or not therein expressly so provided, every provision of this
Indenture that in any way relates to the Trustee is subject to paragraphs (a),
(b), and (c) of this Section 7.01.
     (e) No provision of this Indenture will require the Trustee to expend or
risk its own funds or incur any liability. The Trustee will be under no
obligation to exercise any of its rights or powers under this Indenture at the
request of any Holders, unless such Holder has offered to the Trustee reasonable
indemnity and security satisfactory to it against any loss, liability or
expense.
     (f) The Trustee will not be liable for interest on any money received by it
except as the Trustee may agree in writing with the Issuers. Money held in trust
by the Trustee need not be segregated from other funds except to the extent
required by law.

88



--------------------------------------------------------------------------------



 



Section 7.02 Rights of Trustee.
     (a) The Trustee may conclusively rely upon any document believed by it to
be genuine and to have been signed or presented by the proper Person. The
Trustee need not investigate any fact or matter stated in the document.
     (b) Before the Trustee acts or refrains from acting, it may require an
Officers’ Certificate or an Opinion of Counsel or both. The Trustee will not be
liable for any action it takes or omits to take in good faith in reliance on
such Officers’ Certificate or Opinion of Counsel. The Trustee may consult with
counsel and the written advice of such counsel or any Opinion of Counsel will be
full and complete authorization and protection from liability in respect of any
action taken, suffered or omitted by it hereunder in good faith and in reliance
thereon.
     (c) The Trustee may act through its attorneys and agents and will not be
responsible for the misconduct or negligence of any agent appointed with due
care.
     (d) The Trustee will not be liable for any action it takes or omits to take
in good faith that it believes to be authorized or within the rights or powers
conferred upon it by this Indenture.
     (e) Unless otherwise specifically provided in this Indenture, any demand,
request, direction or notice from the Issuers will be sufficient if signed by an
Officer of the Company.
     (f) The Trustee will be under no obligation to exercise any of the rights
or powers vested in it by this Indenture at the request or direction of any of
the Holders unless such Holders have offered to the Trustee reasonable indemnity
or security satisfactory to it against the losses, liabilities and expenses that
might be incurred by it in compliance with such request or direction.
     (g) Except with respect to Section 4.01 hereof, the Trustee shall have no
duty to inquire as to the performance of the Company with respect to the
covenants contained in Article 4 hereof. In addition, the Trustee shall not be
deemed to have knowledge of an Event of Default except (i) any Default or Event
of Default occurring pursuant to Sections 4.01, 6.01(1) or 6.02(2) hereof or
(ii) any Default or Event of Default of which the Trustee shall have received
written notification or obtained actual knowledge.
     (h) Delivery of such reports, information and documents to the Trustee
described in Section 4.03 of this Indenture is for informational purposes only,
and the Trustee’s receipt of such shall not constitute constructive notice of
any information contained therein or determinable from information contained
therein, including the Company’s compliance with any of its covenants hereunder
(as to which the Trustee is entitled to rely conclusively on Officers’
Certificates).
     (i) In no event shall the Trustee be responsible or liable for special,
indirect, or consequential loss or damage of any kind whatsoever (including, but
not limited to, loss of profit) irrespective of whether the Trustee has been
advised of the likelihood of such loss or damage and regardless of the form of
action.
     (j) The rights, privileges, protections, immunities and benefits given to
the Trustee, including, without limitation, its right to be indemnified, are
extended to, and shall be enforceable by, the Trustee in each of its capacities
hereunder, and each agent, custodian and other Person employed to act hereunder.
     (k) In no event shall the Trustee be responsible or liable for any failure
or delay in the performance of its obligations hereunder arising out of or
caused by, directly or indirectly, forces beyond

89



--------------------------------------------------------------------------------



 



its control, including, without limitation, strikes, work stoppages, accidents,
acts of war or terrorism, civil or military disturbances, nuclear or natural
catastrophes or acts of God, and interruptions, loss or malfunctions of
utilities, communications or computer (software and hardware) services; it being
understood that the Trustee shall use reasonable efforts which are consistent
with accepted practices in the banking industry to resume performance as soon as
practicable under the circumstances.
Section 7.03 Individual Rights of Trustee.
     The Trustee in its individual or any other capacity may become the owner or
pledgee of Notes and may otherwise deal with the Issuers or any Affiliate of the
Issuers with the same rights it would have if it were not Trustee. However, in
the event that the Trustee acquires any conflicting interest it must eliminate
such conflict within 90 days, apply to the SEC for permission to continue as
trustee (if this Indenture has been qualified under the TIA) or resign. Any
Agent may do the same with like rights and duties. The Trustee is also subject
to Sections 7.10 and 7.11 hereof.
Section 7.04 Trustee’s Disclaimer.
     The Trustee will not be responsible for and makes no representation as to
the validity or adequacy of this Indenture or the Notes, it shall not be
accountable for the Issuers’ use of the proceeds from the Notes or any money
paid to the Issuers or upon the Issuers’ direction under any provision of this
Indenture, it will not be responsible for the use or application of any money
received by any Paying Agent other than the Trustee, and it will not be
responsible for any statement or recital herein or any statement in the Notes or
any other document in connection with the sale of the Notes or pursuant to this
Indenture other than its certificate of authentication.
Section 7.05 Notice of Defaults.
     If a Default or Event of Default occurs and is continuing and if it is
known to the Trustee, the Trustee will provide to Holders of Notes a notice of
the Default or Event of Default within 90 days after it occurs. Except in the
case of a Default or Event of Default in payment of principal of, premium on, if
any, interest or Special Interest, if any, on, any Note, the Trustee may
withhold the notice if and so long as a committee of its Responsible Officers in
good faith determines that withholding the notice is in the interests of the
Holders of the Notes.
Section 7.06 Reports by Trustee to Holders of the Notes.
     (a) Within 60 days after each May 15 beginning with the May 15 following
the date of this Indenture, and for so long as Notes remain outstanding, the
Trustee will provide to the Holders of the Notes a brief report dated as of such
reporting date that complies with TIA §313(a) (but if no event described in TIA
§313(a) has occurred within the twelve months preceding the reporting date, no
report need be transmitted). The Trustee also will comply with TIA §313(b)(2).
The Trustee will also provide all reports as required by TIA §313(c).
     (b) A copy of each report at the time of its mailing to the Holders of
Notes will be provided by the Trustee to the Issuers and filed by the Trustee
with the SEC and each stock exchange on which the Notes are listed in accordance
with TIA §313(d). The Issuers will promptly notify the Trustee when the Notes
are listed on any stock exchange.

90



--------------------------------------------------------------------------------



 



Section 7.07 Compensation and Indemnity.
     (a) The Issuers will pay to the Trustee from time to time reasonable
compensation for its acceptance of this Indenture and services hereunder. The
Trustee’s compensation will not be limited by any law on compensation of a
trustee of an express trust. The Issuers will reimburse the Trustee promptly
upon request for all reasonable disbursements, advances and expenses incurred or
made by it in addition to the compensation for its services. Such expenses will
include the reasonable compensation, disbursements and expenses of the Trustee’s
agents and counsel.
     (b) The Issuers and the Guarantors will indemnify the Trustee and its
officers, directors, employees and agents against any and all losses,
liabilities or expenses incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Issuers and the
Guarantors (including this Section 7.07) and defending itself against any claim
(whether asserted by the Issuers, the Guarantors, any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent any such loss, liability or
expense may be attributable to its negligence, willful misconduct or bad faith.
The Trustee will notify the Issuers promptly of any claim for which it may seek
indemnity. Failure by the Trustee to so notify the Issuers will not relieve the
Issuers or any of the Guarantors of their obligations hereunder. The Issuers or
such Guarantor will defend the claim and the Trustee will cooperate in the
defense. The Trustee may have separate counsel and the Issuers will pay the
reasonable fees and expenses of such counsel. Neither the Issuers nor any
Guarantor need pay for any settlement made without its consent, which consent
will not be unreasonably withheld.
     (c) The Issuers will pay to the Collateral Agent from time to time
reasonable compensation for its acceptance of this Indenture and services
hereunder. The Collateral Agent’s compensation will not be limited by any law on
compensation of a trustee of an express trust. The Issuers will reimburse the
Collateral Agent promptly upon request for all reasonable disbursements,
advances and expenses incurred or made by it in addition to the compensation for
its services. Such expenses will include the reasonable compensation,
disbursements and expenses of the Collateral Agent’s agents and counsel.
     (d) The Issuers and the Guarantors will indemnify the Collateral Agent and
its officers, directors, employees and agents against any and all losses,
liabilities or expenses incurred by it arising out of or in connection with the
acceptance or administration of its duties under this Indenture, including the
costs and expenses of enforcing this Indenture against the Issuers and the
Guarantors (including this Section 7.07) and defending itself against any claim
(whether asserted by the Issuers, the Guarantors, any Holder or any other
Person) or liability in connection with the exercise or performance of any of
its powers or duties hereunder, except to the extent any such loss, liability or
expense may be attributable to its negligence, willful misconduct or bad faith.
The Collateral Agent will notify the Issuers promptly of any claim for which it
may seek indemnity. Failure by the Collateral Agent to so notify the Issuers
will not relieve the Issuers or any of the Guarantors of their obligations
hereunder. The Issuers or such Guarantor will defend the claim and the
Collateral Agent will cooperate in the defense. The Collateral Agent may have
separate counsel and the Issuers will pay the reasonable fees and expenses of
such counsel. Neither the Issuers nor any Guarantor need pay for any settlement
made without its consent, which consent will not be unreasonably withheld.
     (e) The obligations of the Issuers and the Guarantors under this
Section 7.07 will survive the satisfaction and discharge of this Indenture and
the resignation or removal of the Trustee or Collateral Agent.
     (f) To secure the Issuers’ and the Guarantors’ payment obligations in this
Section 7.07, the Trustee and Collateral Agent will have a Lien prior to the
Notes on all money or property held or

91



--------------------------------------------------------------------------------



 



collected by the Trustee or Collateral Agent, in its capacity as Trustee or
Collateral Agent, as applicable, except that held in trust to pay principal of,
premium on, if any, interest or Special Interest, if any, on, particular Notes.
Such Lien will survive the satisfaction and discharge of this Indenture.
     (g) When the Trustee or Collateral Agent, as applicable, incurs expenses or
renders services after an Event of Default specified in Section 6.01(9) hereof
occurs, the expenses and the compensation for the services (including the fees
and expenses of its agents and counsel) are intended to constitute expenses of
administration under any Bankruptcy Law.
     (h) The Trustee will comply with the provisions of TIA §313(b)(2) to the
extent applicable.
Section 7.08 Replacement of Trustee.
     (a) A resignation or removal of the Trustee and appointment of a successor
Trustee will become effective only upon the successor Trustee’s acceptance of
appointment as provided in this Section 7.08.
     (b) The Trustee may resign in writing at any time and be discharged from
the trust hereby created by so notifying the Issuers. The Holders of a majority
in aggregate principal amount of the then outstanding Notes may remove the
Trustee by so notifying the Trustee and the Issuers in writing. The Issuers may
remove the Trustee if:
     (1) the Trustee fails to comply with Section 7.10 hereof;
     (2) the Trustee is adjudged a bankrupt or an insolvent or an order for
relief is entered with respect to the Trustee under any Bankruptcy Law;
     (3) a custodian or public officer takes charge of the Trustee or its
property; or
     (4) the Trustee becomes incapable of acting.
     (c) If the Trustee resigns or is removed or if a vacancy exists in the
office of Trustee for any reason, the Issuers will promptly appoint a successor
Trustee. Within one year after the successor Trustee takes office, the Holders
of a majority in aggregate principal amount of the then outstanding Notes may
appoint a successor Trustee to replace the successor Trustee appointed by the
Issuers.
     (d) If a successor Trustee does not take office within 60 days after the
retiring Trustee resigns or is removed, the retiring Trustee, the Issuers, or
the Holders of at least 10% in aggregate principal amount of the then
outstanding Notes may petition any court of competent jurisdiction for the
appointment of a successor Trustee.
     (e) If the Trustee, after written request by any Holder who has been a
Holder for at least six months, fails to comply with Section 7.10 hereof, such
Holder may petition any court of competent jurisdiction for the removal of the
Trustee and the appointment of a successor Trustee.
     (f) A successor Trustee will deliver a written acceptance of its
appointment to the retiring Trustee and to the Issuers. Thereupon, the
resignation or removal of the retiring Trustee will become effective, and the
successor Trustee will have all the rights, powers and duties of the Trustee
under this Indenture. The successor Trustee will provide a notice of its
succession to Holders. The retiring Trustee will promptly transfer all property
held by it as Trustee to the successor Trustee; provided all sums owing to the
Trustee hereunder have been paid and subject to the Lien provided for in
Section 7.07 hereof.

92



--------------------------------------------------------------------------------



 



Notwithstanding replacement of the Trustee pursuant to this Section 7.08, the
Issuers’ obligations under Section 7.07 hereof will continue for the benefit of
the retiring Trustee.
Section 7.09 Successor Trustee by Merger, etc.
     If the Trustee consolidates, merges or converts into, or transfers all or
substantially all of its corporate trust business to, another corporation, the
successor corporation without any further act will be the successor Trustee.
Section 7.10 Eligibility; Disqualification.
     There will at all times be a Trustee hereunder that is a corporation
organized and doing business under the laws of the United States of America or
of any state thereof that is authorized under such laws to exercise corporate
trustee power, that is subject to supervision or examination by federal or state
authorities and that has a combined capital and surplus of at least $100.0
million as set forth in its most recent published annual report of condition.
     This Indenture will always have a Trustee who satisfies the requirements of
TIA §310(a)(1), (2) and (5). The Trustee is subject to TIA §310(b).
Section 7.11 Preferential Collection of Claims Against Issuers.
     The Trustee is subject to TIA §311(a), excluding any creditor relationship
listed in TIA §311(b). A Trustee who has resigned or been removed shall be
subject to TIA §311(a) to the extent indicated therein.
ARTICLE 8
LEGAL DEFEASANCE AND COVENANT DEFEASANCE
Section 8.01 Option to Effect Legal Defeasance or Covenant Defeasance.
     The Company may at any time, at its option, by a resolution of the Board of
Directors of Great Wolf Resorts set forth in an Officers’ Certificate, elect to
have either Section 8.02 or 8.03 hereof be applied to all outstanding Notes upon
compliance with the conditions set forth below in this Article 8.
Section 8.02 Legal Defeasance and Discharge.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.02, the Issuers and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be deemed to have been discharged from their obligations with respect to all
outstanding Notes (including the Note Guarantees) on the date the conditions set
forth below are satisfied (hereinafter, “Legal Defeasance”). For this purpose,
Legal Defeasance means that the Issuers and the Guarantors will be deemed to
have paid and discharged the entire Indebtedness represented by the outstanding
Notes (including the Note Guarantees), which will thereafter be deemed to be
“outstanding” only for the purposes of Section 8.05 hereof and the other
Sections of this Indenture referred to in clauses (1) and (2) below, and to have
satisfied all their other obligations under such Notes, the Note Guarantees and
this Indenture (and the Trustee, on demand of and at the expense of the Issuers,
shall execute proper instruments acknowledging the same), except for the
following provisions which shall survive until otherwise terminated or
discharged hereunder:

93



--------------------------------------------------------------------------------



 



     (1) the rights of Holders of outstanding Notes to receive payments in
respect of the principal of, premium on, if any, interest or Special Interest,
if any, on, such Notes when such payments are due from the Funds in Trust
referred to in Section 8.04 hereof;
     (2) the Issuers’ obligations with respect to such Notes under
Sections 2.03, 2.06, 2.07, 2.10 and 4.02 hereof;
     (3) the rights, powers, trusts, duties and immunities of the Trustee
hereunder and the Issuers’ and the Guarantors’ obligations in connection
therewith; and
     (4) this Article 8.
     Subject to compliance with this Article 8, the Issuers may exercise their
option under this Section 8.02 notwithstanding the prior exercise of their
option under Section 8.03 hereof.
Section 8.03 Covenant Defeasance.
     Upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, the Issuers and each of the Guarantors will,
subject to the satisfaction of the conditions set forth in Section 8.04 hereof,
be released from each of their obligations under the covenants contained in
Sections 4.03, 4.04, 4.07, 4.08, 4.09, 4.10, 4.11, 4.12, 4.13, 4.14, 4.15, 4.17,
4.18, 4.19, 4.20, 4.21 and 4.22 hereof, clauses (3) and (4) of Sections 5.01(a)
and (b) hereof, and Articles 10 and 11 hereof with respect to the outstanding
Notes on and after the date the conditions set forth in Section 8.04 hereof are
satisfied (hereinafter, “Covenant Defeasance”), and the Notes will thereafter be
deemed not “outstanding” for the purposes of any direction, waiver, consent or
declaration or act of Holders (and the consequences of any thereof) in
connection with such covenants, but will continue to be deemed “outstanding” for
all other purposes hereunder (it being understood that such Notes will not be
deemed outstanding for accounting purposes). For this purpose, Covenant
Defeasance means that, with respect to the outstanding Notes and Note
Guarantees, the Issuers and the Guarantors may omit to comply with and will have
no liability in respect of any term, condition or limitation set forth in any
such covenant, whether directly or indirectly, by reason of any reference
elsewhere herein to any such covenant or by reason of any reference in any such
covenant to any other provision herein or in any other document and such
omission to comply will not constitute a Default or an Event of Default under
Section 6.01 hereof, but, except as specified above, the remainder of this
Indenture and such Notes and Note Guarantees will be unaffected thereby. In
addition, upon the Company’s exercise under Section 8.01 hereof of the option
applicable to this Section 8.03, subject to the satisfaction of the conditions
set forth in Section 8.04 hereof, Sections 6.01(3), (4), (5), (6), (7) and
(8) hereof will not constitute Events of Default.
Section 8.04 Conditions to Legal or Covenant Defeasance.
     In order to exercise either Legal Defeasance or Covenant Defeasance under
either Section 8.02 or 8.03 hereof:
     (1) the Issuers must irrevocably deposit with the Trustee, in trust, for
the benefit of the Holders, cash in U.S. dollars, non-callable Government
Securities, or a combination thereof, in such amounts as will be sufficient, in
the opinion of a nationally recognized investment bank, appraisal firm, or firm
of independent public accountants, to pay the principal of, premium on, if any,
interest and Special Interest, if any, on, the outstanding Notes (“Funds in
Trust”) on the stated date for payment thereof or on the applicable redemption
date, as the case may be, and the Issuers must specify whether the Notes are
being defeased to such stated date for payment or to a particular redemption
date;

94



--------------------------------------------------------------------------------



 



     (2) in the case of an election under Section 8.02 hereof, the Issuers must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that:
     (A) the Issuers have received from, or there has been published by, the
Internal Revenue Service a ruling; or
     (B) since the date of this Indenture, there has been a change in the
applicable federal income tax law,
in either case to the effect that, and based thereon such Opinion of Counsel
shall confirm that, the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such Legal
Defeasance and will be subject to federal income tax on the same amounts, in the
same manner and at the same times as would have been the case if such Legal
Defeasance had not occurred;
     (3) in the case of an election under Section 8.03 hereof, the Issuers must
deliver to the Trustee an Opinion of Counsel reasonably acceptable to the
Trustee confirming that the Holders of the outstanding Notes will not recognize
income, gain or loss for federal income tax purposes as a result of such
Covenant Defeasance and will be subject to federal income tax on the same
amounts, in the same manner and at the same times as would have been the case if
such Covenant Defeasance had not occurred;
     (4) no Default or Event of Default shall have occurred and is continuing on
the date of such deposit (other than a Default or Event of Default resulting
from the borrowing of funds to be applied to the Funds in Trust (and any similar
concurrent deposit relating to other Indebtedness), and the granting of Liens to
secure such borrowings);
     (5) such Legal Defeasance or Covenant Defeasance will not result in a
breach or violation of, or constitute a default under, any material agreement or
instrument (other than this Indenture and the agreements governing any other
Indebtedness being defeased, discharged or replaced) to which the Issuers or any
of the Guarantors is a party or by which the Issuers or any of the Guarantors is
bound;
     (6) the Issuers must deliver to the Trustee an Officers’ Certificate
stating that the deposit was not made by the Issuers with the intent of
preferring the Holders of Notes being defeased over the other creditors of the
Issuers with the intent of defeating, hindering, delaying or defrauding any
creditors of the Issuers or others; and
     (7) the Issuers must deliver to the Trustee an Officers’ Certificate and an
Opinion of Counsel, each stating that all conditions precedent relating to the
Legal Defeasance or the Covenant Defeasance have been complied with.
Section 8.05 Deposited Money and Government Securities to be Held in Trust;
Other Miscellaneous Provisions.
     Subject to Section 8.06 hereof, all money and non-callable Government
Securities (including the proceeds thereof) deposited with the Trustee (or other
qualifying trustee, collectively for purposes of this Section 8.05, the
“Trustee”) pursuant to Section 8.04 hereof in respect of the outstanding Notes
will be held in trust and applied by the Trustee, in accordance with the
provisions of such Notes and this Indenture, to the payment, either directly or
through any Paying Agent (including the Issuers acting as Paying Agent) as the
Trustee may determine, to the Holders of such Notes of all sums due and to
become

95



--------------------------------------------------------------------------------



 



due thereon in respect of principal, premium, if any, interest and Special
Interest, if any, but such money need not be segregated from other funds except
to the extent required by law.
     The Issuers will pay and indemnify the Trustee against any tax, fee or
other charge imposed on or assessed against the cash or non-callable Government
Securities deposited pursuant to Section 8.04 hereof or the principal and
interest received in respect thereof other than any such tax, fee or other
charge which by law is for the account of the Holders of the outstanding Notes.
     Notwithstanding anything in this Article 8 to the contrary, the Trustee
will deliver or pay to the Issuers from time to time upon the request of the
Issuers any money or non-callable Government Securities held by it as provided
in Section 8.04 hereof which, in the opinion of a nationally recognized firm of
independent public accountants expressed in a written certification thereof
delivered to the Trustee (which may be the opinion delivered under
Section 8.04(1) hereof), are in excess of the amount thereof that would then be
required to be deposited to effect an equivalent Legal Defeasance or Covenant
Defeasance.
Section 8.06 Repayment to Company.
     Any money deposited with the Trustee or any Paying Agent, or then held by
the Issuers, in trust for the payment of the principal of, premium, if any,
interest or Special Interest, if any, on, any Note and remaining unclaimed for
two years after such principal, premium, if any, interest or Special Interest,
if any, has become due and payable shall be paid to the Issuers on their request
or (if then held by the Issuers) will be discharged from such trust; and the
Holder of such Note will thereafter be permitted to look only to the Issuers for
payment thereof, and all liability of the Trustee or such Paying Agent with
respect to such trust money, and all liability of the Issuers as trustee
thereof, will thereupon cease; provided, however, that the Trustee or such
Paying Agent, before being required to make any such repayment, may at the
expense of the Issuers cause to be published once, in the New York Times and The
Wall Street Journal (national edition), notice that such money remains unclaimed
and that, after a date specified therein, which will not be less than 30 days
from the date of such notification or publication, any unclaimed balance of such
money then remaining will be repaid to the Issuers.
Section 8.07 Reinstatement.
     If the Trustee or Paying Agent is unable to apply any U.S. dollars or
non-callable Government Securities in accordance with Section 8.02 or 8.03
hereof, as the case may be, by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, then the Issuers’ and the Guarantors’ obligations under this
Indenture and the Notes and the Note Guarantees will be revived and reinstated
as though no deposit had occurred pursuant to Section 8.02 or 8.03 hereof until
such time as the Trustee or Paying Agent is permitted to apply all such money in
accordance with Section 8.02 or 8.03 hereof, as the case may be; provided,
however, that, if the Issuers make any payment of principal of, premium, if any,
interest or Special Interest, if any, on, any Note following the reinstatement
of its obligations, the Issuers will be subrogated to the rights of the Holders
of such Notes to receive such payment from the money held by the Trustee or
Paying Agent.

96



--------------------------------------------------------------------------------



 



ARTICLE 9
AMENDMENT, SUPPLEMENT AND WAIVER
Section 9.01 Without Consent of Holders of Notes.
     Notwithstanding Section 9.02 of this Indenture, without the consent of any
Holder of Notes, the Issuers, the Guarantors and the Trustee may amend or
supplement this Indenture, the Collateral Documents, the Notes or the Note
Guarantees:
     (1) to cure any ambiguity, defect or inconsistency;
     (2) to provide for uncertificated Notes in addition to or in place of
certificated Notes;
     (3) to provide for the assumption of the Issuers’ or a Guarantor’s
obligations to holders of Notes and Note Guarantees in the case of a merger or
consolidation or sale of all or substantially all of the Company’s or such
Guarantor’s assets, as applicable;
     (4) to make any change that would provide any additional rights or benefits
to the Holders of Notes or that does not adversely affect the legal rights under
this Indenture of any Holder in any material respect;
     (5) to comply with requirements of the SEC in order to effect or maintain
the qualification of this Indenture under the TIA;
     (6) to conform the text of this Indenture, the Notes, the Note Guarantees
or the Collateral Documents to any provision of the “Description of Notes”
section of the Issuers’ Offering Memorandum dated March 30, 2010, relating to
the initial offering of the Notes, to the extent that such provision in that
“Description of Notes” was intended to be a verbatim recitation of a provision
of this Indenture, the Notes, the Note Guarantees or the Collateral Documents,
which intent may be evidenced by an Officers’ Certificate to that effect;
     (7) to enter into additional or supplemental Collateral Documents;
     (8) to release Collateral in accordance with the terms of this Indenture
and the Collateral Documents;
     (9) to provide for the issuance of Additional Notes in accordance with the
limitations set forth in this Indenture as of the date of this Indenture;
     (10) to allow any Guarantor or additional obligor to execute a supplemental
indenture and/or a Note Guarantee with respect to the Notes;
     (11) to add covenants or rights for the benefit of the Holders or to
surrender any right or power conferred upon the Issuers or a Guarantor;
     (12) to release a Guarantor as provided in this Indenture;
     (13) to make any amendment to the provisions of this Indenture relating to
the transfer and legending of Notes; provided, however, that (a) compliance with
this Indenture as so amended would not result in Notes being transferred in
violation of the Securities Act or any

97



--------------------------------------------------------------------------------



 



applicable securities law and (b) such amendment does not materially and
adversely affect the rights of Holders to transfer Notes;
     (14) to evidence and provide the acceptance of the appointment of a
successor trustee under this Indenture;
     (15) to comply with the rules of any applicable securities depositary; or
     (16) to add additional assets as Collateral or to release Collateral from
the Lien or any Guarantor from its Note Guarantee, in each case pursuant to this
Indenture, the Collateral Documents when permitted or required by this Indenture
or the Collateral Documents.
Section 9.02 With Consent of Holders of Notes.
     (a) Except as provided in Section 9.01 hereof and in paragraphs (b),
(c) and (d) of this Section 9.02, the Issuers and the Trustee may amend or
supplement this Indenture (including, without limitation, Sections 3.09, 4.11,
4.12 and 4.17 hereof) and the Notes, the Note Guarantees and the Collateral
Documents with the consent of the Holders of at least a majority in aggregate
principal amount of the then outstanding Notes (including, without limitation,
Additional Notes, if any) voting as a single class (including, without
limitation, consents obtained in connection with a tender offer or exchange
offer for, or purchase of, the Notes), and, subject to Sections 6.04 and 6.07
hereof, any existing Default or Event of Default (other than a Default or Event
of Default in the payment of the principal of, premium on, if any, interest or
Special Interest, if any, on, the Notes, except a payment default resulting from
an acceleration that has been rescinded) or compliance with any provision of
this Indenture or the Notes or the Note Guarantees may be waived with the
consent of the Holders of a majority in aggregate principal amount of the then
outstanding Notes (including, without limitation, Additional Notes, if any)
voting as a single class (including, without limitation, consents obtained in
connection with a purchase of, or tender offer or exchange offer for, Notes).
     (b) Notwithstanding Section 9.02(a) and Section 9.01 hereof, without the
consent of Holders holding an aggregate principal amount equal to at least 66⅔%
of the Notes then outstanding (including consents obtained in connection with a
tender offer or exchange offer for, or purchase of, such Notes), no amendment,
supplement or waiver to this Indenture may make any change in the provisions of
Section 4.10 hereof that adversely affects the Holders of the Notes in any
material respect.
     (c) Notwithstanding Section 9.02(a) and Section 9.01 hereof, without the
consent of Holders holding an aggregate principal amount equal to at least 95%
of the Notes then outstanding (including consents obtained in connection with a
tender offer or exchange offer for, or purchase of, such Notes), no amendment,
supplement or waiver to this Indenture may (with respect to any Notes held by a
non-consenting Holder) release all or substantially all of the Collateral from
the Liens securing the Note Guarantees except as contemplated in the Collateral
Documents.
     (d) Notwithstanding paragraphs (a), (b) and (c) of Section 9.02, without
the consent of each Holder of Notes affected, an amendment, supplement or waiver
may not (with respect to any Notes held by a non-consenting Holder):
     (1) reduce the principal amount of Notes whose Holders must consent to an
amendment, supplement or waiver;

98



--------------------------------------------------------------------------------



 



     (2) reduce the principal of or change the fixed maturity of any Note or
alter or waive any of the provisions with respect to the redemption of the Notes
(except those provisions described in Sections 4.10, 4.11, 4.12 and 4.17
hereof);
     (3) reduce the rate of or extend the time for payment of interest,
including default interest, on any Note;
     (4) waive a Default or Event of Default in the payment of principal of,
premium on, if any, interest or Special Interest, if any, on, the Notes (except
a rescission of acceleration of the Notes by the Holders of at least a majority
in aggregate principal amount of the then outstanding Notes and a waiver of the
Payment Default that resulted from such acceleration);
     (5) make any Note payable in currency other than that stated in the Notes;
     (6) make any change in the provisions of this Indenture relating to waivers
of past Defaults or the rights of Holders of Notes to receive payments of
principal of, premium on, if any, interest or Special Interest, if any, on, the
Notes;
     (7) waive a redemption payment with respect to any Note (other than a
payment required by Sections 4.10, 4.11, 4.12 and 4.17 hereof);
     (8) release any Guarantor from any of its obligations under its Note
Guarantee or this Indenture, except in accordance with the terms of this
Indenture; or
     (9) make any change in the preceding amendment and waiver provisions.
     Upon the request of the Company accompanied by a resolution of the Board of
Directors of Great Wolf Resorts authorizing the execution of any such amended or
supplemental indenture, and upon the filing with the Trustee of evidence
satisfactory to the Trustee of the consent of the Holders of Notes as aforesaid,
and upon receipt by the Trustee of the documents described in Section 7.02
hereof, the Trustee will join with the Issuers and the Guarantors in the
execution of such amended or supplemental indenture unless such amended or
supplemental indenture directly affects the Trustee’s own rights, duties or
immunities under this Indenture or otherwise, in which case the Trustee may in
its discretion, but will not be obligated to, enter into such amended or
supplemental Indenture.
     It is not necessary for the consent of the Holders of Notes under this
Section 9.02 to approve the particular form of any proposed amendment,
supplement or waiver, but it is sufficient if such consent approves the
substance thereof.
     After an amendment, supplement or waiver under this Section 9.02 becomes
effective, the Company will provide to the Holders of Notes affected thereby a
notice briefly describing the amendment, supplement or waiver. Any failure of
the Company to mail such notice, or any defect therein, will not, however, in
any way impair or affect the validity of any such amended or supplemental
indenture or waiver. Subject to paragraphs (b), (c) and (d) of this Section 9.02
and Sections 6.04 and 6.07 hereof, the Holders of a majority in aggregate
principal amount of the Notes then outstanding voting as a single class may
waive compliance in a particular instance by the Issuers with any provision of
this Indenture, the Notes or the Note Guarantees.

99



--------------------------------------------------------------------------------



 



Section 9.03 Compliance with Trust Indenture Act.
     Every amendment or supplement to this Indenture, the Notes or the Note
Guarantees will be set forth in an amended or supplemental indenture that
complies with the TIA as then in effect.
Section 9.04 Revocation and Effect of Consents.
     Until an amendment, supplement or waiver becomes effective, a consent to it
by a Holder of a Note is a continuing consent by the Holder of a Note and every
subsequent Holder of a Note or portion of a Note that evidences the same debt as
the consenting Holder’s Note, even if notation of the consent is not made on any
Note. However, any such Holder of a Note or subsequent Holder of a Note may
revoke the consent as to its Note if the Trustee receives written notice of
revocation before the date the amendment, supplement or waiver becomes
effective. An amendment, supplement or waiver becomes effective in accordance
with its terms and thereafter binds every Holder.
Section 9.05 Notation on or Exchange of Notes.
     The Trustee may place an appropriate notation about an amendment,
supplement or waiver on any Note thereafter authenticated. The Issuers in
exchange for all Notes may issue and the Trustee shall, upon receipt of an
Authentication Order, authenticate new Notes that reflect the amendment,
supplement or waiver.
     Failure to make the appropriate notation or issue a new Note will not
affect the validity and effect of such amendment, supplement or waiver.
Section 9.06 Trustee to Sign Amendments, etc.
     The Trustee (and the Collateral Agent, if applicable) will sign any amended
or supplemental indenture authorized pursuant to this Article 9 if the amendment
or supplement does not adversely affect the rights, duties, liabilities or
immunities of the Trustee. The Issuers may not sign an amended or supplemental
indenture until the Board of Directors of Great Wolf Resorts approves it. In
executing any amended or supplemental indenture or any amendment, supplement or
modification of any Collateral Document, the Trustee and the Collateral Agent
will be entitled to receive and (subject to Section 7.01 hereof) will be fully
protected in relying upon, in addition to the documents required by
Section 13.04 hereof, an Officers’ Certificate and an Opinion of Counsel stating
that the execution of such amended or supplemental indenture or amendment is
authorized or permitted by this Indenture.
ARTICLE 10
COLLATERAL AND SECURITY
Section 10.01 Collateral Documents.
     The performance of all obligations of the Principal Property Subsidiaries,
to the Holders of Notes or the Trustee under this Indenture and the Note
Guarantees, according to the terms hereunder and thereunder, respectively, are
secured by the Collateral as provided in the Collateral Documents, which the
Principal Property Subsidiaries have entered into simultaneously with the
execution of this Indenture. Each Holder of Notes, by its acceptance thereof,
consents and agrees to the terms of the Collateral Documents (including, without
limitation, the provisions providing for foreclosure and release of Collateral)
as the same may be in effect or may be amended from time to time in accordance
with its terms and the terms of this Indenture and authorizes and directs the
Collateral Agent to enter into the Collateral Documents and to perform its
obligations and exercise its rights thereunder in accordance

100



--------------------------------------------------------------------------------



 



therewith. The Issuers will deliver to the Trustee copies of all documents
delivered to the Collateral Agent pursuant to the Collateral Documents, and will
do or cause to be done all such acts and things as may be deemed reasonably
necessary, or as may be required by the provisions of the Collateral Documents,
in order to effect, reflect, perfect or preserve any security interest or Lien
granted to the Collateral Agent under the Collateral Documents. The Issuers will
take, and the Company will cause the Principal Property Subsidiaries to take,
upon request of the Trustee or the Collateral Agent, any and all actions
reasonably required to cause the Collateral Documents to create and maintain, as
security for the Obligations of the Principal Property Subsidiaries, under the
Note Guarantees, a valid and enforceable perfected first priority Lien in and on
all the Collateral (provided, that with respect to the perfection of security
interests in any personal property, only to the extent such perfection can be
achieved by the filing of financing statements), in favor of the Collateral
Agent for the benefit of the Holders of Notes, superior to and prior to the
rights of all third Persons other than holders of Permitted Collateral Liens and
subject to no other Liens other than Permitted Collateral Liens. Notwithstanding
any of the foregoing to the contrary, the security interest granted to the
Collateral Agent in the Collateral which does not constitute real estate or
fixtures will only be perfected to the extent that such security interest is
able to be perfected by the filing of financing statements.
Section 10.02 Recording and Opinions.
     (a) The Issuers will furnish to the Trustee simultaneously with the
execution and delivery of this Indenture one or more Opinions of Counsel either:
     (1) stating that, in the opinion of such counsel, all action has been taken
with respect to the recording, registering and filing of this Indenture,
financing statements or other instruments necessary to make effective the Lien
intended to be created by the Collateral Documents, and reciting with respect to
the security interests in the Collateral, the details of such action; or
     (2) stating that, in the opinion of such counsel, no such action is
necessary to make such Lien effective.
     (b) The Company shall furnish to the Trustee and the Collateral Agent
(i) promptly following the Issue Date and (ii) on August 1 of each year,
beginning August 1, 2010, an Opinion or Opinions of Counsel, dated as of such
date, either stating that, in the opinion of such counsel, all UCC financing
statements and other recordings necessary to maintain the effectiveness of the
Liens and security interests created by this Indenture and the Collateral
Documents, and the perfection of such Liens and security interests, have been
filed, or stating that, in the opinion of such counsel, no action is necessary
to maintain the effectiveness and perfection of such Liens and security
interests.
     (c) The Issuers will otherwise comply with the provisions of TIA §314.
Section 10.03 Release of Collateral.
     (a) Subject to subsections (b), (c) and (d) of this Section 10.03,
Collateral may be released from the Liens and security interests created by the
Collateral Documents at any time or from time to time in accordance with the
provisions of the Collateral Documents or as provided in this Indenture. In
addition, upon the request of the Issuers pursuant to an Officers’ Certificate
certifying that all conditions precedent hereunder have been met and stating
whether or not such release is in connection with an Asset Sale, the Collateral
Agent will release (at the sole cost and expense of the Issuers) Collateral that
is sold, conveyed or disposed of in compliance with the provisions of this
Indenture; provided that if such sale, conveyance or disposition constitutes an
Asset Sale, the Issuers will apply the Net Proceeds in accordance with
Section 4.10 hereof. Upon receipt of such Officers’ Certificate, the Collateral
Agent shall execute,

101



--------------------------------------------------------------------------------



 



deliver or acknowledge any necessary or proper instruments of termination,
satisfaction or release to evidence the release of any Collateral permitted to
be released pursuant to this Indenture or the Collateral Documents.
     (b) Except as otherwise provided in this Indenture, no Collateral may be
released from the Liens and security interests created by the Collateral
Documents pursuant to the provisions of the Collateral Documents unless the
Officers’ Certificate required by this Section 10.03 has been delivered to the
Collateral Agent.
     (c) At any time when a Default or Event of Default has occurred and is
continuing and the maturity of the Notes has been accelerated (whether by
declaration or otherwise) and the Trustee has delivered a notice of acceleration
to the Collateral Agent, no release of Collateral pursuant to the provisions of
the Collateral Documents will be effective as against the Holders of Notes.
     (d) The release of any Collateral from the terms of this Indenture and the
Collateral Documents will not be deemed to impair the security under this
Indenture in contravention of the provisions hereof if and to the extent the
Collateral is released pursuant to the terms of the Collateral Documents. Except
as otherwise provided in this Indenture, to the extent applicable, the Issuers
will comply, or will cause to be complied, with TIA §313(b), relating to
reports, and TIA §314(d), relating to the release of property or securities from
the Liens and security interests created by the Collateral Documents and
relating to the substitution therefor of any property or securities to be
subjected to the Liens and security interests created by the Collateral
Documents. Any certificate or opinion required by TIA §314(d) may be made by an
Officer of the Issuers except in cases where TIA §314(d) requires that such
certificate or opinion be made by an independent Person, in which case such
certificate or opinion shall be made by an independent engineer, appraiser or
other expert selected or approved by the Trustee and the Collateral Agent in the
exercise of reasonable care. Subject to compliance with this Section 10.03(d),
Liens on the Collateral may be released:
     (1) in part, as to assets and properties to be disposed of or transferred
or as otherwise permitted, under Section 4.10 or 4.12 hereof;
     (2) in whole or in part, to the extent permitted by a modification of the
Indenture, the Collateral Documents or the Guarantees under Section 9.01 or 9.02
hereof;
     (3) in part, as to any asset that becomes an Excluded Asset;
     (4) as provided in the Collateral Documents; and
     (5) in whole, as to all Collateral, upon (i) payment in full of the
principal of, together with accrued and unpaid interest (including Special
Interest, if any) on, the Notes and all other obligations under this Indenture,
the Subsidiary Guarantees and the Collateral Documents that are due and payable
at or prior to the time such principal, together with accrued and unpaid
interest (including Special Interest, if any), is paid or (ii) a Legal
Defeasance or Covenant Defeasance under Article 8 hereof or a satisfaction and
discharge of the Indenture under Article 12 hereof.
     (e) Notwithstanding anything to the contrary in this Section 10.03, the
Issuers will not be required to comply with all or any portion of TIA §314(d) if
they determine, in good faith based on advice of counsel, that under the terms
of TIA §314(d) and/or any interpretation or guidance as to the meaning thereof
made by the SEC and its staff, including “no action” letters or exemptive
orders, all or any portion of TIA §314(d) is inapplicable to one or a series of
released Collateral. In addition, and without limiting the generality of the
foregoing, the Principal Property Subsidiaries may, among other things, without
any

102



--------------------------------------------------------------------------------



 



release or consent by the Trustee (and without the delivery of any Officers’
Certificate or any other documents under this Indenture, except as specified in
this Section 10.03(e)), but otherwise in compliance with the covenants of this
Indenture and the Collateral Documents, conduct ordinary course activities with
respect to the Collateral including, without limitation (i) selling or otherwise
disposing of, in any transaction or series of related transactions, any property
subject to the Liens and security interests created by this Indenture or any of
the Collateral Documents which has become worn out, defective or obsolete or not
used or useful in the business; (ii) abandoning, terminating, canceling,
releasing or making alterations in or substitutions of any leases or contracts
subject to the Liens and security interests created by the Collateral Documents;
(iii) surrendering or modifying any franchise, license (other than a license for
the relevant Principal Property Subsidiary to use the Great Wolf trade name or
trademark) or permit subject to the Liens and security interests created by the
Collateral Documents which it may own or under which it may be operating;
(iv) altering, repairing, replacing or changing the location or position of and
adding to its structures, machinery, systems, equipment, fixtures and
appurtenances; (v) granting a license of any intellectual property;
(vi) selling, transferring or otherwise disposing of inventory in the ordinary
course of business; (vii) collecting accounts receivable in the ordinary course
of business or selling, liquidating, factoring or otherwise disposing of
accounts receivable in the ordinary course of business; (viii) making cash
payments (including for the repayment of Indebtedness or interest and in
connection with the Company’s cash management activities) from cash that is at
any time part of the Collateral in the ordinary course of business that are not
otherwise prohibited by this Indenture or the Collateral Documents; and
(ix) abandoning any intellectual property which is no longer used or useful in
the Company’s business. The Company must deliver to the Trustee within 30
calendar days following the end of each fiscal year (or such later date as the
Trustee shall agree), an Officers’ Certificate to the effect that all releases
and withdrawals during the preceding fiscal year (or since the date of this
Indenture, in the case of the first such certificate) in which no release or
consent of the Trustee was obtained in the ordinary course of the Issuers’ and
Principal Property Subsidiaries’ business were not prohibited by this Indenture.
Notwithstanding any of the foregoing to the contrary, the Trustee shall execute
and deliver to the Issuers all documents reasonably requested to evidence any
such releases of Collateral. In addition, in lieu of releasing the Liens created
by any of the Mortgages, the Trustee or Collateral Agent will, at the request of
the Issuers, to the extent necessary to facilitate future savings of mortgage
recording tax in states that impose such taxes, assign such Liens to the
applicable Principal Property Subsidiaries’ new lender or collateral agent.
Section 10.04 Certificates of the Issuers.
     The Issuers will furnish to the Trustee and the Collateral Agent, prior to
each proposed release of Collateral pursuant to the Collateral Documents:
     (1) all documents required by TIA §314(d); and
     (2) an Opinion of Counsel, which may be rendered by internal counsel to the
Issuers, to the effect that such accompanying documents constitute all documents
required by TIA §314(d).
     The Trustee may, to the extent permitted by Sections 7.01 and 7.02 hereof,
accept as conclusive evidence of compliance with the foregoing provisions the
appropriate statements contained in such documents and such Opinion of Counsel.
Section 10.05 Certificates of the Trustee.
     In the event that the Issuers or Principal Property Subsidiaries wish to
release Collateral in accordance with the Collateral Documents and have
delivered the certificates and documents required by

103



--------------------------------------------------------------------------------



 



the Collateral Documents and Sections 10.03 and 10.04 hereof, the Trustee will
determine whether it has received all documentation required by TIA §314(d) in
connection with such release and, based on such determination and the Opinion of
Counsel delivered pursuant to Section 10.04(2) hereof, will deliver a
certificate to the Collateral Agent setting forth such determination.
Section 10.06 Authorization of Actions to Be Taken by the Trustee Under the
Collateral Documents.
     Subject to the provisions of Section 7.01 and 7.02 hereof, the Trustee may,
in its sole discretion and without the consent of the Holders of Notes, direct,
on behalf of the Holders of Notes, the Collateral Agent to take all actions it
deems necessary or appropriate in order to:
     (1) enforce any of the terms of the Collateral Documents; and
     (2) collect and receive any and all amounts payable in respect of the
Obligations of the Issuers or the Guarantors hereunder or under the Note
Guarantees.
     The Trustee, or the Collateral Agent at the Trustee’s direction, will have
power to institute and maintain such suits and proceedings as it may deem
expedient to prevent any impairment of the Collateral by any acts that may be
unlawful or in violation of any Collateral Document or this Indenture, and such
suits and proceedings as the Trustee may deem expedient to preserve or protect
its interests and the interests of the Holders of Notes in the Collateral
(including power to institute and maintain suits or proceedings to restrain the
enforcement of or compliance with any legislative or other governmental
enactment, rule or order that may be unconstitutional or otherwise invalid if
the enforcement of, or compliance with, such enactment, rule or order would
impair the security interest hereunder or be prejudicial to the interests of the
Holders of Notes or of the Trustee).
Section 10.07 Authorization of Receipt of Funds by the Trustee Under the
Collateral Documents.
     The Trustee is authorized to receive any funds for the benefit of the
Holders of Notes distributed under the Collateral Documents, and to make further
distributions of such funds to the Holders of Notes according to the provisions
of this Indenture.
Section 10.08 Termination of Security Interest.
     Upon the full and final payment and performance of all Obligations of the
Issuers under this Indenture and the Notes or upon Legal Defeasance, Covenant
Defeasance or satisfaction and discharge of this Indenture in accordance with
Article 12 hereof, the Trustee will, at the request of the Issuers, deliver a
certificate to the Collateral Agent stating that such Obligations have been paid
in full, and instruct the Collateral Agent to release the Liens created by the
Collateral Documents.
Section 10.09 Collateral Agent.
     U.S. Bank National Association is appointed as of the date of this
Indenture as Collateral Agent for the benefit of the Holders of the Notes and
shall initially act as Collateral Agent under this Indenture and the Collateral
Documents.
     The Collateral Agent will hold (directly or through co-trustees or agents),
and will be entitled to enforce on behalf of the Holders of Notes, all Liens on
the Collateral.
     Except as provided in this Indenture or the Collateral Documents, the
Collateral Agent will not be obligated:

104



--------------------------------------------------------------------------------



 



     (1) to act upon directions purported to be delivered to it by any Person;
     (2) to foreclose upon or otherwise enforce any Lien; or
     (3) to take any other action whatsoever with regard to any or all of the
Collateral Documents, the Liens created thereby or the Collateral.
     For the avoidance of doubt, all of the rights, protections and immunities
granted to the Trustee hereunder shall inure to the benefit of the Collateral
Agent acting hereunder and under the Collateral Documents.
Section 10.10 Replacement of Collateral Agent.
     The Collateral Agent may resign by so notifying the Issuers in writing. The
Holder or Holders of a majority in aggregate principal amount of the outstanding
Notes may remove the Collateral Agent by so notifying the Issuers and the
Collateral Agent in writing and may appoint a successor Collateral Agent with
the Issuers’ consent. The Issuers may remove the Collateral Agent if:
     (1) the Collateral Agent is adjudged bankrupt or insolvent;
     (2) a receiver, Custodian or other public officer takes charge of the
Collateral Agent or its property; or
     (3) the Collateral Agent becomes incapable of acting.
     If the Collateral Agent resigns or is removed or if a vacancy exists in the
office of Collateral Agent for any reason, the Issuers shall promptly appoint a
successor Collateral Agent.
     A successor Collateral Agent shall deliver a written acceptance of its
appointment to the retiring Collateral Agent and to the Issuers. Immediately
after that and provided that all sums owing to the retiring Collateral Agent
provided for in Section 7.7 have been paid, the retiring Collateral Agent shall
transfer all property held by it as Collateral Agent to the successor Collateral
Agent, subject to the lien, if any, provided in Section 7.7, the resignation or
removal of the retiring Collateral Agent shall become effective, and the
successor Collateral Agent shall have all the rights, powers and duties of the
Collateral Agent under this Indenture. A successor Collateral Agent shall mail
notice of its succession to each Holder.
     If a successor Collateral Agent does not take office within 60 days after
the retiring Collateral Agent resigns or is removed, the retiring Collateral
Agent (at the Issuers’ cost and expense), the Issuers or the Holder or Holders
of at least 10% in aggregate principal amount of the outstanding Notes may
petition any court of competent jurisdiction for the appointment of a successor
Collateral Agent.
     Notwithstanding replacement of the Collateral Agent pursuant to this
Section 10.10, the Issuers’ and the Guarantors’ obligations under Section 7.7
shall continue for the benefit of the retiring Collateral Agent.
Section 10.11 Transfers of Collateral.
     (a) Except as permitted by Sections 4.10 and 9.02(b) hereof, each Principal
Property must be held by a Principal Property Subsidiary that is a Subsidiary
Guarantor for so long as any Notes are outstanding.

105



--------------------------------------------------------------------------------



 



     (b) In the event that the ownership of any Collateral is transferred to a
Restricted Subsidiary, such Restricted Subsidiary shall, within ten Business
Days after such transfer, grant a security interest in such Collateral equal in
all material respects to the grant of the security interest that the former
owner of such Collateral granted in favor of the Collateral Agent for the
benefit of the Holders. Notwithstanding the foregoing, if such Collateral is
transferred or disposed of pursuant to subclauses (a), (c), (h) or (l) of the
exceptions from the definition of “Asset Sale” and such transfer or other
disposition is otherwise permitted under this Indenture, then the Restricted
Subsidiary receiving such Collateral will be under no obligation pursuant to
this Section 10.11(b) to grant a security interest in such Collateral to the
Collateral Agent or to become a Subsidiary Guarantor pursuant to
Section 10.11(a).
ARTICLE 11
NOTE GUARANTEES
Section 11.01 Guarantee.
     (a) Subject to this Article 11, each of the Guarantors hereby, jointly and
severally, unconditionally guarantees to each Holder of a Note authenticated and
delivered by the Trustee and to the Trustee and its successors and assigns,
irrespective of the validity and enforceability of this Indenture, the Notes or
the obligations of the Issuers hereunder or thereunder, that:
     (1) the principal of, premium on, if any, interest and Special Interest, if
any, on, the Notes will be promptly paid in full when due, whether at maturity,
by acceleration, redemption or otherwise, and interest on the overdue principal
of, premium on, if any, interest and Special Interest, if any, on, the Notes, if
lawful, and all other obligations of the Issuers to the Holders or the Trustee
hereunder or thereunder will be promptly paid in full or performed, all in
accordance with the terms hereof and thereof; and
     (2) in case of any extension of time of payment or renewal of any Notes or
any of such other obligations, that same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise.
     Failing payment when due of any amount so guaranteed or any performance so
guaranteed for whatever reason, the Guarantors will be jointly and severally
obligated to pay the same immediately. Each Guarantor agrees that this is a
guarantee of payment and not a guarantee of collection.
     (b) The Guarantors hereby agree that their obligations hereunder are
unconditional, irrespective of the validity, regularity or enforceability of the
Notes or this Indenture, the absence of any action to enforce the same, any
waiver or consent by any Holder of the Notes with respect to any provisions
hereof or thereof, the recovery of any judgment against the Issuers, any action
to enforce the same or any other circumstance which might otherwise constitute a
legal or equitable discharge or defense of a Guarantor. Each Guarantor hereby
waives diligence, presentment, demand of payment, filing of claims with a court
in the event of insolvency or bankruptcy of the Issuers, any right to require a
proceeding first against the Issuers, protest, notice and all demands whatsoever
and covenants that its Note Guarantee will not be discharged except by complete
performance of the obligations contained in the Notes and this Indenture.
     (c) If any Holder or the Trustee is required by any court or otherwise to
return to the Issuers, the Guarantors or any custodian, trustee, liquidator or
other similar official acting in relation to either the Issuers or the
Guarantors, any amount paid by either to the Trustee or such Holder, this Note
Guarantee, to the extent theretofore discharged, will be reinstated in full
force and effect.

106



--------------------------------------------------------------------------------



 



     (d) Each Guarantor agrees that it will not be entitled to any right of
subrogation in relation to the Holders in respect of any obligations guaranteed
hereby until payment in full of all obligations guaranteed hereby. Each
Guarantor further agrees that, as between the Guarantors, on the one hand, and
the Holders and the Trustee, on the other hand, (1) the maturity of the
obligations guaranteed hereby may be accelerated as provided in Article 6 hereof
for the purposes of this Note Guarantee, notwithstanding any stay, injunction or
other prohibition preventing such acceleration in respect of the obligations
guaranteed hereby, and (2) in the event of any declaration of acceleration of
such obligations as provided in Article 6 hereof, such obligations (whether or
not due and payable) will forthwith become due and payable by the Guarantors for
the purpose of their Note Guarantees.
Section 11.02 Limitation on Guarantor Liability.
     Each Guarantor, and by its acceptance of Notes, each Holder, hereby
confirms that it is the intention of all such parties that the Note Guarantee by
such Guarantor not constitute a fraudulent transfer or conveyance for purposes
of Bankruptcy Law, the Uniform Fraudulent Conveyance Act, the Uniform Fraudulent
Transfer Act or any similar federal or state law to the extent applicable to any
Note Guarantee. To effectuate the foregoing intention, the Trustee, the Holders
and the Guarantors hereby irrevocably agree that the obligations of such
Guarantor will be limited to the maximum amount that will, after giving effect
to such maximum amount and all other contingent and fixed liabilities of such
Guarantor that are relevant under such laws, and after giving effect to any
collections from, rights to receive contribution from or payments made by or on
behalf of any other Guarantor in respect of the obligations of such other
Guarantor under this Article 11, result in the obligations of such Guarantor
under its Note Guarantee not constituting a fraudulent transfer or conveyance.
Section 11.03 Execution and Delivery of Note Guarantee.
     To evidence its Note Guarantee set forth in Section 11.01 hereof, each
Guarantor hereby agrees that a notation of such Note Guarantee substantially in
the form attached as Exhibit E hereto will be endorsed by an Officer of such
Guarantor on each Note authenticated and delivered by the Trustee and that this
Indenture will be executed on behalf of such Guarantor by one of its Officers.
     Each Guarantor hereby agrees that its Note Guarantee set forth in
Section 11.01 hereof will remain in full force and effect notwithstanding any
failure to endorse on each Note a notation of such Note Guarantee.
     If an Officer whose signature is on this Indenture or on a Note Guarantee
no longer holds that office at the time the Trustee authenticates the Note on
which such Note Guarantee is endorsed, the Note Guarantee will be valid
nevertheless.
     The delivery of any Note by the Trustee, after the authentication thereof
hereunder, will constitute due delivery of the Note Guarantees set forth in this
Indenture on behalf of the Guarantors.
Section 11.04 Guarantors May Consolidate, etc., on Certain Terms.
     (a) Except as otherwise provided in Section 11.05 hereof, no Subsidiary
Guarantor may sell or otherwise dispose of all or substantially all of its
assets to, or consolidate with or merge with or into (whether or not such
Subsidiary Guarantor is the surviving Person) another Person, other than the
Company or another Subsidiary Guarantor, unless:
     (1) immediately after giving effect to such transaction, no Default or
Event of Default exists; and

107



--------------------------------------------------------------------------------



 



     (2) either:
     (A) subject to Section 11.05 hereof, the Person acquiring the property in
any such sale or disposition or the Person formed by or surviving any such
consolidation or merger unconditionally assumes all the obligations of that
Subsidiary Guarantor under its Note Guarantee, this Indenture, the Registration
Rights Agreement and the Collateral Documents on the terms set forth herein or
therein, pursuant to a supplemental indenture and appropriate Collateral
Documents in form and substance reasonably satisfactory to the Trustee; or
     (B) such sale or other disposition is otherwise permitted by the applicable
provisions of this Indenture, including without limitation, Sections 4.10 and
4.11 hereof.
     (b) In case of any such consolidation, merger, sale or conveyance and upon
the assumption by the successor Person, by supplemental indenture, executed and
delivered to the Trustee and reasonably satisfactory in form to the Trustee, of
the Note Guarantee endorsed upon the Notes and the due and punctual performance
of all of the covenants and conditions of this Indenture to be performed by the
Subsidiary Guarantor, such successor Person will succeed to and be substituted
for the Subsidiary Guarantor with the same effect as if it had been named herein
as such Subsidiary Guarantor. Such successor Person thereupon may cause to be
signed any or all of the Note Guarantees to be endorsed upon all of the Notes
issuable hereunder which theretofore shall not have been signed by the Issuers
and delivered to the Trustee.
     Except as set forth in Articles 4 and 5 hereof, and notwithstanding clauses
2(A) and (B) of Section 11.04(a) hereof, nothing contained in this Indenture or
in any of the Notes will prevent any consolidation or merger of a Subsidiary
Guarantor with or into the Issuers or another Subsidiary Guarantor, or will
prevent any sale or conveyance of the property of a Subsidiary Guarantor as an
entirety or substantially as an entirety to the Issuers or another Subsidiary
Guarantor.
Section 11.05 Releases.
     (a) The Note Guarantee of a Subsidiary Guarantor will be released:
     (1) in connection with any sale or other disposition of all or
substantially all of the assets of that Subsidiary Guarantor, by way of merger,
consolidation or otherwise, to a Person that is not (either before or after
giving effect to such transaction) an Issuer or a Restricted Subsidiary of the
Company, if the sale or other disposition does not violate Section 4.10 or 4.11
hereof;
     (2) in connection with any sale or other disposition of Capital Stock of
that Subsidiary Guarantor to a Person that is not (either before or after giving
effect to such transaction) an Issuer or a Restricted Subsidiary of the Company,
if the sale or other disposition does not violate Section 4.10 or 4.11 hereof
and the Subsidiary Guarantor ceases to be a Restricted Subsidiary of the Company
as a result of the sale or other disposition;
     (3) if the Company designates any Restricted Subsidiary that is a
Subsidiary Guarantor to be an Unrestricted Subsidiary in accordance with the
provisions of this Indenture; or
     (4) upon Legal Defeasance, Covenant Defeasance or satisfaction and
discharge of the indenture as provided in Article 8 or 12 hereof.

108



--------------------------------------------------------------------------------



 



     (b) To the extent a Subsidiary Guarantor is released from its Note
Guarantee pursuant to this Section 11.05, the Trustee shall execute any
documents reasonably required in order to evidence the release of any such
Subsidiary Guarantor from its Note Guarantee.
     (c) Any Guarantor not released from its obligations under its Note
Guarantee as provided in this Section 11.05 will remain liable for the full
amount of principal of, premium on, if any, interest and Special Interest, if
any, on, the Notes and for the other obligations of any Guarantor under this
Indenture as provided in this Article 11.
Section 11.06 Contribution by Guarantors.
     All Guarantors desire to allocate among themselves (collectively, the
“Contributing Guarantors”), in a fair and equitable manner, their obligations
arising under this Guarantee. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor (a “Funding Guarantor”) under
its Guarantee of the Notes such that its Aggregate Payments exceeds its Fair
Share as of such date, such Funding Guarantor shall be entitled to a
contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor, to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors, multiplied by (b) the
aggregate amount paid or distributed on or before such date by all Funding
Guarantors under its Guarantee of the Notes in respect of the obligations
guaranteed. “Fair Share Contribution Amount” means, with respect to a
Contributing Guarantor as of any date of determination, the maximum aggregate
amount of the obligations of such Contributing Guarantor under its Guarantee of
the Notes that would not render its obligations hereunder or thereunder subject
to avoidance as a fraudulent transfer or conveyance under Section 548 of the
Bankruptcy Code or any comparable applicable provisions of state law; provided,
that solely for purposes of calculating the Fair Share Contribution Amount with
respect to any Contributing Guarantor for purposes of this Section 11.06, any
assets or liabilities of such Contributing Guarantor arising by virtue of any
rights to subrogation, reimbursement or indemnification or any rights to or
obligations of contribution hereunder shall not be considered as assets or
liabilities of such Contributing Guarantor. “Aggregate Payments” means, with
respect to a Contributing Guarantor as of any date of determination, an amount
equal to (1) the aggregate amount of all payments and distributions made on or
before such date by such Contributing Guarantor in respect of its Guarantee of
the Notes (including in respect of this Section 11.06), minus (2) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 11.06. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Funding Guarantor. Each Guarantor is a third party beneficiary
to the contribution agreement set forth in this Section 11.06.

109



--------------------------------------------------------------------------------



 



ARTICLE 12
SATISFACTION AND DISCHARGE
Section 12.01 Satisfaction and Discharge.
     This Indenture will be discharged and will cease to be of further effect as
to all Notes and Note Guarantees issued hereunder, when:
          (1) either:
               (a) all Notes that have been authenticated, except lost, stolen
or destroyed Notes that have been replaced or paid and Notes for whose payment
money has been deposited in trust and thereafter repaid to the Company, have
been delivered to the Trustee for cancellation; or
               (b) all Notes that have not been delivered to the Trustee for
cancellation have become due and payable by reason of the mailing of a notice of
redemption or otherwise or will become due and payable within one year and the
Issuers or any Guarantor has irrevocably deposited or caused to be deposited
with the Trustee as trust funds in trust solely for the benefit of the Holders,
cash in U.S. dollars, non-callable Government Securities, or a combination
thereof, in such amounts as will be sufficient, without consideration of any
reinvestment of interest, to pay and discharge the entire Indebtedness on the
Notes not delivered to the Trustee for cancellation for principal of, premium,
if any, interest and Special Interest, if any, on the Notes to the date of
maturity or redemption (for the avoidance of doubt, in the case of a discharge
that occurs in connection with a redemption that is to occur on a Make-Whole
Redemption Date, the amount to be deposited shall be the amount that, as of the
date of such deposit, is deemed reasonably sufficient to make such payment and
discharge on the Make-Whole Redemption Date, in the good-faith determination of
the Board of Directors of Great Wolf Resorts pursuant to a Board Resolution and
as evidenced by an Officers’ Certificate);
     (2) in respect of subclause (b) of clause (1) of this Section 12.01, no
Default or Event of Default has occurred and is continuing on the date of the
deposit (other than a Default or Event of Default resulting from the borrowing
of funds to be applied to such deposit and any similar deposit relating to other
Indebtedness and, in each case, the granting of Liens to secure such borrowings)
and the deposit will not result in a breach or violation of, or constitute a
default under, any other instrument to which either Issuer or any Guarantor is a
party or by which either Issuer or any Guarantor is bound (other than with
respect to the borrowing of funds to be applied concurrently to make the deposit
required to effect such satisfaction and discharge and any similar concurrent
deposit relating to other Indebtedness, and in each case the granting of Liens
to secure such borrowings);
     (3) either Issuer or any Guarantor has paid or caused to be paid all sums
payable by it under this Indenture; and
     (4) the Company has delivered irrevocable instructions to the Trustee under
this Indenture to apply the deposited money toward the payment of the Notes at
maturity or on the redemption date, as the case may be.
In addition, the Company must deliver an Officers’ Certificate and an Opinion of
Counsel to the Trustee stating that all conditions precedent to satisfaction and
discharge have been satisfied.

110



--------------------------------------------------------------------------------



 



     Notwithstanding the satisfaction and discharge of this Indenture, if money
has been deposited with the Trustee pursuant to subclause (b) of clause (1) of
this Section 12.01, the provisions of Sections 12.02 and 8.06 hereof will
survive. In addition, nothing in this Section 12.01 will be deemed to discharge
those provisions of Section 7.07 hereof, that, by their terms, survive the
satisfaction and discharge of this Indenture.
Section 12.02 Application of Trust Money.
     Subject to the provisions of Section 8.06 hereof, all money deposited with
the Trustee pursuant to Section 12.01 hereof shall be held in trust and applied
by it, in accordance with the provisions of the Notes and this Indenture, to the
payment, either directly or through any Paying Agent (including the Issuers
acting as its own Paying Agent) as the Trustee may determine, to the Persons
entitled thereto, of the principal, premium, if any, interest and Special
Interest, if any, on the Notes for whose payment such money has been deposited
with the Trustee; but such money need not be segregated from other funds except
to the extent required by law.
     If the Trustee or Paying Agent is unable to apply any money or non-callable
Government Securities in accordance with Section 12.01 hereof by reason of any
legal proceeding or by reason of any order or judgment of any court or
governmental authority enjoining, restraining or otherwise prohibiting such
application, the Issuers’ and any Guarantor’s obligations under this Indenture
and the Notes shall be revived and reinstated as though no deposit had occurred
pursuant to Section 12.01 hereof; provided that if the Issuers have made any
payment of principal of, premium on, if any, interest or Special Interest, if
any, on, any Notes because of the reinstatement of its obligations, the Issuers
shall be subrogated to the rights of the Holders of such Notes to receive such
payment from the money or non-callable Government Securities held by the Trustee
or Paying Agent.
ARTICLE 13
MISCELLANEOUS
Section 13.01 Trust Indenture Act Controls.
     If any provision of this Indenture limits, qualifies or conflicts with the
duties imposed by TIA §318(c), the imposed duties will control.
Section 13.02 Notices.
     Any notice or communication by the Issuers, any Guarantor or the Trustee to
the others is duly given if in writing and delivered in Person or by first class
mail (registered or certified, return receipt requested), facsimile transmission
or overnight air courier guaranteeing next day delivery, to the others’ address:
If to the Issuers and/or any Guarantor:
GWR Operating Partnership, L.L.L.P.
Great Wolf Finance Corp.
c/o Great Wolf Resorts, Inc.
122 West Washington Avenue
Madison, Wisconsin 53703
Facsimile No.: (608) 661-4701
Attention: General Counsel

111



--------------------------------------------------------------------------------



 



With a copy to:

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019-6064
Facsimile No.: (212) 492-0052
Attention: Lawrence G. Wee
If to the Trustee:

U.S. Bank National Association
40 Pearl Street NW, Suite 838
Grand Rapids, Michigan 49503
Facsimile No.: (616) 459-3561
Attention: R. Jason Fry
     The Issuers, any Guarantor or the Trustee, by notice to the others, may
designate additional or different addresses for subsequent notices or
communications.
     All notices and communications (other than those sent to Holders) will be
deemed to have been duly given: at the time delivered by hand, if personally
delivered; five Business Days after being deposited in the mail, postage
prepaid, if mailed; when receipt acknowledged, if transmitted by facsimile; and
the next Business Day after timely delivery to the courier, if sent by overnight
air courier guaranteeing next day delivery.
     Any notice or communication to a Holder will be mailed by first class mail,
certified or registered, return receipt requested, or by overnight air courier
guaranteeing next day delivery to its address shown on the register kept by the
Registrar. Any notice or communication will also be so mailed to any Person
described in TIA §313(c), to the extent required by the TIA. Failure to mail a
notice or communication to a Holder or any defect in it will not affect its
sufficiency with respect to other Holders.
     If a notice or communication is mailed in the manner provided above within
the time prescribed, it is duly given, whether or not the addressee receives it.
     If the Issuers mail a notice or communication to Holders, it will mail a
copy to the Trustee and each Agent at the same time.
Section 13.03 Communication by Holders of Notes with Other Holders of Notes.
     Holders may communicate pursuant to TIA §312(b) with other Holders with
respect to their rights under this Indenture or the Notes. The Issuers, the
Trustee, the Registrar and anyone else shall have the protection of TIA §312(c).
Section 13.04 Certificate and Opinion as to Conditions Precedent.
     Upon any request or application by the Issuers to the Trustee to take any
action under this Indenture, the Issuers shall furnish to the Trustee:
     (1) an Officers’ Certificate in form and substance reasonably satisfactory
to the Trustee (which must include the statements set forth in Section 13.05
hereof) stating that, in the opinion of the signers, all conditions precedent
and covenants, if any, provided for in this Indenture relating to the proposed
action have been satisfied; and

112



--------------------------------------------------------------------------------



 



     (2) an Opinion of Counsel in form and substance reasonably satisfactory to
the Trustee (which must include the statements set forth in Section 13.05
hereof) stating that, in the opinion of such counsel, all such conditions
precedent and covenants have been satisfied.
Section 13.05 Statements Required in Certificate or Opinion.
     Each certificate or opinion with respect to compliance with a condition or
covenant provided for in this Indenture (other than a certificate provided
pursuant to TIA §314(a)(4)) must comply with the provisions of TIA §314(e) and
must include:
     (1) a statement that the Person making such certificate or opinion has read
such covenant or condition;
     (2) a brief statement as to the nature and scope of the examination or
investigation upon which the statements or opinions contained in such
certificate or opinion are based;
     (3) a statement that, in the opinion of such Person, he or she has made
such examination or investigation as is necessary to enable him or her to
express an informed opinion as to whether or not such covenant or condition has
been satisfied; and
     (4) a statement as to whether or not, in the opinion of such Person, such
condition or covenant has been satisfied.
Section 13.06 Rules by Trustee and Agents.
     The Trustee may make reasonable rules for action by or at a meeting of
Holders. The Registrar or Paying Agent may make reasonable rules and set
reasonable requirements for its functions.
Section 13.07 No Personal Liability of Directors, Officers, Employees and
Stockholders.
     No director, officer, employee, incorporator or stockholder of the Issuers
or any Guarantor, as such, will have any liability for any Obligations of the
Issuers or the Guarantors under the Notes, this Indenture, the Note Guarantees,
the Collateral Documents or for any claim based on, in respect of, or by reason
of, such Obligations or their creation. Each Holder of Notes by accepting a Note
waives and releases all such liability. The waiver and release are part of the
consideration for issuance of the Notes. The waiver may not be effective to
waive liabilities under the federal securities laws.
Section 13.08 Governing Law.
     THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN AND BE USED TO
CONSTRUE THIS INDENTURE, THE NOTES AND THE NOTE GUARANTEES WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
Section 13.09 No Adverse Interpretation of Other Agreements.
     This Indenture may not be used to interpret any other indenture, loan or
debt agreement of the Issuers or its Subsidiaries or of any other Person. Any
such indenture, loan or debt agreement may not be used to interpret this
Indenture.

113



--------------------------------------------------------------------------------



 



Section 13.10 Successors.
     All agreements of the Issuers in this Indenture and the Notes will bind its
successors. All agreements of the Trustee in this Indenture will bind its
successors, except as otherwise provided in Section 5.01 hereof. All agreements
of each Guarantor in this Indenture will bind its successors, except as
otherwise provided in Sections 5.01 and 11.05 hereof.
Section 13.11 Severability.
     In case any provision in this Indenture or in the Notes is invalid, illegal
or unenforceable, the validity, legality and enforceability of the remaining
provisions will not in any way be affected or impaired thereby.
Section 13.12 Counterpart Originals.
     The parties may sign any number of copies of this Indenture. Each signed
copy will be an original, but all of them together represent the same agreement.
Section 13.13 Table of Contents, Headings, etc.
     The Table of Contents, Cross-Reference Table and Headings of the Articles
and Sections of this Indenture have been inserted for convenience of reference
only, are not to be considered a part of this Indenture and will in no way
modify or restrict any of the terms or provisions hereof.
Section 13.14 Conflict with Other Documents.
     In the event of a conflict between (a) this Indenture and (b) the Notes or
the Note Guarantees, the terms and provisions of this Indenture shall control.
In the event of a conflict between (x) this Indenture and (y) any Collateral
Document, the terms and provisions of this Indenture shall control.
Section 13.15 Waiver of Jury Trial.
     EACH OF THE ISSUERS, THE GAURANTORS AND THE TRUSTEE HEREBY IRREOVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THE
INDENTURE, THE NOTES OR THE TRANSACTION CONTEMPLATED HEREBY.
[Signatures on following page]

114



--------------------------------------------------------------------------------



 



SIGNATURES
Dated as of April 7, 2010

            GWR OPERATING PARTNERSHIP, L.L.L.P.
      By:   GWR OP General Partner, LLC         its General Partner   

                  By:   Great Wolf Resorts, Inc.         its Sole Member    

                  By:           Name:           Title:           GREAT WOLF
FINANCE CORP.
      By:           Name:           Title:        

            GREAT WOLF RESORTS, INC.
      By:           Name:           Title:           GWR OP GENERAL PARTNER, LLC
      By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



           

BHMH, LLC
      By:   GWR Operating Partnership, L.L.L.P.         its Sole Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:        

            GRAPEVINE BEVERAGE, INC.
      By:           Name:           Title:      

            GREAT LAKES SERVICES, LLC

      By:   GWR Operating Partnership, L.L.L.P.         its Sole Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:  

 



--------------------------------------------------------------------------------



 



            GREAT WOLF LODGE OF GRAPEVINE, LLC
      By:   GWR Operating Partnership, L.L.L.P.         its Sole Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:        

            GREAT WOLF LODGE OF KANSAS CITY, LLC
      By:   GWR Operating Partnership, L.L.L.P.         its Sole Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:        

            GREAT WOLF LODGE OF PKI, LLC
      By:   GWR Operating Partnership, L.L.L.P.         its Sole Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



            GREAT WOLF LODGE OF TRAVERSE CITY, LLC
      By:   GWR Operating Partnership, L.L.L.P.         its Managing Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:        

            GREAT WOLF LODGE OF WILLIAMSBURG, LLC
      By:   GWR Operating Partnership, L.L.L.P.         its Sole Member   

                  By:   GWR OP General Partner, LLC         its General Partner 
 

                  By:   Great Wolf Resorts, Inc.         its Sole Member   

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

           


GREAT WOLF WILLIAMSBURG SPE, LLC
      By:   Great Wolf Lodge of Williamsburg, LLC         its Sole Member       
   

                  By:   GWR Operating Partnership, L.L.L.P.         its Sole
Member           

                  By:   GWR OP General Partner, LLC         its General Partner 
         

                  By:   Great Wolf Resorts, Inc.         its Sole Member       
   

                  By:           Name:           Title:        

            MASON FAMILY RESORTS, LLC
      By:   Great Wolf Lodge of PKI, LLC         its Sole Member           

                  By:   GWR Operating Partnership, L.L.L.P.         its Sole
Member           

                  By:   GWR OP General Partner, LLC         its General Partner 
         

                  By:   Great Wolf Resorts, Inc.         its Sole Member       
   

                  By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



         

            U.S.BANK NATIONAL ASSOCIATION,
as Trustee and Collateral Agent
      By:           Authorized Signatory           

 



--------------------------------------------------------------------------------



 



         

[Face of Note]
 
[Insert OID legend, if applicable]
CUSIP/CINS                     
10.875% First Mortgage Notes due 2017

     
No. ___
  $                     

GWR OPERATING PARTNERSHIP, L.L.L.P.
and
Great Wolf Finance Corp.
promise to pay to                      or registered assigns,
the principal sum of
                                                                    
                                 DOLLARS on April 1, 2017.
Interest Payment Dates: April 1 and October 1
Record Dates: March 15 and September 15
Dated:                     , 2010

              GWR OPERATING PARTNERSHIP, L.L.L.P.
 
       
 
  By:   GWR OP General Partner, LLC
 
      its General Partner
 
       
 
  By:   Great Wolf Resorts, Inc.
 
      its Sole Member
 
       
 
  By:    
 
       
 
      Name:
 
      Title:
 
            GREAT WOLF FINANCE CORP.
 
       
 
  By:    
 
       
 
      Name:
 
      Title:

A1-1



--------------------------------------------------------------------------------



 



This is one of the Notes referred to
in the within-mentioned Indenture:
U.S. BANK NATIONAL ASSOCIATION,
as Trustee

              By:         Authorized Signatory           

Dated:                     , 2010

A1-2



--------------------------------------------------------------------------------



 



[Back of Note]
10.875% First Mortgage Notes due 2017
[Insert the Global Note Legend, if applicable pursuant to the provisions of the
Indenture]
[Insert the Private Placement Legend, if applicable pursuant to the provisions
of the Indenture]
     Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
     (1) Interest. GWR Operating Partnership, L.L.L.P., a Delaware limited
liability limited partnership (the “Company"), and Great Wolf Finance Corp., a
Delaware corporation (together with the Company, the “Issuers"), promise to pay
or cause to be paid interest on the principal amount of this Note at 10.875% per
annum from                     , ___ until maturity and shall pay the Special
Interest, if any, payable pursuant to the Registration Rights Agreement referred
to below. The Issuers will pay interest and Special Interest, if any,
semi-annually in arrears on April 1 and October 1 of each year, or if any such
day is not a Business Day, on the next succeeding Business Day (each, an
“Interest Payment Date”). Interest on the Notes will accrue from the most recent
date to which interest has been paid or, if no interest has been paid, from the
date of issuance; provided that, if this Note is authenticated between a record
date referred to on the face hereof and the next succeeding Interest Payment
Date, interest shall accrue from such next succeeding Interest Payment Date;
provided further that the first Interest Payment Date shall be
                    , ___. The Issuers will pay interest (including
post-petition interest in any proceeding under any Bankruptcy Law) on overdue
principal at a rate that is equal to the then applicable interest rate on the
Notes to the extent lawful; they will pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest and Special Interest, if any (without regard to any applicable grace
period), at the same rate to the extent lawful.
     Interest will be computed on the basis of a 360-day year comprised of
twelve 30-day months.
     (2) Method of Payment. The Issuers will pay interest on the Notes (except
defaulted interest) and Special Interest, if any, to the Persons who are
registered Holders of Notes at the close of business on the March 15 or
September 15 next preceding the Interest Payment Date, even if such Notes are
canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. The Notes will be payable as to principal, premium, if any, interest
and Special Interest, if any, at the office or agency of the Paying Agent and
Registrar within the City and State of New York, or, at the option of the
Issuers, payment of interest and Special Interest, if any, may be made by check
mailed to the Holders at their addresses set forth in the register of Holders;
provided that payment by wire transfer of immediately available funds will be
required with respect to principal of, premium on, if any, interest and Special
Interest, if any, on, all Global Notes and all other Notes the Holders of which
will have provided wire transfer instructions to the Issuers or the Paying
Agent. Such payment will be in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.
     (3) Paying Agent and Registrar. Initially, U.S. Bank National Association,
the Trustee under the Indenture, will act as initial Paying Agent and Registrar.
The Issuers may

A1-3



--------------------------------------------------------------------------------



 



change the Paying Agent or Registrar without prior notice to the Holders of the
Notes. The Issuers or any of their Subsidiaries may act as Paying Agent or
Registrar.
     (4) Indenture and Collateral Documents. The Issuers issued the Notes under
an Indenture dated as of April 7, 2010 (the “Indenture”) among the Issuers, the
Guarantors, the Trustee and the Collateral Agent. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the TIA. The Notes are subject to all such terms, and Holders are referred to
the Indenture and such Act for a statement of such terms. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling. The Notes are
unsecured Obligations of the Issuers. The Note Guarantees by the Principal
Property Subsidiaries are secured by a pledge of the Collateral pursuant to the
Collateral Documents referred to in the Indenture. The Indenture does not limit
the aggregate principal amount of Notes that may be issued thereunder.
     (5) Optional Redemption.
          (a) At any time prior to April 1, 2013, the Issuers may on any one or
more occasions redeem up to 35% of the aggregate principal amount of Notes
issued under the Indenture (including any Additional Notes but not including any
Exchange Notes), upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 110.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest and Special Interest, if any, to, but
not including, the date of redemption (subject to the rights of Holders of Notes
on the relevant record date to receive interest on the relevant interest payment
date), with the net cash proceeds of an Equity Offering by Great Wolf Resorts
that are contributed to the Company; provided that:
     (A) at least 50% of the aggregate principal amount of Notes originally
issued under the Indenture (including any Additional Notes, but excluding any
Exchange Notes) remains outstanding immediately after the occurrence of such
redemption; and
     (B) the redemption occurs within 60 days of the date of the closing of such
Equity Offering.
          (b) At any time prior to April 1, 2014, the Issuers may on any one or
more occasions redeem all or a part of the Notes, upon not less than 30 nor more
than 60 days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes redeemed, plus the Applicable Premium as of, and accrued and
unpaid interest and Special Interest, if any, to, but not including, the date of
redemption (the “Make-Whole Redemption Date"), subject to the rights of Holders
on the relevant record date to receive interest due on the relevant interest
payment date.
          (c) Except pursuant to the preceding paragraphs, the Notes will not be
redeemable at the Issuers’ option prior to April 1, 2014.
          (d) On or after April 1, 2014, the Issuers may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest and Special Interest,
if any, on the Notes redeemed, to, but not including, the applicable redemption
date, if redeemed during the twelve-month period beginning on April 1 of the
years indicated below, subject to the rights of Holders on the relevant record
date to receive interest on the relevant interest payment date:

A1-4



--------------------------------------------------------------------------------



 



          Year   Percentage  
2014
    105.438 %
2015
    102.719 %
2016 and thereafter
    100.000 %

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.
     (6) Mandatory Redemption. The Issuers are not required to make mandatory
redemption or sinking fund payments with respect to the Notes.
     (7) Repurchase at the Option of Holder.
          (a) If there is a Change of Control, each Holder of Notes will have
the right to require the Issuers to make an offer (a “Change of Control Offer”),
in accordance with Section 4.17 of the Indenture, to each Holder to repurchase
all or any part (equal to $2,000 or an integral multiple of $1,000 in excess
thereof) of each Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount of Notes repurchased, plus accrued and unpaid
interest and Special Interest, if any, thereon to, but not including, the date
of purchase, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date (the “Change
of Control Payment”). Within 30 days following any Change of Control, the
Issuers will provide a notice to each Holder setting forth the procedures
governing the Change of Control Offer as required by the Indenture.
          (b) As provided in Section 4.10 of the Indenture, after the Issuers or
a Restricted Subsidiary of the Company consummate a Collateral Asset Sale, the
Issuers or such Restricted Subsidiary may be required to redeem the Notes with
Collateral Excess Proceeds in excess of $10.0 million. Holders of Notes that are
the subject of an offer to purchase will receive a Collateral Asset Sale Offer
from the Issuers prior to any related purchase date and may elect to have such
Notes purchased by completing the form entitled “Option of Holder to Elect
Purchase” attached to the Notes.
          (c) As provided in Section 4.11 of the Indenture, after the Issuers or
a Restricted Subsidiary of the Company consummate a Non-Collateral Asset Sale,
the Issuers or such Restricted Subsidiary may be required to redeem the Notes
with Non-Collateral Excess Proceeds in excess of $10.0 million. Holders of Notes
that are the subject of an offer to purchase will receive a Non-Collateral Asset
Sale Offer from the Issuers prior to any related purchase date and may elect to
have such Notes purchased by completing the form entitled “Option of Holder to
Elect Purchase” attached to the Notes.
          (d) As provided in Section 4.12 of the Indenture, after the Issuers or
a Restricted Subsidiary of the Company experience certain Events of Loss, the
Issuers or such Restricted Subsidiary may be required to redeem the Notes with
Excess Loss Proceeds in excess of $10.0 million. Holders of Notes that are the
subject of an offer to purchase will receive an Excess Loss Offer from the
Issuers prior to any related purchase date and may elect to have such Notes
purchased by completing the form entitled “Option of Holder to Elect Purchase”
attached to the Notes.
     (8) Notice of Redemption. At least 30 days but not more than 60 days before
a redemption date, the Issuers will mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address, except that

A1-5



--------------------------------------------------------------------------------



 



redemption notices may be mailed more than 60 days prior to a redemption date if
the notice is issued in connection with a defeasance of the Notes or a
satisfaction and discharge of the Indenture pursuant to Articles 8 or 12
thereof. Notes and portions of Notes selected will be in amounts of $2,000 or
whole multiples of $1,000 in excess thereof; except that if all of the Notes of
a Holder are to be redeemed or purchased, the entire outstanding amount of Notes
held by such Holder shall be redeemed or purchased.
     (9) Denominations, Transfer, Exchange. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuers may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed.
     (10) Persons Deemed Owners. The registered Holder of a Note may be treated
as the owner of it for all purposes. Only registered Holders have rights under
the Indenture.
     (11) Amendment, Supplement and Waiver. The Indenture, the Notes, the Note
Guarantee and the Collateral Documents may be amended or supplemented only as
provided in the Indenture.
     (12) Defaults and Remedies. Events of Default include: (i) default for 30
days in the payment when due of interest and Special Interest, if any, on, the
Notes; (ii) default in the payment when due and payable (at maturity, upon
redemption or otherwise) of the principal of, or premium, if any, on the Notes;
(iii) failure by any of the Parent Guarantors, the Company or any of its
Restricted Subsidiaries to comply with its obligations under the provisions
described under Section 4.17 or Section 5.01 of the Indenture; (iv) failure by
any of the Parent Guarantors, the Company or any of its Restricted Subsidiaries
for 60 days after notice to the Company by the Trustee or the Holders of at
least 25% in aggregate principal amount of the Notes then outstanding voting as
a single class to comply with its obligations under any of the other agreements
in the Indenture or the Collateral Documents; (v) default under certain other
agreements relating to Indebtedness of the Parent Guarantors, the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Parent Guarantors, the Company or any of its Restricted Subsidiaries), which
default is a Payment Default or results in the acceleration of such Indebtedness
prior to its express maturity; (vi) failure by the Parent Guarantors, the
Company or any of its Restricted Subsidiaries to pay certain final judgments,
which judgments are not paid, discharged or stayed, for a period of 60 days;
(vii) the breach by the Company or any of its Restricted Subsidiaries of any
material representation, warranty or agreement in the Collateral Documents for
60 days after notice to the Company by the Trustee or Collateral Agent or the
holders of at least 25% in aggregate principal amount of the Notes then
outstanding voting as a single class, certain security interest created by the
Collateral Documents with regard to the Collateral ceases to be in full force
and effect, or the repudiation by the Company or any of its Restricted
Subsidiaries of any of their material obligations under the Collateral
Documents; (viii) except as permitted by the Indenture, any Note Guarantee is
held in any judicial proceeding to be unenforceable or invalid or ceases for any
reason to be in full force and effect, or any Subsidiary Guarantor, or any
Person acting on behalf of any Subsidiary Guarantor, denies or disaffirms its
obligations under its Note Guarantee; and (ix) certain events of bankruptcy or
insolvency, as described in the Indenture, with respect to the Parent
Guarantors, the

A1-6



--------------------------------------------------------------------------------



 



Company or any of its Restricted Subsidiaries that, taken together, would
constitute a Significant Subsidiary. In the case of an Event of Default arising
from certain events of bankruptcy or insolvency with respect to the Parent
Guarantors, the Company, any Restricted Subsidiary of the Company that is a
Significant Subsidiary or any group of Restricted Subsidiaries of the Company
that, taken together, would constitute a Significant Subsidiary, all outstanding
Notes will become due and payable immediately without further action or notice.
If any other Event of Default occurs and is continuing, the Trustee or the
Holders of at least 25% in aggregate principal amount of the then outstanding
Notes may declare all the Notes to be due and payable immediately by notice in
writing to the Company. Holders may not enforce the Indenture or the Notes
except as provided in the Indenture. The Trustee may withhold from Holders of
the Notes notice of any continuing Default or Event of Default (except a Default
or Event of Default relating to the payment of principal of, premium on, if any,
interest or Special Interest, if any, on, any Note) if it determines that
withholding notice is in their interest. Holders of a majority in aggregate
principal amount of the then outstanding Notes by written notice to the Trustee
may, on behalf of all the Holders, rescind an acceleration or waive an existing
Default or Event of Default and its respective consequences under the Indenture
except a continuing Default or Event of Default in the payment of principal of,
premium, if any, on, interest or Special Interest, if any, on the Notes. The
Company is required to deliver to the Trustee annually a statement regarding
compliance with the Indenture, and the Company is required, upon becoming aware
of any Default or Event of Default, to deliver to the Trustee a statement
specifying such Default or Event of Default.
     (13) Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Issuers or its Affiliates, and may otherwise deal with the Issuers or
its Affiliates, as if it were not the Trustee.
     (14) No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Issuers or any Guarantor, as such, will have
any liability for any obligations of the Issuers or the Guarantors under the
Notes, the Indenture, the Note Guarantees, the Collateral Documents or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. The waiver may not be effective to waive liabilities under the
federal securities laws.
     (15) Authentication. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
     (16) Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
     (17) Additional Rights of Holders of Restricted Global Notes and Restricted
Definitive Notes. In addition to the rights provided to Holders of Notes under
the Indenture, Holders of Restricted Global Notes and Restricted Definitive
Notes will have all the rights set forth in the Registration Rights Agreement
dated as of April 7, 2010, among the Issuers, the Guarantors and the other
parties named on the signature pages thereof or, in the case of Additional
Notes, Holders of Restricted Global Notes and Restricted Definitive Notes will
have the rights set forth in one or more registration rights agreements, if any,
among the Issuers, the Guarantors and the other parties thereto, relating to
rights given by the Issuers and the Guarantors to the purchasers of any
Additional Notes (collectively, the “Registration Rights Agreement”).

A1-7



--------------------------------------------------------------------------------



 



     (18) CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes, and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption, and reliance may be placed only on the
other identification numbers placed thereon.
     (19) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN
AND BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or the Registration Rights Agreement.
Requests may be made to:
GWR Operating Partnership, L.L.L.P.
Great Wolf Finance Corp.
c/o Great Wolf Resorts, Inc.
122 West Washington Avenue
Madison, Wisconsin 53703
Attention: General Counsel

A1-8



--------------------------------------------------------------------------------



 



Assignment Form
     To assign this Note, fill in the form below:

     
(I) or (we) assign and transfer this Note to:
   
 
   
 
  (Insert assignee’s legal name)

     
 
(Insert assignee’s soc. sec. or tax I.D. no.)


 
 
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                                               
                                      to transfer this Note on the books of the
Issuers. The agent may substitute another to act for him.
Date:                     

                  Your Signature:    
 
                    (Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                         
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A1-9



--------------------------------------------------------------------------------



 



Option of Holder to Elect Purchase
     If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.10, 4.11, 4.12 or 4.17 of the Indenture, check the appropriate box
below:

     
o Section 4.10
  o Section 4.11
 
   
o Section 4.12
  o Section 4.17

     If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.10, 4.11, 4.12 or 4.17 of the Indenture, state the amount
you elect to have purchased:
$                                         
Date:                                         

                  Your Signature:    
 
                    (Sign exactly as your name appears on the face of this Note)
      Tax Identification No.:
                                                            

Signature Guarantee*:
                                                            
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A1-10



--------------------------------------------------------------------------------



 



Schedule of Exchanges of Interests in the Global Note *
     The following exchanges of a part of this Global Note for an interest in
another Global Note or for a Definitive Note, or exchanges of a part of another
Global Note or Definitive Note for an interest in this Global Note, have been
made:

                                                          Principal Amount      
      Amount of decrease   Amount of increase   of this Global Note   Signature
of         in Principal Amount   in Principal Amount   following such  
authorized officer         of   of   decrease   of Trustee or Date of Exchange  
this Global Note   this Global Note   (or increase)   Custodian

 

*   This schedule should be included only if the Note is issued in global form.

A1-11



--------------------------------------------------------------------------------



 



[Face of Regulation S Temporary Global Note]
 
[Insert OID legend, if applicable]
CUSIP/CINS                     
10.875% First Mortgage Notes due 2017

No. ___   $                     

GWR OPERATING PARTNERSHIP, L.L.L.P.
and
Great Wolf Finance Corp.
promises to pay to CEDE & CO. or registered assigns,
the principal sum of
                                                                    
                                                     DOLLARS on
                                         , 2017.
Interest Payment Dates: April 1 and October 1
Record Dates: March 15 and September 15
Dated:                                         , 2010

            GWR OPERATING PARTNERSHIP, L.L.L.P.
      By:   GWR OP General Partner, LLC         its General Partner             
      By:   Great Wolf Resorts, Inc.         its Sole Member              By:  
        Name:           Title:           GREAT WOLF FINANCE CORP.
      By:           Name:           Title:      

A2-1



--------------------------------------------------------------------------------



 



This is one of the Notes referred to
in the within-mentioned Indenture:
U.S. BANK NATIONAL ASSOCIATION,
as Trustee

              By:         Authorized Signatory          Dated:
                                        , 2010     

A2-2



--------------------------------------------------------------------------------



 



[Back of Regulation S Temporary Global Note]
10.875% First Mortgage Notes due 2017
THE RIGHTS ATTACHING TO THIS REGULATION S TEMPORARY GLOBAL NOTE, AND THE
CONDITIONS AND PROCEDURES GOVERNING ITS EXCHANGE FOR CERTIFICATED NOTES, ARE AS
SPECIFIED IN THE INDENTURE (AS DEFINED HEREIN). NEITHER THE HOLDER NOR THE
BENEFICIAL OWNERS OF THIS REGULATION S TEMPORARY GLOBAL NOTE SHALL BE ENTITLED
TO RECEIVE PAYMENT OF INTEREST HEREON.
THIS GLOBAL NOTE IS HELD BY THE DEPOSITARY (AS DEFINED IN THE INDENTURE
GOVERNING THIS NOTE) OR ITS NOMINEE IN CUSTODY FOR THE BENEFIT OF THE BENEFICIAL
OWNERS HEREOF, AND IS NOT TRANSFERABLE TO ANY PERSON UNDER ANY CIRCUMSTANCES
EXCEPT THAT (1) THE TRUSTEE MAY MAKE SUCH NOTATIONS HEREON AS MAY BE REQUIRED
PURSUANT TO SECTION 2.06 OF THE INDENTURE, (2) THIS GLOBAL NOTE MAY BE EXCHANGED
IN WHOLE BUT NOT IN PART PURSUANT TO SECTION 2.06(a) OF THE INDENTURE, (3) THIS
GLOBAL NOTE MAY BE DELIVERED TO THE TRUSTEE FOR CANCELLATION PURSUANT TO SECTION
2.11 OF THE INDENTURE AND (4) THIS GLOBAL NOTE MAY BE TRANSFERRED TO A SUCCESSOR
DEPOSITARY WITH THE PRIOR WRITTEN CONSENT OF THE ISSUERS.
UNLESS AND UNTIL IT IS EXCHANGED IN WHOLE OR IN PART FOR NOTES IN DEFINITIVE
FORM, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT AS A WHOLE BY THE DEPOSITARY TO A
NOMINEE OF THE DEPOSITARY OR BY A NOMINEE OF THE DEPOSITARY TO THE DEPOSITARY OR
ANOTHER NOMINEE OF THE DEPOSITARY OR BY THE DEPOSITARY OR ANY SUCH NOMINEE TO A
SUCCESSOR DEPOSITARY OR A NOMINEE OF SUCH SUCCESSOR DEPOSITARY. UNLESS THIS
CERTIFICATE IS PRESENTED BY AN AUTHORIZED REPRESENTATIVE OF THE DEPOSITORY TRUST
COMPANY (55 WATER STREET, NEW YORK, NEW YORK) (“DTC”), TO THE ISSUERS OR ITS
AGENT FOR REGISTRATION OF TRANSFER, EXCHANGE OR PAYMENT, AND ANY CERTIFICATE
ISSUED IS REGISTERED IN THE NAME OF CEDE & CO. OR SUCH OTHER NAME AS MAY BE
REQUESTED BY AN AUTHORIZED REPRESENTATIVE OF DTC (AND ANY PAYMENT IS MADE TO
CEDE & CO. OR SUCH OTHER ENTITY AS MAY BE REQUESTED BY AN AUTHORIZED
REPRESENTATIVE OF DTC), ANY TRANSFER, PLEDGE OR OTHER USE HEREOF FOR VALUE OR
OTHERWISE BY OR TO ANY PERSON IS WRONGFUL INASMUCH AS THE REGISTERED OWNER
HEREOF, CEDE & CO., HAS AN INTEREST HEREIN.
THE OFFER AND SALE OF THIS NOTE HAVE NOT BEEN REGISTERED UNDER THE U.S.
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) AND, ACCORDINGLY, THIS
NOTE MAY NOT BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED WITHIN THE
UNITED STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS, EXCEPT AS
SET FORTH IN THE FOLLOWING SENTENCE. BY ITS ACQUISITION HEREOF OR OF A
BENEFICIAL INTEREST HEREIN, THE HOLDER: (1) REPRESENTS THAT (A) IT IS A
“QUALIFIED INSTITUTIONAL BUYER” (AS DEFINED IN RULE 144A UNDER THE SECURITIES
ACT) (A “QIB”) OR (B) IT IS NOT A U.S. PERSON, IS NOT ACQUIRING THIS NOTE FOR
THE ACCOUNT OR BENEFIT OF A U.S. PERSON AND IS ACQUIRING THIS NOTE IN AN
OFFSHORE TRANSACTION IN COMPLIANCE WITH REGULATION S UNDER THE SECURITIES ACT,
(2) AGREES THAT IT WILL NOT, WITHIN THE TIME PERIOD REFERRED TO UNDER RULE
144A(d)(1) UNDER THE SECURITIES ACT AS IN EFFECT ON THE DATE OF THE TRANSFER OF
THIS NOTE, RESELL OR OTHERWISE TRANSFER THIS NOTE EXCEPT (A) TO THE COMPANY OR
ANY SUBSIDIARY THEREOF, (B) TO A PERSON WHOM THE HOLDER REASONABLY BELIEVES IS A
QIB OR AN ACCREDITED INVESTOR PURCHASING FOR ITS

A2-3



--------------------------------------------------------------------------------



 



OWN ACCOUNT OR FOR THE ACCOUNT OF A QIB OR AN ACCREDITED INVESTOR, RESPECTIVELY,
IN COMPLIANCE WITH RULE 144A UNDER THE SECURITIES ACT OR AN AVAILABLE EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT, (C) OUTSIDE THE UNITED
STATES IN AN OFFSHORE TRANSACTION IN COMPLIANCE WITH RULE 904 UNDER THE
SECURITIES ACT, (D) INSIDE THE UNITED STATES TO INSTITUTIONAL “ACCREDITED
INVESTORS” (UNDER RULE 501(A)(1), (2), (3) OR (7) OF REGULATION D UNDER THE
SECURITIES ACT), (E) PURSUANT TO THE EXEMPTION FROM REGISTRATION PROVIDED BY
RULE 144A UNDER THE SECURITIES ACT (IF AVAILABLE AND PROVIDED THAT PRIOR TO SUCH
TRANSFER, THE TRUSTEE IS FURNISHED WITH AN OPINION OF COUNSEL ACCEPTABLE TO THE
ISSUERS THAT SUCH TRANSFER IS IN COMPLIANCE WITH THE SECURITIES ACT) OR
(F) PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE SECURITIES ACT
AND, IN EACH CASE, IN ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS, AND
(3) AGREES THAT IT WILL DELIVER TO EACH PERSON TO WHOM THIS NOTE OR AN INTEREST
HEREIN IS TRANSFERRED (OTHER THAN A TRANSFER PURSUANT TO CLAUSE (2) (E) OR (2)
(F) ABOVE) A NOTICE SUBSTANTIALLY TO THE EFFECT OF THIS LEGEND. IN CONNECTION
WITH ANY TRANSFER OF THIS NOTE OR ANY INTEREST HEREIN WITHIN THE TIME PERIOD
REFERRED TO ABOVE, THE HOLDER MUST CHECK THE APPROPRIATE BOX SET FORTH ON THE
REVERSE HEREOF RELATING TO THE MANNER OF SUCH TRANSFER AND SUBMIT THIS
CERTIFICATE TO THE TRUSTEE. AS USED HEREIN THE TERMS “OFFSHORE TRANSACTION,”
“UNITED STATES” AND “U.S. PERSON” HAVE THE MEANINGS GIVEN TO THEM BY RULE 902 OF
REGULATION S UNDER THE SECURITIES ACT. THE INDENTURE CONTAINS A PROVISION
REQUIRING THE TRUSTEE TO REFUSE TO REGISTER ANY TRANSFER OF THIS NOTE IN
VIOLATION OF THE FOREGOING RESTRICTIONS.
     Capitalized terms used herein have the meanings assigned to them in the
Indenture referred to below unless otherwise indicated.
     (1) Interest. GWR Operating Partnership, L.L.L.P., a Delaware limited
liability limited partnership (the “Company"), and Great Wolf Finance Corp., a
Delaware corporation (together with the Company, the “Issuers"), promise to pay
or cause to be paid interest on the principal amount of this Note at 10.875% per
annum from ___, ___, until maturity and shall pay the Special Interest, if any,
payable pursuant to the Registration Rights Agreement referred to below. The
Issuers will pay interest and Special Interest, if any, semi-annually in arrears
on April 1 and October 1 of each year, or if any such day is not a Business Day,
on the next succeeding Business Day (each, an “Interest Payment Date"). Interest
on the Notes will accrue from the most recent date to which interest has been
paid or, if no interest has been paid, from the date of issuance; provided that,
if this Note is authenticated between a record date referred to on the face
hereof and the next succeeding Interest Payment Date, interest shall accrue from
such next succeeding Interest Payment Date; provided further that the first
Interest Payment Date shall be ___, ___. The Issuers will pay interest
(including post-petition interest in any proceeding under any Bankruptcy Law) on
overdue principal at a rate that is equal to the then applicable interest rate
on the Notes to the extent lawful; it will pay interest (including post-petition
interest in any proceeding under any Bankruptcy Law) on overdue installments of
interest and Special Interest, if any (without regard to any applicable grace
periods), at the same rate to the extent lawful.
          Interest will be computed on the basis of a 360-day year of twelve
30-day months.

A2-4



--------------------------------------------------------------------------------



 



     Until this Regulation S Temporary Global Note is exchanged for one or more
Regulation S Permanent Global Notes, the Holder hereof shall not be entitled to
receive payments of interest hereon; until so exchanged in full, this
Regulation S Temporary Global Note shall in all other respects be entitled to
the same benefits as other Notes under the Indenture.
     (2) Method of Payment. The Issuers will pay interest on the Notes (except
defaulted interest) and Special Interest, if any, to the Persons who are
registered Holders of Notes at the close of business on the March 15 or
September 15 next preceding the Interest Payment Date, even if such Notes are
canceled after such record date and on or before such Interest Payment Date,
except as provided in Section 2.12 of the Indenture with respect to defaulted
interest. The Notes will be payable as to principal, premium, if any, interest
and Special Interest, if any, at the office or agency of the Paying Agent and
Registrar within the City and State of New York, or, at the option of the
Issuers, payment of interest and Special Interest, if any, may be made by check
mailed to the Holders at their addresses set forth in the register of Holders;
provided that payment by wire transfer of immediately available funds will be
required with respect to principal of, premium on, if any, interest and Special
Interest, if any, on, all Global Notes and all other Notes the Holders of which
will have provided wire transfer instructions to the Issuers or the Paying
Agent. Such payment will be in such coin or currency of the United States of
America as at the time of payment is legal tender for payment of public and
private debts.
     (3) Paying Agent and Registrar. Initially, U.S. Bank National Association,
the Trustee under the Indenture, will act as initial Paying Agent and Registrar.
The Issuers may change the Paying Agent or Registrar without notice to the
Holders of the Notes. The Issuers or any of its Subsidiaries may act as Paying
Agent or Registrar.
     (4) Indenture and Collateral Documents. The Issuers issued the Notes under
an Indenture dated as of April 7, 2010 (the “Indenture”) among the Issuers, the
Guarantors, the Trustee and the Collateral Agent. The terms of the Notes include
those stated in the Indenture and those made part of the Indenture by reference
to the TIA. The Notes are subject to all such terms, and Holders are referred to
the Indenture and such Act for a statement of such terms. To the extent any
provision of this Note conflicts with the express provisions of the Indenture,
the provisions of the Indenture shall govern and be controlling. The Notes are
unsecured obligations of the Issuers. The Note Guarantees by the Principal
Property Subsidiaries are secured by a pledge of the Collateral pursuant to the
Collateral Documents referred to in the Indenture. The Indenture does not limit
the aggregate principal amount of Notes that may be issued thereunder.
     (5) Optional Redemption.
          (a) At any time prior to April 1, 2013, the Issuers may on any one or
more occasions redeem up to 35% of the aggregate principal amount of Notes
issued under the Indenture (including any Additional Notes but not including
Exchange Notes), upon not less than 30 nor more than 60 days’ notice, at a
redemption price equal to 110.875% of the principal amount of the Notes
redeemed, plus accrued and unpaid interest and Special Interest, if any, to, but
not including, the date of redemption (subject to the rights of Holders of Notes
on the relevant record date to receive interest on the relevant interest payment
date), with the net cash proceeds of an Equity Offering by Great Wolf Resorts
that are contributed to the Company; provided that:
          (A) at least 50% of the aggregate principal amount of Notes originally
issued under the Indenture (including any Additional Notes, but excluding any
Exchange Notes) remains outstanding immediately after the occurrence of such
redemption; and

A2-5



--------------------------------------------------------------------------------



 



     (B) the redemption occurs within 60 days of the date of the closing of such
Equity Offering.
          (b) At any time prior to April 1, 2014, the Issuers may on any one or
more occasions redeem all or a part of the Notes, upon not less than 30 nor more
than 60 days’ notice, at a redemption price equal to 100% of the principal
amount of the Notes redeemed, plus the Applicable Premium as of, and accrued and
unpaid interest and Special Interest, if any, to, but not including, the date of
redemption (the “Make-Whole Redemption Date"), subject to the rights of Holders
on the relevant record date to receive interest due on the relevant interest
payment date.
          (c) Except pursuant to the preceding paragraphs, the Notes will not be
redeemable at the Issuers’ option prior to April 1, 2014.
          (d) On or after April 1, 2014, the Issuers may on any one or more
occasions redeem all or a part of the Notes, upon not less than 30 nor more than
60 days’ notice, at the redemption prices (expressed as percentages of principal
amount) set forth below, plus accrued and unpaid interest and Special Interest,
if any, on the Notes redeemed, to, but not including, the applicable redemption
date, if redeemed during the twelve-month period beginning on April 1 of the
years indicated below, subject to the rights of Holders on the relevant record
date to receive interest on the relevant interest payment date:

          Year   Percentage  
2014
    105.438 %
2015
    102.719 %
2016 and thereafter
    100.000 %

Unless the Issuers default in the payment of the redemption price, interest will
cease to accrue on the Notes or portions thereof called for redemption on the
applicable redemption date.
     (6) Mandatory Redemption. The Issuers are not required to make mandatory
redemption or sinking fund payments with respect to the Notes.
     (7) REPURCHASE AT OPTION OF HOLDER.
          (a) If there is a Change of Control, each Holder of Notes will have
the right to require the Issuers to make an offer (a “Change of Control Offer”),
in accordance with Section 4.17 of the Indenture, to each Holder to repurchase
all or any part (equal to $2,000 or an integral multiple of $1,000 in excess
thereof) of each Holder’s Notes at a purchase price in cash equal to 101% of the
aggregate principal amount of Notes repurchased, plus accrued and unpaid
interest and Special Interest, if any, thereon to, but not including, the date
of purchase, subject to the rights of Holders of Notes on the relevant record
date to receive interest due on the relevant interest payment date (the “Change
of Control Payment”). Within 30 days following any Change of Control, the
Issuers will provide a notice to each Holder setting forth the procedures
governing the Change of Control Offer as required by the Indenture.
          (b) As provided in Section 4.10 of the Indenture, after the Issuers or
a Restricted Subsidiary of the Company consummate a Collateral Asset Sale, the
Issuers or such Restricted Subsidiary may be required to redeem the Notes with
Collateral Excess Proceeds in excess of

A2-6



--------------------------------------------------------------------------------



 



$10.0 million. Holders of Notes that are the subject of an offer to purchase
will receive a Collateral Asset Sale Offer from the Issuers prior to any related
purchase date and may elect to have such Notes purchased by completing the form
entitled “Option of Holder to Elect Purchase” attached to the Notes.
          (c) As provided in Section 4.11 of the Indenture, after the Issuers or
a Restricted Subsidiary of the Company consummate a Non-Collateral Asset Sale,
the Issuers or such Restricted Subsidiary may be required to redeem the Notes
with Non-Collateral Excess Proceeds in excess of $10.0 million. Holders of Notes
that are the subject of an offer to purchase will receive a Non-Collateral Asset
Sale Offer from the Issuers prior to any related purchase date and may elect to
have such Notes purchased by completing the form entitled “Option of Holder to
Elect Purchase” attached to the Notes.
          (d) As provided in Section 4.12 of the Indenture, after the Issuers or
a Restricted Subsidiary of the Company experience certain Events of Loss, the
Issuers or such Restricted Subsidiary may be required to redeem the Notes with
Excess Loss Proceeds in excess of $10.0 million. Holders of Notes that are the
subject of an offer to purchase will receive an Excess Loss Offer from the
Issuers prior to any related purchase date and may elect to have such Notes
purchased by completing the form entitled “Option of Holder to Elect Purchase”
attached to the Notes.
     (8) Notice of Redemption. At least 30 days but not more than 60 days before
a redemption date, the Issuers will mail or cause to be mailed, by first class
mail, a notice of redemption to each Holder whose Notes are to be redeemed at
its registered address, except that redemption notices may be mailed more than
60 days prior to a redemption date if the notice is issued in connection with a
defeasance of the Notes or a satisfaction and discharge of the Indenture
pursuant to Articles 8 or 12 thereof. Notes and portions of Notes selected will
be in amounts of $2,000 or whole multiples of $1,000 in excess thereof; except
that if all of the Notes of a Holder are to be redeemed or purchased, the entire
outstanding amount of Notes held by such Holder shall be redeemed or purchased.
     (9) Denominations, Transfer, Exchange. The Notes are in registered form in
denominations of $2,000 and integral multiples of $1,000 in excess thereof. The
transfer of Notes may be registered and Notes may be exchanged as provided in
the Indenture. The Registrar and the Trustee may require a Holder, among other
things, to furnish appropriate endorsements and transfer documents and the
Issuers may require a Holder to pay any taxes and fees required by law or
permitted by the Indenture. The Issuers need not exchange or register the
transfer of any Note or portion of a Note selected for redemption, except for
the unredeemed portion of any Note being redeemed in part. Also, the Issuers
need not exchange or register the transfer of any Notes for a period of 15 days
before a selection of Notes to be redeemed or during the period between a record
date and the next succeeding Interest Payment Date.
     This Regulation S Temporary Global Note is exchangeable in whole or in part
for one or more Global Notes only (i) on or after the termination of the 40-day
distribution compliance period (as defined in Regulation S) and (ii) upon
presentation of certificates (accompanied by an Opinion of Counsel, if
applicable) required by Article 2 of the Indenture. Upon exchange of this
Regulation S Temporary Global Note for one or more Global Notes, the Trustee
shall cancel this Regulation S Temporary Global Note.
     (10) Persons Deemed Owners. The registered Holder of a Note may be treated
as its owner for all purposes.

A2-7



--------------------------------------------------------------------------------



 



     (11) Amendment, Supplement and Waiver. The Indenture, the Notes, the Note
Guarantee and the Collateral Documents may be amended or supplemented only as
provided in the Indenture.
     (12) Defaults and Remedies. Events of Default include: (i) default for
30 days in the payment when due of interest and Special Interest, if any, on,
the Notes; (ii) default in the payment when due and payable (at maturity, upon
redemption or otherwise) of the principal of, or premium, if any, on the Notes;
(iii) failure by any of the Parent Guarantors, the Company or any of its
Restricted Subsidiaries to comply with its obligations under the provisions
described under Section 4.17 or Section 5.01 of the Indenture; (iv) failure by
any of the Parent Guarantors, the Company or any of its Restricted Subsidiaries
for 60 days after notice to the Company by the Trustee or the Holders of at
least 25% in aggregate principal amount of the Notes then outstanding voting as
a single class to comply with its obligations under any of the other agreements
in the Indenture or the Collateral Documents; (v) default under certain other
agreements relating to Indebtedness of the Parent Guarantors, the Company or any
of its Restricted Subsidiaries (or the payment of which is guaranteed by the
Parent Guarantors, the Company or any of its Restricted Subsidiaries), which
default is a Payment Default or results in the acceleration of such Indebtedness
prior to its express maturity; (vi) failure by the Parent Guarantors, the
Company or any of its Restricted Subsidiaries to pay certain final judgments,
which judgments are not paid, discharged or stayed, for a period of 60 days;
(vii) the breach by the Company or any of its Restricted Subsidiaries of any
material representation, warranty or agreement in the Collateral Documents for
60 days after notice to the Company by the Trustee or Collateral Agent or the
Holders of at least 25% in aggregate principal amount of the Notes then
outstanding voting as a single class, certain security interest created by the
Collateral Documents with regard to the Collateral ceases to be in full force
and effect, or the repudiation by the Company or any of its Restricted
Subsidiaries of any of their material obligations under the Collateral
Documents; (viii) except as permitted by the Indenture, any Note Guarantee is
held in any judicial proceeding to be unenforceable or invalid or ceases for any
reason to be in full force and effect, or any Subsidiary Guarantor, or any
Person acting on behalf of any Subsidiary Guarantor, denies or disaffirms its
obligations under its Note Guarantee; and (ix) certain events of bankruptcy or
insolvency, as described in the Indenture, with respect to the Parent
Guarantors, the Company or any of its Restricted Subsidiaries that, taken
together, would constitute a Significant Subsidiary. In the case of an Event of
Default arising from certain events of bankruptcy or insolvency with respect to
the Parent Guarantors, the Company, any Restricted Subsidiary of the Company
that is a Significant Subsidiary or any group of Restricted Subsidiaries of the
Company that, taken together, would constitute a Significant Subsidiary, all
outstanding Notes will become due and payable immediately without further action
or notice. If any other Event of Default occurs and is continuing, the Trustee
or the Holders of at least 25% in aggregate principal amount of the then
outstanding Notes may declare all the Notes to be due and payable immediately by
notice in writing to the Company. Holders may not enforce the Indenture or the
Notes except as provided in the Indenture. The Trustee may withhold from Holders
of the Notes notice of any continuing Default or Event of Default (except a
Default or Event of Default relating to the payment of principal of, premium on,
if any, interest or Special Interest, if any, on, any Note) if it determines
that withholding notice is in their interest. Holders of a majority in aggregate
principal amount of the then outstanding Notes by written notice to the Trustee
may, on behalf of all the Holders, rescind an acceleration or waive an existing
Default or Event of Default and its respective consequences under the Indenture
except a continuing Default or Event of Default in the payment of principal of,
premium, if any, on, interest or Special Interest, if any, on the Notes. The
Company is required to deliver to the Trustee annually a statement regarding
compliance with the Indenture, and the Company is required, upon becoming aware
of any Default or Event of Default, to deliver to the Trustee a statement
specifying such Default or Event of Default.

A2-8



--------------------------------------------------------------------------------



 



     (13) Trustee Dealings with Company. The Trustee, in its individual or any
other capacity, may make loans to, accept deposits from, and perform services
for the Issuers or its Affiliates, and may otherwise deal with the Issuers or
its Affiliates, as if it were not the Trustee.
     (14) No Recourse Against Others. No director, officer, employee,
incorporator or stockholder of the Issuers or any Guarantor, as such, will have
any liability for any obligations of the Issuers or the Guarantors under the
Notes, the Indenture, the Note Guarantees, the Collateral Documents or for any
claim based on, in respect of, or by reason of, such obligations or their
creation. Each Holder of Notes by accepting a Note waives and releases all such
liability. The waiver and release are part of the consideration for issuance of
the Notes. The waiver may not be effective to waive liabilities under the
federal securities laws.
     (15) Authentication. This Note will not be valid until authenticated by the
manual signature of the Trustee or an authenticating agent.
     (16) Abbreviations. Customary abbreviations may be used in the name of a
Holder or an assignee, such as: TEN COM (= tenants in common), TEN ENT (=
tenants by the entireties), JT TEN (= joint tenants with right of survivorship
and not as tenants in common), CUST (= Custodian), and U/G/M/A (= Uniform Gifts
to Minors Act).
     (17) Additional Rights of Holders. In addition to the rights provided to
Holders of Notes under the Indenture, Holders of this Regulation S Temporary
Global Note will have all the rights set forth in the Registration Rights
Agreement dated as of April 7, 2010, among the Issuers, the Guarantors and the
other parties named on the signature pages thereof or, in the case of Additional
Notes, Holders thereof will have the rights set forth in one or more
registration rights agreements, if any, among the Issuers, the Guarantors and
the other parties thereto, relating to rights given by the Issuers and the
Guarantors to the purchasers of any Additional Notes (collectively, the
“Registration Rights Agreement").
     (18) CUSIP Numbers. Pursuant to a recommendation promulgated by the
Committee on Uniform Security Identification Procedures, the Issuers have caused
CUSIP numbers to be printed on the Notes, and the Trustee may use CUSIP numbers
in notices of redemption as a convenience to Holders. No representation is made
as to the accuracy of such numbers either as printed on the Notes or as
contained in any notice of redemption, and reliance may be placed only on the
other identification numbers placed thereon.
     (19) GOVERNING LAW. THE INTERNAL LAW OF THE STATE OF NEW YORK WILL GOVERN
AND BE USED TO CONSTRUE THE INDENTURE, THIS NOTE AND THE NOTE GUARANTEES WITHOUT
GIVING EFFECT TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT
THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     The Issuers will furnish to any Holder upon written request and without
charge a copy of the Indenture and/or the Registration Rights Agreement.
Requests may be made to:
GWR Operating Partnership, L.L.L.P.
Great Wolf Finance Corp.
c/o Great Wolf Resorts, Inc.
122 West Washington Avenue
Madison, Wisconsin 53703
Attention: General Counsel

A2-9



--------------------------------------------------------------------------------



 



Assignment Form
     To assign this Note, fill in the form below:

     
(I) or (we) assign and transfer this Note to:
   
 
   
 
  (Insert assignee’s legal name)

     
 
(Insert assignee’s soc. sec. or tax I.D. no.)


 
 
 
 
(Print or type assignee’s name, address and zip code)
and irrevocably appoint
                                                                
                                     to transfer this Note on the books of the
Issuers. The agent may substitute another to act for him.
Date:                     

                  Your Signature:    
 
                    (Sign exactly as your name appears on the face of this Note)

Signature Guarantee*:                                         
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A2-10



--------------------------------------------------------------------------------



 



Option of Holder to Elect Purchase
     If you want to elect to have this Note purchased by the Issuers pursuant to
Section 4.10, 4.11, 4.12 or 4.17 of the Indenture, check the appropriate box
below:

     
o Section 4.10
  o Section 4.11
 
   
o Section 4.12
  o Section 4.17

     If you want to elect to have only part of the Note purchased by the Issuers
pursuant to Section 4.10, 4.11, 4.12 or 4.17 of the Indenture, state the amount
you elect to have purchased:
$                                         
Date:                                         

                  Your Signature:    
 
                    (Sign exactly as your name appears on the face of this Note)
    Tax Identification No.:
                                                            

Signature Guarantee*:
                                                            
 

*   Participant in a recognized Signature Guarantee Medallion Program (or other
signature guarantor acceptable to the Trustee).

A2-11



--------------------------------------------------------------------------------



 



Schedule of Exchanges of Interests in the Global Note
     The following exchanges of a part of this Regulation S Temporary Global
Note for an interest in another Global Note, or exchanges of a part of another
other Restricted Global Note for an interest in this Regulation S Temporary
Global Note, have been made:

                                                          Principal Amount      
      Amount of decrease   Amount of increase   of this Global Note   Signature
of         in Principal Amount   in Principal Amount   following such  
authorized officer         of   of   decrease   of Trustee or Date of Exchange  
this Global Note   this Global Note   (or increase)   Custodian

A2-12



--------------------------------------------------------------------------------



 



EXHIBIT B
FORM OF CERTIFICATE OF TRANSFER
GWR Operating Partnership, L.L.L.P.
Great Wolf Finance Corp.
122 West Washington Avenue
Madison, Wisconsin 53703
[Registrar address block]
     Re: 10.875% First Mortgage Notes due 2017
     Reference is hereby made to the Indenture, dated as of April 7, 2010 (the
“Indenture”), among GWR Operating Partnership, L.L.L.P., a Delaware limited
liability limited partnership, and Great Wolf Finance Corp., a Delaware
corporation, as co-issuers (together, the “Company”), the Guarantors party
thereto and U.S. Bank National Association, as trustee. Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
     ___, (the “Transferor”) owns and proposes to transfer the Note[s] or
interest in such Note[s] specified in Annex A hereto, in the principal amount of
$___in such Note[s] or interests (the “Transfer”), to ___ (the “Transferee”), as
further specified in Annex A hereto. In connection with the Transfer, the
Transferor hereby certifies that:
[CHECK ALL THAT APPLY]
     1. o Check if Transferee will take delivery of a beneficial interest in the
144A Global Note or a Restricted Definitive Note pursuant to Rule 144A. The
Transfer is being effected pursuant to and in accordance with Rule 144A under
the Securities Act of 1933, as amended (the “Securities Act”), and, accordingly,
the Transferor hereby further certifies that the beneficial interest or
Definitive Note is being transferred to a Person that the Transferor reasonably
believes is purchasing the beneficial interest or Definitive Note for its own
account, or for one or more accounts with respect to which such Person exercises
sole investment discretion, and such Person and each such account is a
“qualified institutional buyer” within the meaning of Rule 144A in a transaction
meeting the requirements of Rule 144A, and such Transfer is in compliance with
any applicable blue sky securities laws of any state of the United States. Upon
consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will be
subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the 144A Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.
     2. o Check if Transferee will take delivery of a beneficial interest in the
Regulation S Temporary Global Note, the Regulation S Permanent Global Note or a
Restricted Definitive Note pursuant to Regulation S. The Transfer is being
effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and, accordingly, the Transferor hereby further certifies that
(i) the Transfer is not being made to a Person in the United States and (x) at
the time the buy order was originated, the Transferee was outside the United
States or such Transferor and any Person acting on its behalf reasonably
believed and believes that the Transferee was outside the United States or
(y) the transaction was executed in, on or through the facilities of a
designated offshore securities market and neither such Transferor nor any Person
acting on its behalf knows that the transaction was prearranged with a buyer in
the United States, (ii) no directed selling efforts have been made in
contravention of the requirements of Rule 903(b) or Rule 904(b) of Regulation S
under the Securities Act, (iii) the transaction is not part of a plan or scheme
to evade the registration requirements of the Securities Act and (iv) if the
proposed transfer is being made prior to the expiration of the Restricted
Period, the transfer is not being

B-1



--------------------------------------------------------------------------------



 



made to a U.S. Person or for the account or benefit of a U.S. Person (other than
an Initial Purchaser). Upon consummation of the proposed transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will be subject to the restrictions on Transfer enumerated in
the Private Placement Legend printed on the Regulation S Permanent Global Note,
the Regulation S Temporary Global Note and/or the Restricted Definitive Note and
in the Indenture and the Securities Act.
     3. o Check and complete if Transferee will take delivery of a beneficial
interest in the IAI Global Note or a Restricted Definitive Note pursuant to any
provision of the Securities Act other than Rule 144A or Regulation S. The
Transfer is being effected in compliance with the transfer restrictions
applicable to beneficial interests in Restricted Global Notes and Restricted
Definitive Notes and pursuant to and in accordance with the Securities Act and
any applicable blue sky securities laws of any state of the United States, and
accordingly the Transferor hereby further certifies that (check one):
     (a) o such Transfer is being effected pursuant to and in accordance with
Rule 144 under the Securities Act;
or
     (b) o such Transfer is being effected to the Issuers or a subsidiary
thereof;
or
     (c) o such Transfer is being effected pursuant to an effective registration
statement under the Securities Act and in compliance with the prospectus
delivery requirements of the Securities Act;
or
     (d) o such Transfer is being effected to an Institutional Accredited
Investor and pursuant to an exemption from the registration requirements of the
Securities Act other than Rule 144A, Rule 144, Rule 903 or Rule 904, and the
Transferor hereby further certifies that it has not engaged in any general
solicitation within the meaning of Regulation D under the Securities Act and the
Transfer complies with the transfer restrictions applicable to beneficial
interests in a Restricted Global Note or Restricted Definitive Notes and the
requirements of the exemption claimed, which certification is supported by (1) a
certificate executed by the Transferee in the form of Exhibit D to the Indenture
and (2) if such Transfer is in respect of a principal amount of Notes at the
time of transfer of less than $250,000, an Opinion of Counsel provided by the
Transferor or the Transferee (a copy of which the Transferor has attached to
this certification), to the effect that such Transfer is in compliance with the
Securities Act. Upon consummation of the proposed transfer in accordance with
the terms of the Indenture, the transferred beneficial interest or Definitive
Note will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the IAI Global Note and/or the Restricted Definitive
Notes and in the Indenture and the Securities Act.
     4. o Check if Transferee will take delivery of a beneficial interest in an
Unrestricted Global Note or of an Unrestricted Definitive Note.
     (a) o Check if Transfer is pursuant to Rule 144. (i) The Transfer is being
effected pursuant to and in accordance with Rule 144 under the Securities Act
and in compliance with the transfer restrictions contained in the Indenture and
any applicable blue sky securities laws of any state of the United States and
(ii) the restrictions on transfer contained in the Indenture and the Private
Placement

B-2



--------------------------------------------------------------------------------



 



Legend are not required in order to maintain compliance with the Securities Act.
Upon consummation of the proposed Transfer in accordance with the terms of the
Indenture, the transferred beneficial interest or Definitive Note will no longer
be subject to the restrictions on transfer enumerated in the Private Placement
Legend printed on the Restricted Global Notes, on Restricted Definitive Notes
and in the Indenture.
     (b) o Check if Transfer is Pursuant to Regulation S. (i) The Transfer is
being effected pursuant to and in accordance with Rule 903 or Rule 904 under the
Securities Act and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any state of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will no longer be subject to the restrictions on transfer
enumerated in the Private Placement Legend printed on the Restricted Global
Notes, on Restricted Definitive Notes and in the Indenture.
     (c) o Check if Transfer is Pursuant to Other Exemption. (i) The Transfer is
being effected pursuant to and in compliance with an exemption from the
registration requirements of the Securities Act other than Rule 144, Rule 903 or
Rule 904 and in compliance with the transfer restrictions contained in the
Indenture and any applicable blue sky securities laws of any State of the United
States and (ii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act. Upon consummation of the proposed Transfer in accordance
with the terms of the Indenture, the transferred beneficial interest or
Definitive Note will not be subject to the restrictions on transfer enumerated
in the Private Placement Legend printed on the Restricted Global Notes or
Restricted Definitive Notes and in the Indenture.
     This certificate and the statements contained herein are made for your
benefit and the benefit of the Issuers.

                  [Insert Name of Transferor]
      By:           Name:           Title:        

     Dated:                                                             

B-3



--------------------------------------------------------------------------------



 



ANNEX A TO CERTIFICATE OF TRANSFER

1.   The Transferor owns and proposes to transfer the following:

[CHECK ONE OF (a) OR (b)]

  (a)   o a beneficial interest in the:

  (i)   o 144A Global Note (CUSIP                     ), or     (ii)   o
Regulation S Global Note (CUSIP                     ), or     (iii)   o IAI
Global Note (CUSIP                     ); or

  (b)   o a Restricted Definitive Note.

2.   After the Transfer the Transferee will hold:

[CHECK ONE]

  (a)   o a beneficial interest in the:

  (i)   o 144A Global Note (CUSIP                     ), or     (ii)   o
Regulation S Global Note (CUSIP                     ), or     (iii)   o IAI
Global Note (CUSIP                     ); or     (iv)   o Unrestricted Global
Note (CUSIP                     ); or

  (b)   o a Restricted Definitive Note; or     (c)   o an Unrestricted
Definitive Note,

     in accordance with the terms of the Indenture.

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
FORM OF CERTIFICATE OF EXCHANGE
GWR Operating Partnership, L.L.L.P.
Great Wolf Finance Corp.
122 West Washington Avenue
Madison, Wisconsin 53703
[Registrar address block]
     Re: 10.875% First Mortgage Notes due 2017
(CUSIP [       ])
     Reference is hereby made to the Indenture, dated as of April 7, 2010 (the
“Indenture”), among GWR Operating Partnership, L.L.L.P., a Delaware limited
liability limited partnership, and Great Wolf Finance Corp., a Delaware
corporation, as co-issuers (together, the “Company”), the Guarantors party
thereto and U.S. Bank National Association, as trustee. Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
                                             , (the “Owner”) owns and proposes
to exchange the Note[s] or interest in such Note[s] specified herein, in the
principal amount of $___in such Note[s] or interests (the “Exchange”). In
connection with the Exchange, the Owner hereby certifies that:
     1. Exchange of Restricted Definitive Notes or Beneficial Interests in a
Restricted Global Note for Unrestricted Definitive Notes or Beneficial Interests
in an Unrestricted Global Note
     (a) o Check if Exchange is from beneficial interest in a Restricted Global
Note to beneficial interest in an Unrestricted Global Note. In connection with
the Exchange of the Owner’s beneficial interest in a Restricted Global Note for
a beneficial interest in an Unrestricted Global Note in an equal principal
amount, the Owner hereby certifies (i) the beneficial interest is being acquired
for the Owner’s own account without transfer, (ii) such Exchange has been
effected in compliance with the transfer restrictions applicable to the Global
Notes and pursuant to and in accordance with the Securities Act of 1933, as
amended (the “Securities Act”), (iii) the restrictions on transfer contained in
the Indenture and the Private Placement Legend are not required in order to
maintain compliance with the Securities Act and (iv) the beneficial interest in
an Unrestricted Global Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
     (b) o Check if Exchange is from beneficial interest in a Restricted Global
Note to Unrestricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for an Unrestricted
Definitive Note, the Owner hereby certifies (i) the Definitive Note is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in compliance with the transfer restrictions applicable to the
Restricted Global Notes and pursuant to and in accordance with the Securities
Act, (iii) the restrictions on transfer contained in the Indenture and the
Private Placement Legend are not required in order to maintain compliance with
the Securities Act and (iv) the Definitive Note is being acquired in compliance
with any applicable blue sky securities laws of any state of the United States.
     (c) o Check if Exchange is from Restricted Definitive Note to beneficial
interest in an Unrestricted Global Note. In connection with the Owner’s Exchange
of a Restricted Definitive Note for a beneficial interest in an Unrestricted
Global Note, the Owner hereby certifies (i) the beneficial interest is being
acquired for the Owner’s own account without transfer, (ii) such Exchange has
been effected in

C-1



--------------------------------------------------------------------------------



 



compliance with the transfer restrictions applicable to Restricted Definitive
Notes and pursuant to and in accordance with the Securities Act, (iii) the
restrictions on transfer contained in the Indenture and the Private Placement
Legend are not required in order to maintain compliance with the Securities Act
and (iv) the beneficial interest is being acquired in compliance with any
applicable blue sky securities laws of any state of the United States.
     (d) o Check if Exchange is from Restricted Definitive Note to Unrestricted
Definitive Note. In connection with the Owner’s Exchange of a Restricted
Definitive Note for an Unrestricted Definitive Note, the Owner hereby certifies
(i) the Unrestricted Definitive Note is being acquired for the Owner’s own
account without transfer, (ii) such Exchange has been effected in compliance
with the transfer restrictions applicable to Restricted Definitive Notes and
pursuant to and in accordance with the Securities Act, (iii) the restrictions on
transfer contained in the Indenture and the Private Placement Legend are not
required in order to maintain compliance with the Securities Act and (iv) the
Unrestricted Definitive Note is being acquired in compliance with any applicable
blue sky securities laws of any state of the United States.
     2. Exchange of Restricted Definitive Notes or Beneficial Interests in
Restricted Global Notes for Restricted Definitive Notes or Beneficial Interests
in Restricted Global Notes
     (a) o Check if Exchange is from beneficial interest in a Restricted Global
Note to Restricted Definitive Note. In connection with the Exchange of the
Owner’s beneficial interest in a Restricted Global Note for a Restricted
Definitive Note with an equal principal amount, the Owner hereby certifies that
the Restricted Definitive Note is being acquired for the Owner’s own account
without transfer. Upon consummation of the proposed Exchange in accordance with
the terms of the Indenture, the Restricted Definitive Note issued will continue
to be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the Restricted Definitive Note and in the Indenture
and the Securities Act.
     (b) o Check if Exchange is from Restricted Definitive Note to beneficial
interest in a Restricted Global Note. In connection with the Exchange of the
Owner’s Restricted Definitive Note for a beneficial interest in the [CHECK ONE]
o 144A Global Note, o Regulation S Global Note, o IAI Global Note with an equal
principal amount, the Owner hereby certifies (i) the beneficial interest is
being acquired for the Owner’s own account without transfer and (ii) such
Exchange has been effected in compliance with the transfer restrictions
applicable to the Restricted Global Notes and pursuant to and in accordance with
the Securities Act, and in compliance with any applicable blue sky securities
laws of any state of the United States. Upon consummation of the proposed
Exchange in accordance with the terms of the Indenture, the beneficial interest
issued will be subject to the restrictions on transfer enumerated in the Private
Placement Legend printed on the relevant Restricted Global Note and in the
Indenture and the Securities Act.
     This certificate and the statements contained herein are made for your
benefit and the benefit of the Issuers.

             
 
           
 
      [Insert Name of Transferor]    
 
           
 
  By:        
 
     
 
Name:    
 
      Title:    

Dated:                                                                          
          

C-2



--------------------------------------------------------------------------------



 



EXHIBIT D
FORM OF CERTIFICATE FROM
ACQUIRING INSTITUTIONAL ACCREDITED INVESTOR
GWR Operating Partnership, L.L.L.P.
Great Wolf Finance Corp.
122 West Washington Avenue
Madison, Wisconsin 53703
[Registrar address block]
     Re: 10.875% First Mortgage Notes due 2017
     Reference is hereby made to the Indenture, dated as of April 7, 2010 (the
“Indenture”), among GWR Operating Partnership, L.L.L.P., a Delaware limited
liability limited partnership, and Great Wolf Finance Corp., a Delaware
corporation, as co-issuers (together, the “Company”), the Guarantors party
thereto and U.S. Bank National Association, as trustee. Capitalized terms used
but not defined herein shall have the meanings given to them in the Indenture.
     In connection with our proposed purchase of $                     aggregate
principal amount of:
     (a) o a beneficial interest in a Global Note, or
     (b) o a Definitive Note,
     we confirm that:
     1. We understand that any subsequent transfer of the Notes or any interest
therein is subject to certain restrictions and conditions set forth in the
Indenture and the undersigned agrees to be bound by, and not to resell, pledge
or otherwise transfer the Notes or any interest therein except in compliance
with, such restrictions and conditions and the Securities Act of 1933, as
amended (the “Securities Act”).
     2. We understand that the offer and sale of the Notes have not been
registered under the Securities Act, and that the Notes and any interest therein
may not be offered or sold except as permitted in the following sentence. We
agree, on our own behalf and on behalf of any accounts for which we are acting
as hereinafter stated, that if we should sell the Notes or any interest therein,
we will do so only (A) to the Issuers or any subsidiary thereof, (B) in
accordance with Rule 144A under the Securities Act to a “qualified institutional
buyer” (as defined therein), (C) to an institutional “accredited investor” (as
defined below) that, prior to such transfer, furnishes (or has furnished on its
behalf by a U.S. Broker-Dealer) to you and to the Issuers a signed letter
substantially in the form of this letter and, if such transfer is in respect of
a principal amount of Notes, at the time of transfer of less than $250,000, an
Opinion of Counsel in form reasonably acceptable to the Issuers to the effect
that such transfer is in compliance with the Securities Act, (D) outside the
United States in accordance with Rule 904 of Regulation S under the Securities
Act, (E) pursuant to the provisions of Rule 144 under the Securities Act or (F)
pursuant to an effective registration statement under the Securities Act, and we
further agree to provide to any Person purchasing the Definitive Note or
beneficial interest in a Global Note from us in a transaction meeting the
requirements of clauses (A) through (E) of this paragraph a notice advising such
purchaser that resales thereof are restricted as stated herein.
     3. We understand that, on any proposed resale of the Notes or beneficial
interest therein, we will be required to furnish to you and the Issuers such
certifications, legal opinions and other information as you and the Issuers may
reasonably require to confirm that the proposed sale complies with the

D-1



--------------------------------------------------------------------------------



 



foregoing restrictions. We further understand that the Notes purchased by us
will bear a legend to the foregoing effect.
     4. We are an institutional “accredited investor” (as defined in
Rule 501(a)(1), (2), (3) or (7) of Regulation D under the Securities Act) and
have such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of our investment in the Notes, and
we and any accounts for which we are acting are each able to bear the economic
risk of our or its investment.
     5. We are acquiring the Notes or beneficial interest therein purchased by
us for our own account or for one or more accounts (each of which is an
institutional “accredited investor”) as to each of which we exercise sole
investment discretion.
     You and the Issuers are entitled to rely upon this letter and are
irrevocably authorized to produce this letter or a copy hereof to any interested
party in any administrative or legal proceedings or official inquiry with
respect to the matters covered hereby.

                       
 
      [Insert Name of Accredited Investor]    
 
           
 
  By:        
 
           
 
      Name:    
 
      Title:    

Dated:                                                              
                     

D-2



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF NOTATION OF GUARANTEE]
     For value received, each Guarantor (which term includes any successor
Person under the Indenture) has, jointly and severally, unconditionally
guaranteed, to the extent set forth in the Indenture and subject to the
provisions in the Indenture dated as of April 7, 2010 (the "Indenture”), among
GWR Operating Partnership, L.L.L.P., a Delaware limited liability limited
partnership, and Great Wolf Finance Corp., a Delaware corporation, as co-issuers
(together, the "Company”), the Guarantors party thereto and U.S. Bank National
Association, as trustee (the "Trustee”), (a) the due and punctual payment of the
principal of, premium on, if any, interest and Special Interest, if any, on, the
Notes, whether at maturity, by acceleration, redemption or otherwise, the due
and punctual payment of interest on overdue principal of, premium on, if any,
interest and Special Interest, if any, on, the Notes, if any, if lawful, and the
due and punctual performance of all other obligations of the Issuers to the
Holders or the Trustee all in accordance with the terms of the Indenture and
(b) in case of any extension of time of payment or renewal of any Notes or any
of such other obligations, that the same will be promptly paid in full when due
or performed in accordance with the terms of the extension or renewal, whether
at stated maturity, by acceleration or otherwise. The obligations of the
Guarantors to the Holders of Notes and to the Trustee pursuant to the Note
Guarantee and the Indenture are expressly set forth in Article 11 of the
Indenture and reference is hereby made to the Indenture for the precise terms of
the Note Guarantee. Each Holder of a Note, by accepting the same, (a) agrees to
and shall be bound by such provisions (b) authorizes and directs the Trustee, on
behalf of such Holder, to take such action as may be necessary or appropriate to
effectuate the subordination as provided in the Indenture and (c) appoints the
Trustee attorney-in-fact of such Holder for such purpose; provided, however,
that the Indebtedness evidenced by this Note Guarantee shall cease to be so
subordinated and subject in right of payment upon any defeasance of this Note in
accordance with the provisions of the Indenture.
     Capitalized terms used but not defined herein have the meanings given to
them in the Indenture.

            [Name of Guarantor(s)]
      By:           Name:           Title:      

E-1



--------------------------------------------------------------------------------



 



         

EXHIBIT G
[FORM OF SUPPLEMENTAL INDENTURE
TO BE DELIVERED BY SUBSEQUENT GUARANTORS]
     Supplemental Indenture (this “Supplemental Indenture”), dated as of
                                        , among
                                         (the “Guaranteeing Subsidiary”), a
subsidiary of [            ] (or its permitted successor), a [Delaware] [limited
liability company] (the “Company”), the Issuers, the other Guarantors (as
defined in the Indenture referred to herein) and U.S. Bank National Association,
as trustee under the Indenture referred to below (the “Trustee”).
W I T N E S S E T H
     WHEREAS, the Issuers have heretofore executed and delivered to the Trustee
an indenture (the "Indenture”), dated as of April 7, 2010 providing for the
issuance of 10.875% First Mortgage Notes due 2017 (the “Notes”);
     WHEREAS, the Indenture provides that under certain circumstances the
Guaranteeing Subsidiary shall execute and deliver to the Trustee a supplemental
indenture pursuant to which the Guaranteeing Subsidiary shall unconditionally
guarantee all of the Issuers’ Obligations under the Notes and the Indenture on
the terms and conditions set forth herein (the “Note Guarantee”); and
     WHEREAS, pursuant to Section 9.01 of the Indenture, the Trustee is
authorized to execute and deliver this Supplemental Indenture.
     NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the
Guaranteeing Subsidiary and the Trustee mutually covenant and agree for the
equal and ratable benefit of the Holders of the Notes as follows:
     1. Capitalized Terms. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.
     2. Agreement to Guarantee. The Guaranteeing Subsidiary hereby agrees to
provide an unconditional Guarantee on the terms and subject to the conditions
set forth in the Note Guarantee and in the Indenture including but not limited
to Article 11 thereof.
     4. No Recourse Against Others. No director, officer, employee, incorporator
or stockholder of the Issuers or any Guarantor, as such, will have any liability
for any obligations of the Issuers or the Guarantors under the Notes, this
Indenture, the Note Guarantees [,the Collateral Documents] or for any claim
based on, in respect of, or by reason of, such obligations or their creation.
Each Holder of Notes by accepting a Note waives and releases all such liability.
The waiver and release are part of the consideration for issuance of the Notes.
The waiver may not be effective to waive liabilities under the federal
securities laws.
     5. NEW YORK LAW TO GOVERN. THE INTERNAL LAW OF THE STATE OF NEW YORK SHALL
GOVERN AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE WITHOUT GIVING EFFECT
TO APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.
     6. Counterparts. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

G-1



--------------------------------------------------------------------------------



 



EXHIBIT E
     7. Effect of Headings. The Section headings herein are for convenience only
and shall not affect the construction hereof.
     8. The Trustee. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Guaranteeing Subsidiary and the Issuers.

H-2



--------------------------------------------------------------------------------



 



EXHIBIT E
     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed and attested, all as of the date first above
written.
     Dated:                                         ,

            [Guaranteeing Subsidiary]
      By:           Name:           Title:           GWR OPERATING PARTNERSHIP,
L.L.L.P.
      By:   GWR OP General Partner, LLC its General Partner    

                  By:  Great Wolf Resorts, Inc. its Sole Member    

                  By:           Name:           Title:      

            GREAT WOLF FINANCE CORP.
      By:           Name:           Title:           [Existing Guarantors]
      By:           Name:           Title:           [Trustee],
as Trustee
      By:           Authorized Signatory             

H-3